Exhibit 10.26

Execution Version

 

CONFIDENTIAL

COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN

AKEBIA THERAPEUTICS, INC.

and

OTSUKA PHARMACEUTICAL CO. LTD.

Dated December 18, 2016

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 LICENSES

22

 

 

ARTICLE 3 GOVERNANCE

24

 

 

ARTICLE 4 DEVELOPMENT

34

 

 

ARTICLE 5 REGULATORY

41

 

 

ARTICLE 6 MEDICAL AFFAIRS

43

 

 

ARTICLE 7 COMMERCIALIZATION AND NON-PROMOTIONAL ACTIVITIES

46

 

 

ARTICLE 8 MANUFACTURING AND SUPPLY

64

 

 

ARTICLE 9 PAYMENTS

65

 

 

ARTICLE 10 OWNERSHIP OF INTELLECTUAL PROPERTY

73

 

 

ARTICLE 11 INFORMATION; PHARMACOVIGILANCE; PRODUCT WITHDRAWAL, AND LIMITED
RECALL

82

 

 

ARTICLE 12 REPRESENTATIONS, WARRANTIES, AND COVENANTS

85

 

 

ARTICLE 13 CONFIDENTIALITY

90

 

 

ARTICLE 14 INDEMNIFICATION

92

 

 

ARTICLE 15 TERM AND TERMINATION

94

 

 

ARTICLE 16 DISPUTE RESOLUTION; GOVERNING LAW

97

 

 

ARTICLE 17 MISCELLANEOUS

100

 

 

 

-i-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of December 18, 2016 (“Effective Date”) between Akebia Therapeutics,
Inc., a company organized and existing under the laws of the State of Delaware,
United States of America with its principal offices at 245 First Street,
Cambridge, MA 02142 (“Akebia”), and Otsuka Pharmaceutical Co. Ltd., a company
organized and existing under the laws of Japan, having a registered office
located at 2-9, Kanda Tsukasa-machi, Chiyoda-ku, Tokyo 101-8535, Japan
(“Licensee”).

Akebia and Licensee may be referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Akebia is the owner of, or otherwise controls, the Akebia Technology,
the Licensed Compound, and the Licensed Products in the Territory;

WHEREAS, Licensee (itself and through its Affiliates) has expertise in the
development of biopharmaceutical products and commercial capabilities in the
Territory, and is interested in obtaining a license to Develop, perform Medical
Affairs activities and Non-Promotional Activities with respect to, and
Commercialize the Licensed Compound and the Licensed Products in the Territory;
and

WHEREAS, the Parties desire to collaborate to Develop, perform Medical Affairs
activities and Non-Promotional Activities with respect to, and Commercialize the
Licensed Compound and the Licensed Products in the Territory, and Akebia wishes
to grant Licensee a license to Develop, perform Medical Affairs activities and
Non-Promotional Activities with respect to, and Commercialize the Licensed
Compound and the Licensed Products in the Territory as set forth in this
Agreement.

NOW THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the meanings set forth in this Article 1
(Definitions), or, if not listed in this Article 1 (Definitions), the meanings
as designated in the text of this Agreement.

1.1.

“Affiliate” means, with respect to a Party, any corporation or other business
entity controlled by, controlling, or under common control with such Party, with
“control” meaning (a) direct or indirect beneficial ownership of at least 50% of
the voting stock or other ownership interest of, or at least a 50% interest in
the income of, the applicable entity, or (b) the possession, directly or
indirectly, of the power to direct the management or policies of the applicable
entity, whether through the ownership of voting securities or other equity
rights, by contract relating to voting rights or corporate governance, or

-1-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

otherwise.  Notwithstanding the foregoing, “Affiliates” shall not include, with
respect to an entity, bona fide venture capital investors in such entity or bona
fide institutional investors in such entity, which institutional investors
routinely make venture capital investments for the potential financial return on
such investments and not with any view to acquisition or for other strategic
purpose, or Affiliates of such venture capital or institutional investors.

1.2.

“Akebia Account” means [***].

1.3.

“Akebia Collaboration Share Percentage” means 100% minus the Licensee
Collaboration Share Percentage at the applicable time. For clarity, as of the
Effective Date, the Akebia Collaboration Share Percentage is 50%.

1.4.

“Akebia Housemarks” means (a) the corporate logo of Akebia, (b) the trademarks
“AKEBIA,” “PRO2TECT,” “INNO2VATE,” and “O2XYGEN,” (c) any other trademark, trade
name or service mark (whether registered or unregistered) containing the word
“Akebia,” (d) any trademark, trade name, or service mark (whether registered or
unregistered) used as the name of any clinical trial for any Licensed Product,
(e) any other corporate logo or trademark of Akebia used by Akebia to identify
Akebia or its Affiliates, (f) all registrations, applications for registrations,
and other intellectual property rights associated with any of the foregoing, and
(g) all goodwill associated with any and all of the foregoing in clauses (a)
through (f).

1.5.

“Akebia Improvement” means any Improvement that is made during the Term in the
course of the activities undertaken by Akebia pursuant to this Agreement or
pursuant to the license grants in Section 2.2 (Grant of Licenses to Akebia),
solely by one or more employees of Akebia or any Affiliate of Akebia, or persons
contractually required to assign or license such Improvement (or Patents
Covering such Improvement) to Akebia or any Affiliate of Akebia, but excluding
any Joint Know-How.

1.6.

“Akebia Know-How” means all Know-How (excluding Joint Know-How), that is
(a) Controlled as of the Effective Date or during the Term by Akebia or any of
its Affiliates; and (b) is either (i) disclosed to Licensee or any of its
Affiliates pursuant to this Agreement; or (ii) is necessary or reasonably useful
for the Development or Commercialization of the Licensed Compound or a Licensed
Product.

1.7.

“Akebia Patents” means all Patents (excluding Joint Patents) that (a) are
Controlled as of the Effective Date or during the Term by Akebia or any of its
Affiliates in the Territory, and (b) (i) include one or more claims that Cover
the Licensed Compound or a Licensed Product or their respective Development,
manufacture, use, design, registration, offer for sale, sale, or importation, or
(ii) are necessary or reasonably useful (or, with respect to patent
applications, would be necessary or reasonably useful if such patent
applications were to issue as patents) for the Development or Commercialization
of the Licensed Compound or a Licensed Product.  Akebia Patents include any and
all Patents Controlled by Akebia or any of its Affiliates in the Territory that
Cover Akebia Improvements or Licensee Product Improvements.  All Akebia Patents
as of the Effective Date are set forth on Schedule 1.7.

-2-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.8.

“Akebia Reserved Disputes” means any dispute of the [***] with respect to (a)
the Development of the Licensed Compound or the Licensed Products (including
[***]), (b) [***] relating to the Licensed Compound or any Licensed Product, (c)
[***] of the Licensed Compound or the Licensed Products in the Territory in
accordance with [***], including with respect to [***] (subject to Section
[***]), (d) pricing strategy and [***] (to the extent applicable in any country
in the Territory) for each Licensed Product in the Territory, (e) activities
related to [***] (or any updates or amendments thereto) (excluding the [***]),
(f) [***] for each Licensed Product and [***] for use in the Territory, and (g)
all [***]; provided, however, that if (i) Akebia [***], then an Akebia Reserved
Dispute will not include any dispute regarding [***], or (ii) [***], an Akebia
Reserved Dispute will not include any dispute regarding [***] pursuant to
Section [***].

1.9.

“Akebia Technology” means Akebia Know-How, Akebia Patents, Licensee Product
Improvements, Akebia Improvements, and Akebia’s interest in Joint Technology.

1.10.

“API” means active pharmaceutical ingredient, which is also commonly referred to
as drug substance.  For the avoidance of doubt, API shall include any prodrug
form.

1.11.

“Applicable Law” means any applicable law (including common law), statute, rule,
regulation, order, judgment, or ordinance of any Governmental Authority
(including any Regulatory Authority), including those concerning environmental,
health, regulatory, privacy, and safety matters.

1.12.

“Approval Study” means any clinical or non-clinical study that is (a) necessary
or recommended by a Regulatory Authority for obtaining Regulatory Approval, or
(b) required by a Regulatory Authority for maintaining Regulatory Approval, in
each case, ((a) or (b)), for any Licensed Product for the DD-CKD Indication or
the NDD-CKD Indication in the U.S.

1.13.

“Approved Labeling” means, with respect to each Licensed Product:  (a) the
Regulatory Authority-approved full prescribing information for such Licensed
Product; and (b) the Regulatory Authority-approved labels and other written,
printed, or graphic matter upon any container, wrapper, or any package insert,
utilized with or for such Licensed Product.

1.14.

“ASSURE Program” means Licensee’s program that provides [***] services to
patients [***].

1.15.

“Bundled Product” means a product that contains a Licensed Product and one or
more other devices or components (each, an “Other Component”) and that is either
(a) packaged together for sale or shipment as a single unit or sold at a single
price, or (b) marketed or sold collectively as a single product.

1.16.

“Business Day” means any day (other than a Saturday or Sunday) on which the
banks in both Cambridge, Massachusetts and Tokyo, Japan are open for business.

1.17.

“CAN Plan” means the rolling [***] Commercialization and Non-Promotional
Activities plan for the Territory prepared pursuant to Section 7.2 (CAN Plan).

-3-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.18.

“Collaboration Share Percentage” means, with respect to Akebia, the Akebia
Collaboration Share Percentage and, with respect to Licensee, the Licensee
Collaboration Share Percentage.

1.19.

“Combination Product” means any Licensed Product that is comprised of two or
more APIs, at least one of which is the Licensed Compound.

1.20.

“Commercialization” means, with respect to a Licensed Product, any and all
activities directed to the marketing, promotion, distribution, offering for
sale, and sale of such Licensed Product, including Detailing, but excluding
activities directed to the manufacture and Development of the Licensed Compound
or a Licensed Product.  When used as a verb, “to Commercialize” and
“Commercializing” means to engage in Commercialization, and “Commercialized” has
a corresponding meaning.

1.21.

“Commercially Reasonable Efforts” means, with respect to the Development,
manufacture, performance of Medical Affairs activities and Non-Promotional
Activities with respect to, and Commercialization of the Licensed Compound or a
Licensed Product by a Party, those efforts and resources, including reasonably
necessary personnel, equivalent to the efforts that a research-based
biopharmaceutical company or a pharmaceutical company that is comparable to such
Party would typically devote to a product of similar market potential, profit
potential, and strategic value and at a comparable stage in development or
product life to such Licensed Product, based on conditions then prevailing and
taking into account all relevant factors, including issues of safety and
efficacy, anticipated or actual product labeling, the competitiveness of
alternative Third Party products in the marketplace, the nature and extent of
expected and actual market exclusivity (including Patent coverage and regulatory
exclusivity), the expected likelihood of regulatory approval, the expected and
actual reimbursability and pricing, the potential profitability of such Licensed
Product marketed or to be marketed, and other relevant scientific, technical,
and commercial factors.

1.22.

“Competing Product” means a product that is approved by an applicable Regulatory
Authority for the treatment of anemia associated with chronic kidney disease,
including any HIF Product, but excluding (a) the Licensed Products, (b) all
products that [***], and (c) all [***].

1.23.

“Confidential Information” means Know-How and any technical, scientific, trade,
research, manufacturing, business, financial, marketing, product, supplier,
intellectual property, and other information that may be disclosed by one Party
to the other Party pursuant to this Agreement (including information disclosed
prior to the Effective Date pursuant to the Confidential Disclosure Agreement),
regardless of whether such information is specifically designated as
confidential and regardless of whether such information is in written, oral,
electronic, or other form.

1.24.

“Controlled” means, with respect to a Party or its Affiliate, any Know-How,
Patent, or other intellectual property right that such Party or Affiliate, as
the case may be, owns or has a license to and has the ability to grant to the
other Party a license or sublicense to, or a right of access with respect to,
such Know-How, Patent, or other intellectual property

-4-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

right, without violating the terms of any agreement or other arrangements with
any Third Party or incurring any additional payment obligations to a Third Party
other than payment obligations incurred under licenses taken pursuant to Section
10.10.3 (Responsibility for Third Party Licenses).  Notwithstanding the
foregoing, no Patent, Know-How, or other intellectual property right will be
“Controlled” by either Party hereunder if such Patent, Know-How, or other
intellectual property right is owned or in-licensed by a Third Party that
becomes an Affiliate of such Party after the Effective Date as a result of such
Party being acquired by such Third Party, whether by merger, stock purchase, or
purchase of assets; provided that prior to the date of such transaction, neither
such Party nor any of its Affiliates had any rights to any such Patent,
Know-How, or other intellectual property right. Notwithstanding the foregoing,
any such Patent, Know-How, or other intellectual property right that is owned or
in-licensed by such an acquiring Third Party and that is necessary for or used
following the date of such transaction by such Third Party or acquired Party in
connection with the manufacture, Development, conduct of Medical Affairs
activities, conduct of Non-Promotional Activities, Commercialization, or other
exploitation of the Licensed Compound or any Licensed Product will be
“Controlled” by such Third Party (as an Affiliate) or acquired Party for
purposes of this Agreement.

1.25.

“Cover” means, with respect to a particular subject matter at issue and a
relevant Patent, that the manufacture, use, sale, offer for sale, or importation
of the subject matter would fall within the scope of a claim in such Patent.

1.26.

“Current Global Development Costs” means the fully-allocated internal and
external costs incurred by Akebia in implementing the Current Global Development
Plan, calculated in accordance with U.S. GAAP consistently applied and reflected
in its audited financial statements.

1.27.

“Current Global Development Plan” means the plan setting forth the activities
under the Current Global Development Program that have been undertaken and will
be undertaken by or on behalf of Akebia, and its Affiliates and licensees
(including Licensee, if applicable pursuant to Section 4.1 (Current Global
Development)), for the purpose of Developing the Licensed Compound and the
Licensed Products and obtaining Regulatory Approval from the FDA and the EMA for
the Licensed Products for the DD-CKD Indication and the NDD-CKD Indication,
together with the budget and timelines for such activities including the
proposed clinical trials and regulatory plans, as well as outlining the key
elements involved in obtaining Regulatory Approval of the Licensed Products from
the FDA and the EMA for the DD-CKD Indication and the NDD-CKD Indication.

1.28.

“Current Global Development Program” means the Global Phase 3 Program, [***],
the other clinical and non-clinical studies set forth on Schedule 1.28, and any
Approval Study.

1.29.

“DD-CKD Indication” means the treatment of anemia in pediatric and adult
dialysis patients with chronic kidney disease.

1.30.

“Detail” means an interactive face-to-face visit by a PSR with a healthcare
provider who has prescribing authority or is able to influence or is responsible
for patient identification

-5-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

or management and is within the designated target audience during which approved
uses, safety, effectiveness, contraindications, side effects, warnings, or other
relevant characteristics of a Licensed Product are discussed in an effort to
increase prescribing preferences of a Licensed Product for its approved
uses.  Details will not include (a) any Medical Affairs or any other activities
conducted pursuant to the Medical Affairs Plan, or any Non-Promotional
Activities, or (b) E-details, activities conducted at conventions or similar
gatherings and activities performed by market development specialists, managed
care account directors and other personnel not performing face-to-face sales
calls or not specifically trained with respect to a pharmaceutical
product.  “Detailing” means the act of performing Details and to “Detail” means
to perform Details.

1.31.

“Development” means all internal and external research, development, and
regulatory activities regarding the Licensed Compound or the Licensed
Products.  This includes (a) research, preclinical testing, toxicology, route of
synthesis, non-clinical activities, formulation, and clinical studies of such
Licensed Compound or Licensed Products; and (b) preparation, submission, review,
and development of data or information for the purpose of submission to a
Regulatory Authority to obtain authorization to conduct clinical trials and to
obtain or maintain Regulatory Approval of a Licensed Product.  Development shall
include development and regulatory activities for additional forms,
formulations, or indications for a Licensed Product after Regulatory Approval of
such Licensed Product, including clinical trials initiated following receipt of
Regulatory Approval or any clinical trial to be conducted after a Regulatory
Approval that was mandated by the applicable Regulatory Authority as a condition
of such Regulatory Approval with respect to an approved indication including
post-marketing studies and observational studies, if required by any Regulatory
Authority in any country in the Territory to maintain Regulatory Approval for a
Licensed Product in such country.  “Develop,” “Developing,” and “Developed”
shall be construed accordingly.

1.32.

“Dialysis Organization” means any dialysis organization, such [***] and their
respective affiliates and related entities.

1.33.

“Distribution Costs” means, for a calendar quarter, an amount equal to [***] of
the Licensed Products in the Territory to the Akebia Account and the Licensee
Accounts during such quarter, which amount represents an estimate of the costs
incurred by the Parties or their Affiliates in connection with the distribution
of the Licensed Products in the Territory, including order-to-cash services
(e.g., order processing, invoicing, collection of receivables, returns
processing, processing of chargebacks, and reporting for accounting), and
inventory services (e.g., warehousing, distribution, and inventory management,
but, for clarity, excluding inventory management fees or similar fees paid to
wholesalers or distributors).

1.34.

“Dollars” or “$” means the legal tender of the U.S.

1.35.

“ESA Hyporesponder” means subjects with (a) [***] or (b) [***] of (i) [***], or
(ii) [***].

1.36.

“EU” means the European Union.

-6-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.37.

“Excess Cost Share” means the [***] incurred by Akebia during a given period in
connection with the Current Global Development Program in excess of the
Threshold Amount.

1.38.

“Excess Cost Share Percentage” means the [***] and will not change unless
Licensee accepts Akebia’s request to increase such percentage in accordance with
Section 9.6 (Increase to the Licensee Collaboration Share Percentage).

1.39.

“Executive Officer” means the chief executive officer of a Party or any of its
Affiliates or his or her designee.

1.40.

“Expert Reserved Matter” means a disagreement at the JCC and, following
escalation, the JSC and the Executive Officers, regarding [***] or an [***] and,
accordingly, whether [***].

1.41.

“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended from time-to-time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions, and
modifications thereto).

1.42.

“FDA” means the U.S. Food and Drug Administration or any successor agency
thereto.

1.43.

“Field” means the treatment, prevention, or diagnosis of any diseases or
conditions in humans, including the Initial Indications.

1.44.

“Finished Form” means a Licensed Product in the Tablet Formulation, or any other
formulation of a Licensed Product, in finished form and with all applicable
Packaging and Labeling.

1.45.

“First Commercial Sale” means, for each Licensed Product in a country in the
Territory, the first sale for end use or consumption to a Third Party of such
Licensed Product in such country by a Party, its Affiliates, or its permitted
licensees after the granting of Regulatory Approval in the Field for such
Licensed Product by the relevant Regulatory Authority in such country.  First
Commercial Sale excludes any sale or other distribution for use in a clinical
trial or other Development activity or for compassionate or named-patient use
sold at or below Seller’s costs.

1.46.

“FTE” means the equivalent of the work of one duly qualified employee of a Party
full time for one year (consisting of a total of [***] hours per year) carrying
out Development, manufacturing, Medical Affairs, Licensed Product Support
Services, Non-Promotional Activities, or other regulatory, distribution,
scientific, or technical work under this Agreement.  Overtime, and work on
weekends, holidays and the like will not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution, and no individual may be charged at greater than
one FTE, regardless of that individual’s hours worked during that year.  The
portion of an FTE billable by a Party for one employee during a given accounting
period will be determined by dividing the number of hours worked directly by
such employee on the work to be conducted under this Agreement during such
accounting period by the number of FTE hours applicable for such accounting
period based on [***] working hours per calendar year.

-7-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.47.

“FTE Cost” means, with respect to each category of FTE to be deployed by a
Party, such Party’s applicable fully burdened cost per calendar year for such
category of FTE, which cost will be identified by such Party at the time that
the Parties agree to deploy such category of FTE and will be set forth in the
applicable plan and budget therein.  Each FTE Cost will be increased each
calendar year, commencing the year after such category of FTE is first deployed
by a Party under this Agreement, by the net positive unadjusted percentage
change (if any) in the Consumer Price Index published by the Bureau of Labor
Statistics, United States Department of Labor, measured over the 12-month period
ending December 31 of the prior calendar year.

1.48.

“Generic Licensed Product” means, on a Licensed Product-by-Licensed Product
(including Combination Product-by-Combination Product) and country-by-country
basis in the Territory, any pharmaceutical product sold by a Third Party in such
country that:  (a) contains the [***] the applicable Licensed Product in the
same [***] (e.g., oral, injectable, or intranasal) as the applicable Licensed
Product, and (b) is categorized by the applicable Regulatory Authority in such
country to be [***] to, [***], such Licensed Product, such that the
pharmaceutical product may be substituted for such Licensed Product at the point
of dispensing without any intervention by the prescribing physician in such
country.

1.49.

“Generic Competition Percentage” means, on a Licensed Product-by-Licensed
Product and country-by-country basis in the Territory, [***]the applicable
Generic Licensed Products in a calendar quarter in such country [***]:  (a)
[***] such Licensed Product sold in such calendar quarter in such country, and
(b) [***] in such calendar quarter in such country, where, in each case ((a) and
(b)), the total aggregate units of such Licensed Product and such Generic
Licensed Products will be based on the average of the monthly data provided by
IMS Health Incorporated (or IMS-equivalent data as agreed by the Parties).

1.50.

“Global Phase 3 DD-CKD Program” means the Phase 3 global clinical studies for
the DD-CKD Indication, known informally as the INNO2VATE studies, consisting of
a conversion study and a correction study, and known formally as the “Phase 3,
Randomized, Open-Label, Active-Controlled Study Evaluating the Efficacy and
Safety of Oral Vadadustat for the Maintenance Treatment of Anemia in Subjects
with Dialysis-Dependent Chronic Kidney Disease (INNO2VATE – Conversion)”
(AKB-6548-CI-0017) and the “Phase 3, Randomized, Open-Label, Active-Controlled
Study Evaluating the Efficacy and Safety of Oral Vadadustat for the Correction
of Anemia in Subjects with Incident Dialysis-Dependent Chronic Kidney Disease
(INNO2VATE – Correction)” (AKB-6548-CI-0016).

1.51.

“Global Phase 3 NDD-CKD Program” means the Phase 3 global clinical studies for
the NDD-CKD Indication, known informally as the PRO2TECT studies, consisting of
a conversion study and a correction study, and known formally as the “Phase 3,
Randomized, Open-Label, Active-Controlled Study Evaluating the Efficacy and
Safety of Oral Vadadustat for the Maintenance Treatment of Anemia in Subjects
with Non-Dialysis Dependent Chronic Kidney Disease (PRO2TECT – Conversion)”
(AKB-6548-CI-0015) and the “Phase 3, Randomized, Open-Label, Active-Controlled
Study Evaluating the Efficacy and Safety of Oral Vadadustat for the Correction
of Anemia in Subjects with Non-Dialysis-Dependent Chronic Kidney Disease
(PRO2TECT – Correction)” (AKB-6548-CI-0014).

-8-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.52.

“Global Phase 3 Program” means the Global Phase 3 NDD-CKD Program and the Global
Phase 3 DD-CKD Program collectively.

1.53.

“Good Clinical Practices” or “GCP” means the then-current good clinical practice
standards, practices, and procedures promulgated or endorsed by the applicable
Regulatory Authority as set forth in the guidelines imposed by such Regulatory
Authority, as may be updated from time-to-time.

1.54.

“Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards, practices, and procedures promulgated or endorsed by the
applicable Regulatory Authority as set forth in the guidelines imposed by such
Regulatory Authority, as may be updated from time-to-time.

1.55.

“Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practice standards, practices and procedures promulgated or
endorsed by the applicable Regulatory Authority as set forth in the guidelines
imposed by such Regulatory Authority, as may be updated from time-to-time.

1.56.

“Governmental Authority” means any court, agency, department, authority, or
other instrumentality of any national, state, provincial, county, city, or other
political subdivision. For clarity, Governmental Authorities includes all
Regulatory Authorities.

1.57.

“Government Official” means any official, officer, employee or representative
of: (a) any federal, state, provincial, administrative division, county or
municipal government or any department or agency thereof; (b) any public
international organization or any department or agency thereof; or (c) any
company or other entity owned or controlled by any government.

1.58.

“HCP” means any and all physicians, nurses, pharmacists, hospitals, Dialysis
Organizations, or other healthcare providers, irrespective of prescribing
authority, including medical practices, and individual health care providers.

1.59.

“HIF Product” means any product or product candidate that is a hypoxia-inducible
factor prolyl-hydroxylase inhibitor for the treatment of anemia related to
chronic kidney disease.  For the avoidance of doubt, “HIF Product” shall include
[***], and each Licensed Product.

1.60.

“Housemarks” means the Akebia Housemarks and the Licensee Housemarks.

1.61.

“Hyporesponder Endpoint” means either (a) [***] or (b) [***].

1.62.

“Hyporesponder Study” means the Phase 2, randomized, open-label study
(AKB-6548-CI-0018) evaluating the efficacy and safety of oral vadadustat for the
treatment of anemia in subjects with dialysis dependent chronic kidney disease
(DD-CKD) who are hyporesponsive to erythropoiesis stimulating agents.

1.63.

“IFRS” means International Financial Reporting Standards.

-9-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.64.

“Improvement” means any Invention relating to, arising from the use of, or
including the Licensed Compound or a Licensed Product, including any New
Formulation, or its respective Development, manufacture, use, design,
registration, offer for sale, sale, or importation.

1.65.

“IND” means an Investigational New Drug application required pursuant to 21
C.F.R. Part 312 or any comparable filings outside of the U.S. (such as an
application for a Clinical Trial Authorization in the EU).

1.66.

“Initial Indications” means the DD-CKD Indication and the NDD-CKD Indication,
and any other indication in the Field for which the label of a Licensed Product
is approved based on the data generated from the performance of the Current
Global Development Program.

1.67.

“Invention” means any process, method, composition of matter, article of
manufacture, discovery or finding that is conceived or reduced to practice
(whether or not patentable).

1.68.

“Joint Know-How” means any Know-How that is jointly made during the Term in the
course of performance of any activities undertaken pursuant to this Agreement
(including under the licenses granted hereunder) by at least one employee of
Akebia or its Affiliate or any Third Party contractually required to assign or
license such Know-How to Akebia and at least one employee of Licensee or its
Affiliate or Third Party contractually required to assign such Know-How to
Licensee, but excluding any Akebia Improvements, Licensee Product Improvements,
and Retained Licensee Improvements.

1.69.

“Joint Patents” means all Patents that Cover the Joint Know-How.

1.70.

“Joint Technology” means Joint Know-How and Joint Patents.

1.71.

“Know-How” means Inventions, discoveries, trade secrets, information,
experience, data, formulas, procedures, technology, and results (whether or not
patentable), including practices, knowledge, know-how, experience and test data
(including physical, chemical, biological, toxicological, pharmacological,
clinical and veterinary data), dosage regimens, control assays, product
specifications, analytical and quality control data, marketing, pricing,
distribution cost and sales data or descriptions.

1.72.

“Knowledge” means, with respect to a Party, the actual knowledge of such Party’s
and its United States Affiliates’ [***] as of the Effective Date, without any
inquiry or investigation.  For this purpose, [***] means [***].

1.73.

“Licensed Compound” means the API referred to as vadadustat, formerly known as
AKB-6548, and any salt or crystal form thereof.  Licensed Compound includes any
prodrug form of vadadustat.

1.74.

“Licensed Product” means any pharmaceutical product, drug product, preparation,
formulation, or dosage form thereof that has the Licensed Compound as at least
one API.

-10-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.75.

“Licensee Collaboration Share Percentage” means 50%, unless Licensee accepts
Akebia’s request to increase such percentage in accordance with Section 9.6
(Increase to the Licensee Collaboration Share Percentage), in which case the
Licensee Collaboration Share Percentage will be increased to [***], as specified
by Akebia in its notice to Licensee requesting such increase.

1.76.

“Licensee Contributed Technology” means (a) if Licensee performs any Development
activities with respect to the Licensed Compound or the Licensed Products under
this Agreement, any Licensee Patent Covering an invention that Licensee or its
Affiliates uses in connection with such Development activities or incorporates
into the Licensed Compound or the Licensed Products, in each case, in their sole
discretion, and (b) any Licensee Know-How.

1.77.

“Licensee Housemarks” means (a) the corporate logo of Licensee or any of its
Affiliates, (b) the trademark “Otsuka,” (c) any other trademark, trade name or
service mark (whether registered or unregistered) containing the word “Otsuka,”
and (d) any other corporate logo or trademark used by Licensee to identify
Licensee or its Affiliates, (e) all registrations, applications for
registrations, and other intellectual property rights associated with any of the
foregoing, and (f) all goodwill associated with any and all of the foregoing in
clauses (a) through (e).

1.78.

“Licensee Improvement” means any Improvement that is made during the Term in the
course of the activities undertaken by Licensee pursuant to this Agreement or
pursuant to the license grants in Section 2.1 (Grant of License to Licensee),
solely by one or more employees of Licensee or any Affiliate of Licensee, or
persons contractually required to assign or license such Improvement (or Patents
Covering such Improvement) to Licensee or any Affiliate of Licensee, but
excluding any Joint Know-How.

1.79.

“Licensee Know-How” means all Know-How (excluding Joint Know-How) that is
(a) Controlled as of the Effective Date or during the Term by Licensee or any of
its Affiliates, and (b) either (i) disclosed to Akebia or any of its Affiliates
pursuant to this Agreement, or (ii) necessary or reasonably useful for the
Development, manufacture, or Commercialization of the Licensed Compound or a
Licensed Product.

1.80.

“Licensee Patents” means all Patents (excluding Joint Patents) that (a) are
Controlled as of the Effective Date or during the Term by Licensee or any of its
Affiliates in the Territory, and (b) (i) include one or more claims that Cover
the Licensed Compound or a Licensed Product or their respective Development,
manufacture, use, design, registration, offer for sale, sale or importation, or
(ii) are necessary or reasonably useful (or, with respect to patent
applications, would be necessary or reasonably useful if such patent
applications were to issue as patents) for the Development or Commercialization
of the Licensed Compound or a Licensed Product.

1.81.

“Licensee Product Improvements” means all Licensee Improvements that solely
relate to the Licensed Compound or a Licensed Product.

-11-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.82.

“Licensee R&D Cost Share” means (a) the Licensee R&D Cost Share Percentage
multiplied by the total Current Global Development Costs incurred by Akebia
during any period in connection with the Current Global Development Program,
plus (b) if (and only if) and after Akebia exercises the R&D Funding Option in
accordance with Section 4.1.4 (R&D Funding Option), the Excess Cost Share.

1.83.

“Licensee R&D Cost Share Percentage” means [***]% multiplied by the Licensee
Collaboration Share Percentage.  For clarity, as of the Effective Date, the
Licensee R&D Cost Share Percentage is [***].  If the Licensee Collaboration
Share Percentage changes to [***] pursuant to Section 9.6 (Increase to the
Licensee Collaboration Share Percentage), then the Licensee R&D Cost Share
Percentage would be [***].

1.84.

“Licensee Technology” means Licensee Know-How, Licensee Patents, Retained
Licensee Improvement Technology, and Licensee’s interest in Joint Technology.

1.85.

“Limited Recall” means a recall or retrieval of a Licensed Product on grounds of
product quality or manufacturing defect (such as failure to meet specifications
or to be manufactured in accordance with GMP) or public health or safety which
is limited as to lots or batches of a Licensed Product.

1.86.

“LOE Date” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the latest date on which such Licensed Product ceases
to have exclusivity in a country by reason of (a) there ceasing to be a valid
and enforceable claim of any issued Akebia Patent, Joint Patent, or Retained
Licensee Improvement Patent in such country in the Territory that provides
exclusivity for such Licensed Product, and (b) expiration of data or regulatory
exclusivity in such country in the Territory.

1.87.

“MACE” means any major adverse cardiovascular event, specifically, [***].

1.88.

“Manufacturing Costs” means (a) with respect to any Licensed Product in API,
bulk form or Finished Form that is manufactured and supplied by a Third Party,
the actual prices paid by Akebia to such Third Party for released batches of
such Licensed Product; and (b) to the extent any Licensed Product in API, bulk
form, or Finished Form is manufactured and supplied by a Party or its
Affiliates, the fully burdened cost of all direct materials and labor and fully
allocated manufacturing overhead directly attributable to the manufacture,
storage, packaging, and shipping of such Licensed Product, calculated in
accordance with U.S. GAAP or IFRS (as applicable to a Party), including all
Licensed Product testing and yield loss costs (to the extent within typical
yield loss, as agreed by the Parties and set forth in the Manufacturing Plan or
a Supply Agreement), quality control, quality assurance, or other testing of
such Licensed Product, together with all reasonably allocated indirect costs and
overhead applicable to the manufacturing of such Licensed Product (including
internal FTE costs associated with supply thereof), or technical operations
functions, less costs of goods returned in accordance with such Party’s or its
Affiliates’ or suppliers’ return policy]; provided that, with respect to
manufacturing overhead attributable to such Licensed Product, Manufacturing
Costs calculated in accordance with clause (b) shall [***].

-12-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.89.

“Mark” means any trademark, trade name, service mark, service name, product
name, brand, domain name, trade dress, logo, slogan, or other indicia of origin
or ownership, including the goodwill and activities associated with each of the
foregoing.

1.90.

“Medical Affairs” means activities conducted by Akebia’s or Licensee’s medical
affairs departments, including communications with key opinion leaders,
conducting investigator-initiated studies, medical education, symposia, advisory
boards (to the extent related to medical affairs or clinical guidance),
activities performed in connection with patient registries, and other medical
programs and communications, including educational grants, research grants, and
charitable donations to the extent related to medical affairs and not
Non-Promotional Activities.

1.91.

“Medical Education Materials” means all written medical education materials
relating to any condition treated with a Licensed Product, and other printed,
graphic, electronic, audio, video, or other media and materials used to educate
the public regarding a Licensed Product or any indication treated with a
Licensed Product.

1.92.

“Medical Science Liaison” or “MSL” means an individual who (a) is employed by a
Party or its Affiliate (except, with respect to Akebia, as provided in Section
6.3 (Medical Science Liaisons)), and (b) is not a PSR or otherwise engaged in
direct selling, promotion, or Detailing of a Licensed Product.

1.93.

“NDA” means a New Drug Application or its equivalent for submission to the FDA
or its equivalent in the Territory.

1.94.

“NDD-CKD Indication” means the treatment of anemia in pediatric and adult
non-dialysis patients with chronic kidney disease.

1.95.

“Net Sales” means the gross amounts invoiced by a Party or its Affiliates (each,
a “Seller”) to Third Parties in the Territory, for consideration, reduced by the
following amounts to the extent such items are customary under industry
practices:

 

1.95.1.

trade, cash, and quantity discounts actually allowed and taken directly with
respect to such sales or transfers, and inventory management fees paid to
wholesalers and reasonably allocated to such Licensed Product;

 

1.95.2.

tariffs, duties, excises, value added tax and other sales taxes imposed upon and
paid with respect to the sale, transportation, delivery, use, exportation, or
importation of such Licensed Product (which does not include income, withholding
or similar taxes), to the extent such amounts are included in the gross invoiced
sales price;

 

1.95.3.

amounts actually repaid or credited upon returns, rejections, defects, recalls
(due to spoilage, damage, expiration of useful life), price adjustments, billing
errors, or trial prescriptions;

-13-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

1.95.4.

invoiced freight, shipping, and insurance expenses specific to such Licensed
Product and allocated accordingly, to the extent such amounts are included in
the gross invoiced sales price;

 

1.95.5.

invoiced amounts that are actually written off as uncollectible in accordance
with Seller’s accounting policies, as consistently applied;

 

1.95.6.

allowances or credits actually paid or given to customers on account of price
reductions affecting such Licensed Product;

 

1.95.7.

rebates, discounts, or charge-backs actually paid or credited to any
governmental agency (or branch of government) or to any Third Party payor,
administrator, or contractee, including any Payor; and

 

1.95.8.

discounts actually paid under state-legislated or Seller-sponsored discount
prescription drug programs or reductions or coupon and voucher programs.

If Seller receives [***], then the Net Sales amount for such Licensed Product
[***].

Subject to the above, Net Sales shall be determined in accordance with U.S. GAAP
or IFRS, as applicable, consistently employed by the Seller.

In the event of any sale of a Combination Product or a Bundled Product, the Net
Sales from the Combination Product or Bundled Product, for the purposes of
determining payments hereunder based on Net Sales, shall be determined by
multiplying the Net Sales of the Combination Product or Bundled Product (as
applicable), during the applicable reporting period, by the fraction, A/(A+B),
where A is the average sale price of a Licensed Product when sold separately in
finished form and B is either (a) the average sale price of the other APIs
included in the Combination Product when sold separately in finished form (in
the case of a Combination Product), or (b) the average sales price of the Other
Components included in the Bundled Product when sold separately (in the case of
a Bundled Product), in each case, during the applicable reporting period or, if
sales of both a Licensed Product and the other APIs or Other Components (as
applicable) did not occur in such period, then in the most recent reporting
period in which sales of both occurred.  If such average sale price cannot be
determined for both a Licensed Product and all other APIs included in such
Combination Product or all Other Components included in the Bundled Product (as
applicable), then Net Sales for the purposes of determining payments hereunder
based on Net Sales shall be determined by multiplying the Net Sales of the
Combination Product or Bundled Product (as applicable) during the applicable
reporting period by the fraction of C/(C+D) where C is the fair market value of
a Licensed Product and D is either (i) the fair market value of all other APIs
included in the Combination Product (in the case of a Combination Product), or
(ii) the average sales price of the Other Components included in the Bundled
Product when sold separately (in the case of a Bundled Product).  In such event,
Seller shall in good faith make a determination of the respective fair market
values of a Licensed Product and all other APIs or Other Components, as
applicable, included in the Combination Product or Bundled Product (as
applicable).

If a Licensed Product is sold as part of a Bundled Product, then Seller [***] of
a Licensed Product included in such Bundled Product [***].

-14-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.96.

“New Formulation” means any formulation of a Licensed Product other than the
Tablet Formulation or any other formulation of a Licensed Product used for any
clinical or non-clinical study set forth on Schedule 1.27.

1.97.

“New Indication” means any indication for a Licensed Product other than the
Initial Indications.

1.98.

“Non-Promotional Activities” means activities that do not involve the promotion,
marketing, sale, or other Commercialization of the Licensed Products and are not
conducted by Akebia’s or Licensee’s medical affairs departments.  For the
avoidance of doubt, Non-Promotional Activities include [***].

1.99.

“Other Covered Party” means any political party or party official, or any
candidate for political office.

1.100.

“Other Global Development” means activities that are not included in the Current
Global Development Program or any Territory-Specific Development to be
undertaken by or on behalf of Akebia and its Affiliates, licensees (including
Licensee, if applicable), and sublicensees in Developing the Licensed Compound
and the Licensed Products and obtaining and maintaining Regulatory Approval from
the FDA and the EMA for Licensed Products (including for New Indications or in
New Formulations, if applicable, as set forth in Section 4.2 (Additional
Development)).

1.101.

“Other Global Development Plan” means a plan setting forth the activities in
connection with any Other Global Development to be undertaken by or on behalf of
Akebia and its Affiliates, licensees (including Licensee, if applicable), and
sublicensees, together with the budget and timelines for such activities
including the proposed clinical trials, regulatory plans, and manufacturing
plans as well as outlining the key elements involved in obtaining and
maintaining Regulatory Approval of the Licensed Products from the FDA and the
EMA (other than as contemplated in the Current Global Development Plan or any
Territory-Specific Development Plan).

1.102.

“Packaging and Labeling” means primary, secondary, or tertiary packaging and
labeling of a Licensed Product (in its commercial packaging presentation) for
sale or use in the Territory, including the Approved Labeling and insertion of
materials such as patient inserts, patient medication guides, and professional
inserts and any other written, printed or graphic materials accompanying a
Licensed Product and any brand security or anti-counterfeiting measures included
in the packaging elements for a Licensed Product considered to be part of the
finished packaged Licensed Product, and all testing and release thereof.

1.103.

“Patents” means (a) all patents and patent applications in any country
or  jurisdiction, (b) all patent applications filed either from such patents or
patent applications or from an application claiming priority from any of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications, and (d) any and all substitutions, renewals, registrations,

-15-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

confirmations, extensions or restorations, including revalidations, reissues and
re-examinations (including any supplementary protection certificates and the
like) of the foregoing patents or patent applications.

1.104.

“Payors” means Governmental Authorities, health insurance providers (e.g.,
managed care, sickness fund), retail and hospital pharmacies, and other
formulary segments (e.g., sub-national and local payors) or any other entity
providing reimbursement for a Licensed Product.

1.105.

“Pharmacovigilance Agreement” means an agreement regarding receipt,
investigation, and reporting of product complaints, adverse events, product
recalls, and any other information related to the safety of a Licensed Product.

1.106.

“Privacy Laws“ means all Applicable Laws with respect to the collection, use,
transfer, storage, deletion, processing (both by computer and manually),
combination, or other use of subject or other personal data, including the
Health Insurance Portability and Accountability Act of 1996, as amended by the
Health Information Technology for Economic and Clinical Health Act of 2009,
including the regulations promulgated thereunder, and any applicable state
privacy Applicable Laws.

1.107.

“Product Hyporesponder” means subjects [***].

1.108.

“Product Marks” means any Mark (whether registered or unregistered) selected in
accordance with Section 7.21.1 (Product Marks) for use on, with, or to refer to
a Licensed Product (other than Akebia Housemarks and Licensee Housemarks, as
applicable) or used with patient support or other information or services or
Product Materials associated with a Licensed Product in the Territory during the
Term, and all intellectual property rights and goodwill associated with the
foregoing.

1.109.

“Product Materials” means any and all Promotional Materials, Training Materials,
Medical Education Materials, Packaging and Labeling, and all other literature or
other information related to a Licensed Product, including literature and
information used for Non-Promotional Activities.

1.110.

“Product Withdrawal” means removal of a Licensed Product from the market in any
country in the Territory on grounds of public health or safety resulting in
discontinuation of all or substantially all distribution of such Licensed
Product in such country in the Territory. Product Withdrawal does not include a
Limited Recall.

1.111.

“Professional Requirements” includes (a) FDA’s regulations, guidance, and
enforcement letters concerning the advertising of prescription drug products,
(b) the American Medical Association’s Guidelines on Gifts to Physicians from
Industry, (c) the Accreditation Council for Continuing Medical Education (ACCME)
Standards for Commercial Support of Continuing Medical Education, (d) the
Pharmaceutical Supply Chain Initiative (PSCI) and Pharmaceutical Industry
Principles for Responsible Supply Chain Management, (e) the Code on Interactions
with Healthcare Professionals promulgated by the Pharmaceutical Research and
Manufacturers of America (“PhRMA Code”), (f) the Department of Health and Human
Services (“HHS”) Office of Inspector

-16-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

General (“OIG”) Compliance Program Guidance for Pharmaceutical Manufacturers
(“OIG Compliance Guidance”), and (g) all other accepted national and
international pharmaceutical industry codes of practice in and for the relevant
countries in the Territory, as any of the foregoing may be amended from
time-to-time.

1.112.

“Professional Sales Representative” or “PSR” means an individual pharmaceutical
sales representative (a) who is employed by a Party or its Affiliate (except,
with respect to Akebia, as provided in Section 7.5.1 (Sales Representatives)),
and (b) who promotes and delivers Details for a Licensed Product in the
Territory under this Agreement.

1.113.

“Progression of CKD” means time to [***].

1.114.

“Progression of CKD Endpoint” means a [***] in the Progression of CKD in
subjects dosed with a Licensed Product as compared to subjects receiving the
comparator drug in the Global Phase 3 NDD-CKD Program.

1.115.

“Promotional Materials” means all written sales, promotion, and advertising
materials relating to the Licensed Products, and other printed, graphic,
electronic, audio, video, or other media and materials used to promote the
Licensed Products.

1.116.

“Regulatory Approval” means, with respect to a particular country or other
regulatory jurisdiction, any NDA approval or other approval (other than a
Reimbursement Approval), product or establishment license, registration, or
authorization of any Regulatory Authority necessary for the commercial sale of a
Licensed Product in such country or other regulatory jurisdiction.

1.117.

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval in
such country or jurisdiction, including (a) in the U.S., the FDA and any other
applicable Governmental Authority in the U.S. having jurisdiction over the
Licensed Products, and (b) in other countries, other analogous Governmental
Authorities having jurisdiction over the Licensed Products.

1.118.

“Regulatory Filings” means all applications, filings, dossiers, and other
documents submitted to a Regulatory Authority in support of Development of the
Licensed Compound and the Licensed Products inside and outside of the Territory,
including for the purpose of obtaining Regulatory Approval from that Regulatory
Authority.  Regulatory Filings will include all INDs, NDAs, and other Regulatory
Approval applications and their equivalents inside or outside of the Territory.

1.119.

“Reimbursement Approval” means an approval, agreement, determination, or other
decision by the applicable Governmental Authority or Regulatory Authority that
establishes prices charged to end-users for biopharmaceutical products that a
Licensed Product will be reimbursed by the Governmental Authorities or
Regulatory Authorities in the Territory.

1.120.

“Retained Licensee Improvement” means any Licensee Improvement other than a
Licensee Product Improvement.

-17-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.121.

“Retained Licensee Improvement Patent” means any Patent Controlled by Licensee
or any of its Affiliates during the Term that Covers a Retained Licensee
Improvement.

1.122.

“Retained Licensee Improvement Technology” means Retained Licensee Improvements
and Retained Licensee Improvement Patents.

1.123.

“Sales Manager” means an employee of a Party that is responsible for the direct
supervision of the PSRs of such Party.

1.124.

“Shared Costs” means costs attributable or reasonably allocable to the
manufacture of the Licensed Products for Commercialization purposes, and to the
performance of Medical Affairs activities, Non-Promotional Activities, or
Commercialization activities conducted by or on behalf of a Party or any of its
Affiliates in the Territory, in each case, as set forth in the Manufacturing
Plan, the Medical Affairs Plan, or the CAN Plan, or set forth in this Section
1.124 (Shared Costs), or otherwise agreed by the Parties; provided that Shared
Costs shall not include (a) either Party’s or its Affiliate’s [***], (b)
out-of-pocket costs paid by either Party to [***], (c) any costs associated with
[***], or (d) costs or expenses incurred in connection with
[***].  Notwithstanding the foregoing, Shared Costs shall include:

 

1.124.1.

costs of manufacturing and supplying the Licensed Products in Finished Form for
Commercialization in the Territory, including for sale and distribution to
Licensee Accounts and the Akebia Account and for promotional samples of Licensed
Product, in each case, charged at [***];

 

1.124.2.

out-of-pocket expenses incurred by or on behalf of a Party or its Affiliates set
forth in the [***];

 

1.124.3.

costs associated with [***] (if applicable);

 

1.124.4.

costs of Licensed Product Support Services at the [***], in each case, agreed by
the Parties in accordance with Section 7.7 (Licensed Product Support Services);

 

1.124.5.

[***];

 

1.124.6.

that portion of the [***] that is reasonably allocable to sales of the Licensed
Product, based on the proportion of the Seller’s sales of such Licensed Product
to the U.S. Government as compared to Seller’s sales of all products (including
such Licensed Product) to the U.S. Government, as defined in the fee calculation
from the U.S. Government;

 

1.124.7.

the allocable portion of the total costs and expenses of any activities
conducted pursuant to this Agreement that [***], and where such activities
[***], such portion will be [***]% unless otherwise agreed by the Parties.

1.125.

“Statistically Significant” means a p-value [***].

-18-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

1.126.

“Tablet Formulation” means a Licensed Product containing the Licensed Compound
as its sole API in the solid, oral tablet form in the dosage strength used in
the Current Global Development Program as of the Effective Date or in any other
dosage strength of the solid, oral tablet form manufactured by or on behalf of
Akebia at any time during the Term.  For clarity, the Tablet Formulation
excludes [***].

1.127.

“Territory” means the U.S. as of the Effective Date, as may be expanded pursuant
to Section 2.6 (Territory).

1.128.

“Territory-Specific Development” means activities that are not included in the
Current Global Development Program or in any Other Global Development to be
undertaken by or on behalf of Akebia and its Affiliates or Licensee and its
Affiliates in Developing the Licensed Compound and the Licensed Products solely
for the Territory and obtaining Regulatory Approval solely from the FDA or any
other Regulatory Authority in the Territory.

1.129.

“Territory-Specific Development Plan” means a plan setting forth the activities
in connection with the Territory-Specific Development to be undertaken by or on
behalf of Akebia and its Affiliates and sublicensees or Licensee and its
Affiliates and sublicensees, together with a budget and timelines for such
activities including the proposed clinical trials, regulatory plans, and
manufacturing plans as well as outlining the key elements involved in obtaining
and maintaining Regulatory Approval of the Licensed Products from the FDA or any
other Regulatory Authority in the Territory (other than as contemplated in the
Current Global Development Plan or any Other Global Development Plan).

1.130.

“Third Party” means any person or entity other than a Party or its Affiliates.

1.131.

“Threshold Amount” means $[***], which amount represents an estimate as of the
Effective Date of the total Current Global Development Costs incurred prior to
and during the Term.

1.132.

“Training Materials” means the materials (which may include written or other
recorded, videotaped, or Web-based training materials or on-line training
programs) to be used in the training of each Party’s trainers, PSRs, Sales
Managers, and other representatives with respect to the Licensed Products and
the Detailing thereof in the Territory.

1.133.

“U.S.” means the United States of America (including all possessions and
territories thereof, including Puerto Rico).

1.134.

“U.S. GAAP” means the United States generally accepted accounting principles,
consistently applied.

 



-19-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Additional Defined Terms

Section

AAA

16.2.3

Acquiror

17.3.1

Additional Detail

7.8.3(a)

Additional Detail Payment

7.8.3(b)

Additional Development

4.2

Additional Promotional Activities

7.9.1

Additional Promotional Activities Payment

7.9.2

Agreement

Preamble

Alliance Manager

3.10

Akebia

Preamble

Akebia Indemnitees

14.2

Akebia Royalty Buy-Back Right

9.5.6

Arbitration Request

16.2.1

Breaching Party

15.2

Buy-Back Payment

9.5.6

CAN Product Materials

7.11.1

Confidential Disclosure Agreement

17.7

Cost Share Notice

4.1.5(d)

Cost Share Transition Date

4.1.5(b)

Cost Share Transition Quarter

4.1.5(c)

Debarred/Excluded

12.1.10

Detailing Shortfall

7.8.1

Divestiture Notice

17.3.1

Effective Date

Preamble

Establishing Committee

3.5.3

Excess MSL FTEs

6.2

HHS

1.111

Information

11.1

Indemnified Party

14.3

Indemnifying Party

14.3

Initial R&D Cost Share Amount

4.1.5(a)

Joint Publication Plan

13.4.2

JCC

3.4.1

JDC

3.3.1

JSC

3.1.1

Licensed Product Support Services

7.7

Licensee

Preamble

Licensee Accounts

7.18.1

Licensee Indemnitees

14.1

Licensee R&D True-Up Amount

9.6.2(b)

Losses

14.1

Manufacturing Plan

8.1

Medical Affairs Data

6.5.2

Medical Affairs Plan

6.1

Non-Breaching Party

15.2

-20-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

OIG

1.111

OIG Compliance Guidance

1.111

Operational Team

3.5.3

Option Exercise Period

9.5

Other Component

1.15

PMRC

3.8.1

PVC

3.5.2

Paragraph IV Notice

10.7.4

Party or Parties

Preamble

Party Vote

3.7

Pharmacovigilance Committee

3.5.2

PhRMA Code

1.111

Prepayment

4.1.5(d)

Promotional Data

7.16.2

Proposing Party

4.2

Quality Agreement

8.3

Quarterly Report

9.4.2

R&D Funding Option

4.1.4

Recall Decision-Makers

11.5.3

Recipient

13.2

Required Details

7.8.1

Royalty Conversion Option

9.5

Royalty Term

9.5.5

Safety Data

11.3

Seller

1.95

Shifted Detail Payment

7.8.4

Shifted Portion Payment

7.9.3

Sub-Committee

3.5.1

Super-PMRC

3.8.1

Successful Detailing Metrics

7.8.1

Supply Agreement

8.2

Term

15.1

Transition Quarter Cost Share Amount

4.1.5(c)

Underperforming Party

7.8.1

Upfront Payment

9.1

Withholding Party

9.10

 

 

 

1.135.

Interpretation.  (a) Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term will be deemed to mean “including without
limitation” and “including but not limited to” (or “includes without
limitations” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term
“including” (or “includes”); (b) “herein,” “hereby,” “hereunder,” “hereof” and
other equivalent words will refer to this Agreement in its entirety and not
solely to the particular portion of this Agreement in which any such word is
used; (c) all definitions set forth herein will be deemed applicable whether the
words defined are used

-21-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

herein in the singular or the plural; (d) wherever used herein, any pronoun or
pronouns will be deemed to include both the singular and plural and to cover all
genders; (e) the recitals set forth at the start of this Agreement, along with
the schedules and exhibits to this Agreement, and the terms and conditions
incorporated in such recitals and schedules and exhibits will be deemed integral
parts of this Agreement and all references in this Agreement to this Agreement
will encompass such recitals and schedules and exhibits and the terms and
conditions incorporated in such recitals and schedules and exhibits; provided
that in the event of any conflict between the terms and conditions of this
Agreement and any terms and conditions set forth in the recitals, schedules or
exhibits, the terms of this Agreement will control; (f) in the event of any
conflict between the terms and conditions of this Agreement and any terms and
conditions that may be set forth on any order, invoice, verbal agreement or
otherwise, the terms and conditions of this Agreement will govern; (g) this
Agreement will be construed as if both Parties drafted it jointly, and will not
be construed against either Party as principal drafter; (h) unless otherwise
provided, all references to Sections, Articles and Schedules in this Agreement
are to Sections, Articles and Schedules of and to this Agreement; (i) any
reference to any federal, national, state, local or foreign statute or law will
be deemed to also refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise; (j) wherever used, the word “shall” and
the word “will” are each understood to be imperative or mandatory in nature and
are interchangeable with one another; (k) the word “or” will not be exclusive;
(l) references to a particular person include such person’s successors and
assigns to the extent not prohibited by this Agreement and (m) the section
headings and captions used herein are inserted for convenience of reference only
and will not be construed to create obligations, benefits or limitations.

ARTICLE 2

LICENSES

2.1.

Grant of Licenses to Licensee.  Subject to the terms and conditions of this
Agreement (including Section 2.5 (No Other Rights and Retained Rights)), Akebia
hereby grants to Licensee and its Affiliates:

 

2.1.1.

a co-exclusive (with Akebia), non-sublicensable license (except in connection
with any permitted subcontracting of its rights and obligations in accordance
with Section 2.4 (Subcontracting) inside the Territory), under the Akebia
Technology in the Field in the Territory during the Term to perform Medical
Affairs activities with respect to the Licensed Products solely in accordance
with Article 6 (Medical Affairs) and to conduct Non-Promotional Activities and
Commercialize the Licensed Products solely in accordance with Article 7
(Commercialization and Non-Promotional Activities); and

 

2.1.2.

a non-exclusive, non-sublicensable license (except in connection with any
permitted subcontracting of its rights and obligations in accordance with
Section 2.4 (Subcontracting) inside the Territory), under the Akebia Technology
in the Field in the Territory during the Term to Develop the Licensed Compounds
and the Licensed Products solely in accordance with Article 4 (Development).

-22-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

2.2.

Grant of Licenses to Akebia.  Subject to the terms and conditions of this
Agreement, including Section 15.8 (Effects of Termination), Licensee hereby
grants to Akebia and its Affiliates a worldwide, perpetual, irrevocable,
royalty-free, fully paid-up, license (with the right to sublicense in accordance
with Section 2.3 (Akebia’s Right to Grant Sublicenses)), under (a) Licensee’s
interest in Joint Technology, (b) Retained Licensee Improvement Technology, and
(c) any Licensee Contributed Technology, in each case ((a), (b), and (c)), to
make, have made, use, Develop, import, export, distribute, offer for sale, sell,
and otherwise Commercialize the Licensed Compound and the Licensed Products. The
foregoing license under clause (a) and (b) will be co-exclusive (with Licensee)
in the Territory during the Term and non-exclusive thereafter in the Territory,
and will be exclusive outside of the Territory during the Term and non-exclusive
thereafter. The foregoing license under clause (c) will be non-exclusive.  In
addition, the foregoing co-exclusive licenses will be subject to Licensee’s
retained right to perform its obligations and exercise its rights under this
Agreement.

2.3.

Akebia’s Rights to Grant Sublicenses.  Akebia shall have the right to grant
sublicenses under the licenses granted in Section 2.2 (Grant of Licenses to
Akebia) through multiple tiers without Licensee’s consent after providing prior
written notification to Licensee identifying Akebia’s intention to grant such
sublicense, the purpose of such sublicense, and the Third Party to whom Akebia
intends to grant such sublicense (a) for Development and manufacturing purposes
and in connection with any permitted subcontracting of its rights and
obligations in accordance with Section 2.4 (Subcontracting) inside the
Territory, and (b) for any purpose outside of the Territory, in each case ((a)
and (b)), within the scope of the licenses granted in Section 2.2 (Grant of
Licenses to Akebia) to make, have made, use, Develop, import, export,
distribute, offer for sale, sell, and otherwise Commercialize the Licensed
Compound and the Licensed Products.  For clarity, Akebia shall not have the
right to grant sublicenses under the licenses granted in Section 2.2 (Grant of
Licenses to Akebia) to conduct Medical Affairs activities or Non-Promotional
Activities with respect to, or to distribute, offer for sale, sell, or otherwise
Commercialize the Licensed Compound and the Licensed Products in the Territory
without Licensee’s consent, except in connection with any permitted
subcontracting of its rights and obligations in accordance with Section 2.4
(Subcontracting) inside the Territory. All permitted sublicensees shall hold
their rights contingent on Akebia’s rights under this Agreement.  Any loss by
Akebia of its rights under this Agreement due to an early termination of this
Agreement pursuant to Article 15 (Term and Termination) shall [***].  Akebia
agrees that it shall be fully responsible and liable for any breach of the terms
of this Agreement by any of its permitted sublicensees to the same extent as if
Akebia itself has committed any such breach.

2.4.

Subcontracting.  Subject to Section 6.3 (Medical Science Liaisons) and Section
7.5.1 (Sales Representatives), each Party may subcontract with a Third Party to
perform services in connection with its performance of its obligations and
exercise of its rights under this Agreement; provided that (a) no such permitted
subcontractor shall be Debarred/Excluded, (b) no such permitted subcontracting
shall relieve the subcontracting Party of its obligations hereunder or any
liability, and (c) the agreement pursuant to which the subcontracting Party
engages any Third Party subcontractor must (i) be consistent in all material
respects with this Agreement, (ii) contain obligations of

-23-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

confidentiality and non-use no less stringent than the confidentiality terms of
this Agreement, and (iii) contain terms that are consistent with the
intellectual property provisions set forth in this Agreement.  Notwithstanding
the foregoing, the requirements set forth in the foregoing clause (c) will not
apply to any subcontractor engaged by Akebia prior to the Effective Date.

2.5.

No Other Rights and Retained Rights.  Nothing in this Agreement will be
interpreted to grant a Party any rights under any intellectual property rights
owned or Controlled by the other Party, including Akebia Technology or Licensee
Technology, that are not expressly granted herein, whether by implication,
estoppel or otherwise, and Licensee will not practice the Akebia Technology and
Akebia will not practice the Licensee Technology other than as expressly
licensed and permitted under this Agreement.  Any rights not expressly granted
to Licensee by Akebia under this Agreement are hereby retained by Akebia and any
rights not expressly granted to Akebia by Licensee under this Agreement are
hereby retained by Licensee.  For clarity, Akebia retains the right to make,
have made, Develop, use, import, and export the Licensed Products in the Field
in the Territory in order to fulfill its obligations under this Agreement or in
order to Develop, perform Medical Affairs activities and Non-Promotional
Activities with respect to, and Commercialize the Licensed Products outside of
the Territory. Licensee will not Develop, perform Medical Affairs activities or
Non-Promotional Activities with respect to, or Commercialize the Licensed
Compound or any Licensed Product outside of the Territory, or Develop, perform
any Medical Affairs activities or Non-Promotional Activities with respect to, or
Commercialize the Licensed Compound or any Licensed Product in the Territory
except as provided in the Current Global Development Plan, any Other Global
Development Plan or Territory-Specific Development Plan, the Medical Affairs
Plan, or the CAN Plan, or as otherwise expressly provided in this Agreement.

2.6.

Territory.  Upon either Party’s request, the Parties shall discuss whether or
not to include [***] in the scope of this Agreement or whether to enter into a
different arrangement with respect to the Licensed Compound and the Licensed
Products in [***].  If the Parties agree to include [***] in the scope of this
Agreement, then following such agreement [***] will be added to the definition
of Territory for all purposes of this Agreement.  If the Parties agree to enter
into a different arrangement with respect to the Licensed Compound and the
Licensed Products in [***] (such as a license to Licensee without co-Development
or co-promotion by the Parties), then the Parties shall negotiate in good faith
and enter into a separate agreement governing such different arrangement.

ARTICLE 3 

GOVERNANCE

3.1.

Formation and Purpose of JSC.

 

3.1.1.

Formation and Purpose of the JSC.  Promptly, but not more than 30 days after the
Effective Date, Licensee and Akebia shall establish a Joint Steering Committee
(“JSC”), which shall coordinate and oversee or monitor the Parties’ activities
hereunder and have the additional responsibilities provided

-24-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

for herein.  The JSC will establish a charter that will include details
regarding the operation of the JSC consistent with Article 3 (Governance). The
JSC will dissolve upon the expiration of the Term.

 

3.1.2.

Membership.  Each Party shall designate three representatives with appropriate
knowledge and expertise to serve as members of the JSC.  Each Party may replace
its JSC representatives at any time upon written notice to the other
Party.  Akebia shall designate one of its JSC members as one of the
co-chairpersons of the JSC and Licensee shall designate one of its members as
the other co-chairperson of the JSC.  [***]. The lead co-chairperson or his or
her designee, in collaboration with the Alliance Managers, will be responsible
for calling meetings, preparing and circulating an agenda in advance of each
meeting, and preparing and issuing minutes of each meeting within 30 days
thereafter.  Such minutes will not be finalized until all JSC members have had
an adequate opportunity to review and confirm the accuracy of such minutes.

 

3.1.3.

Meetings.  The JSC shall hold meetings at such times as it elects to do so, but
in no event shall such meetings be held less frequently than quarterly (unless
otherwise agreed by the Parties).  The JSC shall meet alternatively at
Licensee’s Affiliate’s facilities in the United States and Akebia’s facilities
in Cambridge, Massachusetts, or at such locations as the Parties may otherwise
agree.  Meetings of the JSC may be held by audio or video teleconference with
the consent of each Party; provided, however, that at least one JSC meeting per
year shall be held in person.  The Alliance Manager of each Party shall attend
each meeting of the JSC as a non-voting participant.  Each Party shall be
responsible for all of its own expenses of participating in any JSC meeting.

 

3.1.4.

Meeting Agendas.  Each Party will disclose to the other Party the proposed
agenda items along with appropriate information at least five Business Days in
advance of each meeting of the JSC; provided that under exigent circumstances
requiring JSC input, a Party may provide its agenda items to the other Party
within a lesser period of time in advance of the meeting, or may propose that
there not be a specific agenda for a particular meeting, so long as such other
Party consents to such later addition of such agenda items or the absence of a
specific agenda for such JSC meeting.

3.2.

Specific Responsibilities of the JSC.  The responsibilities of the JSC shall be
to:

 

3.2.1.

manage the overall strategic alignment between the Parties under this Agreement
and maintain the relationship between the Parties;

 

3.2.2.

review and discuss the Current Global Development Plan and review, discuss, and
determine whether to approve any material amendments or annual updates thereto
(including any amendments to the budgets set forth therein greater

-25-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

than [***]), in each case, which will be prepared by Akebia, as described in
Section 4.1 (Global Development);

 

3.2.3.

[***] any allocation to Licensee of Development activities in the Territory
under the Current Global Development Plan, as described in Section 4.1.3
(Current Global Development Costs);

 

3.2.4.

[***] any Other Global Development or Territory-Specific Development proposed by
either Party pursuant to Section 4.1.6 (Other Development);

 

3.2.5.

[***] any New Indication or New Formulation in the Territory proposed by either
Party pursuant to Section 4.2 (Additional Development);

 

3.2.6.

[***] any Other Global Development Plan or any Territory-Specific Development
Plan, and any material amendments or annual updates thereto (including any
amendments to the budgets set forth therein greater than [***]);

 

3.2.7.

[***] the Medical Affairs Plan, including any material amendments or annual
updates thereto (including any amendments to the budgets set forth therein
greater than [***]), as described in Section 6.1 (Medical Affairs Plan);

 

3.2.8.

[***]the CAN Plan for the Territory, including any material amendments or annual
updates thereto (including any amendments to the budgets set forth therein
greater than [***]), as described in Section 7.2 (CAN Plan);

 

3.2.9.

[***] the [***], the [***], and [***] for obtaining [***] (to the extent
applicable) for each Licensed Product in each country in the Territory, as
described in [***];

 

3.2.10.

[***] the Manufacturing Plan, including any material amendments or annual
updates thereto (including any amendments to the budgets set forth therein
greater than [***]), as described in Section 8.1 (Manufacturing Plan);

 

3.2.11.

[***] possibility of the Parties [***];

 

3.2.12.

attempt to resolve any disputes or disagreements, including those arising from
the JDC, JCC, or any other Sub-Committee; and

 

3.2.13.

perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties.

3.3.

Joint Development Committee.

 

3.3.1.

Formation and Purpose of the JDC.  Promptly, but not more than 30 days after the
Parties establish the JSC, the JSC shall establish a Joint Development Committee
(“JDC”) which shall be a Sub-Committee of the JSC and shall have the
responsibilities provided for herein. The JDC will

-26-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

dissolve upon completion of all Development activities and Medical Affairs
activities with respect to the Licensed Products.

 

3.3.2.

Membership and Meetings of the JDC.  Each Party shall designate three
representatives with appropriate knowledge and expertise to serve as members of
the JDC.  Akebia shall designate a co-chairperson of the JDC and Licensee shall
designate a co-chairperson of the JDC, each of whom shall be a Party’s
representative who is a member of the JDC.  Each Party may replace its JDC
representatives and co-chairpersons at any time upon written notice to the other
Party.  The Alliance Manager of each Party (or his or her designee) shall attend
each meeting of the JDC as a non-voting participant.  The JDC shall hold
meetings at such times as it elects to do so (but in any event at least
quarterly, unless the Parties agree otherwise), and at such locations as the
Parties may agree upon or, if agreed by the Parties, by audio or video
teleconference.  Each Party shall be responsible for all of its own expenses of
participating in any JDC meeting.

 

3.3.3.

Specific Responsibilities of the JDC.  The responsibilities of the JDC shall be
to:

 

(a)

[***] any amendments or updates to the Current Global Development Plan (other
than material amendments or updates, which will be subject to JSC [***]), as
described in Section 4.1.1 (Current Global Development Plan);

 

(b)

[***];

 

(c)

[***] any new protocols proposed by Akebia for any clinical study (including any
Approval Study) to be included in the Current Global Development Program, or
revisions proposed by Akebia to the protocol of any clinical study included in
the Current Global Development Program, as described in Section 4.1.2 (New
Studies; Revisions to Protocols);

 

(d)

[***], the Current Global Development Plan, and any Other Global Development
Plan or Territory-Specific Development Plan (as applicable), including through
each Party’s updates of the status of Development in the Territory, as described
in Section 4.1.7 (Development Reports) and Section 4.2.2 (Additional Development
Reports; Information);

 

(e)

[***] from Akebia of Licensed Product-related Development and regulatory
activities outside of the Territory, as described in Section 4.1.7 (Development
Reports);

 

(f)

review and discuss opportunities for [***] in the Territory and other [***];

 

(g)

review and discuss the Medical Affairs Plan and determine whether to approve any
amendments or updates thereto (other than material amendments or updates, which
will be subject [***]), and review and

-27-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

discuss Medical Affairs activities and progress under the Medical Affairs Plan,
as described in Section 6.1 (Medical Affairs Plan);

 

(h)

review and discuss [***] to the extent related to Development or Medical
Affairs;

 

(i)

[***] to be provided by each Party with respect to the Licensed Products in each
country of the Territory, as described in Section 6.2 (Responsibilities);

 

(j)

[***] the Medical Affairs Data to be provided by each Party, as described in
Section 6.5.3 (Reporting);

 

(k)

[***] and contents of the [***];

 

(l)

[***] the Approved Labeling, as described in Section 7.11.1 (Review);

 

(m)

[***] (if not otherwise [***] by the JCC)], which will be led by [***], as
described in Section 7.17 (Pricing, Reimbursement, and Market Access);

 

(n)

[***] the Manufacturing Plan related to Development and determine whether to
[***] any amendments or updates thereto related to Development (other than
material amendments or updates, which will be subject to JSC [***]), and [***]
activities under the Manufacturing Plan related to manufacture and supply of the
Licensed Compound and the Licensed Products for Development purposes, as
described in Section 8.1 (Manufacturing Plan);

 

(o)

[***] the Joint Publication Plan, as described in Section 13.4.2 (After Release
of Data by Akebia); and

 

(p)

perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties.

3.4.

Joint Commercialization Committee.

 

3.4.1.

Formation and Purpose of the JCC.  At an appropriate time (but at least [***]
prior to the anticipated First Commercial Sale of the first Licensed Product in
the Territory), the JSC shall establish a Joint Commercialization Committee
(“JCC”), which shall be a Sub-Committee of the JSC and shall have the
responsibilities provided for herein.  The JCC will dissolve upon the completion
of all Commercialization activities with respect to the Licensed Products.

 

3.4.2.

Membership and Meetings of the JCC.  Each Party shall designate three
representatives with appropriate knowledge and expertise to serve as members of
the JCC.  Akebia shall designate a co-chairperson of the JCC and Licensee shall
designate a co-chairperson of the JCC, each of whom shall be a

-28-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Party’s representative who is a member of the JCC.  Each Party may replace its
JCC representatives and co-chairpersons at any time upon written notice to the
other Party.  The Alliance Manager of each Party (or his or her designee) shall
attend each meeting of the JCC as a non-voting participant.  The JCC shall hold
meetings at such times as it elects to do so (but in any event at least
quarterly, unless the Parties agree otherwise), and at such locations as the
Parties may agree upon or, if agreed by the Parties, by audio or video
teleconference.  Each Party shall be responsible for all of its own expenses of
participating in any JCC meeting.

 

3.4.3.

Specific Responsibilities of the JCC.  The responsibilities of the JCC shall be
to:

 

(a)

[***] the CAN Plan and [***] any amendments or updates thereto (other than
material amendments or updates, which will be subject to JSC [***]), and [***]
Non-Promotional Activities and Commercialization activities and progress under
the CAN Plan, including through each Party’s updates of the status of
Commercialization and Non-Promotional Activities in the Territory, as described
in Section 7.3 (CAN Reports);

 

(b)

[***] to be provided by each Party with respect to the Licensed Products in each
country of the Territory in accordance with [***];

 

(c)

[***], as described in [***];

 

(d)

[***] actually contributed by each Party in that calendar year (including any
[***] as applicable), as described in [***];

 

(e)

prepare updates to the CAN Plan to reflect any [***], as described in [***];

 

(f)

[***]as described in Section 7.8.3(b) (Failure to Agree on Additional Details)
and [***];

 

(g)

[***] the Promotional Data to be provided by each Party as described in Section
7.16.3 (Reporting);

 

(h)

[***] the global brand name for each Licensed Product and the applicable Product
Marks for each such Licensed Product in the Territory, as described in Section
7.21.1 (Product Marks);

 

(i)

[***] the Manufacturing Plan related to Commercialization and [***] any
amendments or updates thereto related to Commercialization (other than material
amendments or updates, which will be subject to JSC [***]), and [***] activities
under the Manufacturing Plan related to manufacture and supply of the Licensed
Products for Commercialization purposes, as described in Section 8.1
(Manufacturing Plan);

 

(j)

[***] following Regulatory Approval in the U.S. of a Licensed Product;

-29-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

(k)

[***] (except to the extent otherwise reviewed and discussed by the JDC) [***],
which will be led by [***], as described [***];

 

(l)

[***] related to the Licensed Products; and

 

(m)

perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties.

3.5.

Additional Committees.

 

3.5.1.

Sub-Committees.  The JSC shall establish and delegate specifically-defined
duties to the JDC, the JCC, and other operational committees or ad-hoc
sub-committees, on an “as needed” basis to oversee particular projects or
activities (the JDC, the JCC, and such other operational committees and
sub-committees, each a “Sub-Committee”). Each Sub-Committee will establish a
charter for itself that will include details regarding its operation and that is
consistent with Article 3 (Governance). In addition, the JSC or the
co-chairpersons of the JSC may delegate to the JDC or the JCC any
responsibilities of the JSC set forth in Section 3.2 (Specific Responsibilities
of the JSC), and in such case, any agreement reached by unanimous Party Vote of
the JDC or the JCC with respect to such delegated responsibilities shall be
deemed to be [***] by the JSC (to the extent such [***] is required
hereunder).  The JSC or the co-chairpersons of the JSC acting together may also
reallocate any responsibility of a Sub-Committee to any other
Sub-Committee.  Each such Sub-Committee, other than the JDC and the JCC, shall
be constituted and shall operate as the JSC determines.  Akebia shall designate
a co-chairperson of each Sub-Committee and Licensee shall designate a
co-chairperson of each Sub-Committee, each of whom shall be a Party’s
representative who is a member of such Sub-Committee.  [***]. The lead
co-chairperson or his or her designee, in collaboration with the Alliance
Managers, will be responsible for calling meetings, preparing and circulating an
agenda in advance of each meeting, and preparing and issuing minutes of each
meeting within 30 days thereafter.  Such minutes will not be finalized until all
Sub-Committee members have had an adequate opportunity to review and confirm the
accuracy of such minutes in writing. Each Party may replace its representatives
and co-chairpersons on each such Sub-Committee at any time upon written notice
to the other Party.  The Alliance Manager of each Party (or his or her designee)
shall attend each meeting of each Sub-Committee as a non-voting
participant.  Each Sub-Committee and its activities shall be subject to the
oversight of, and shall report to, the JSC.  No Sub-Committee’s authority may
exceed that specified for the JSC in this Article 3 (Governance).  Any
disagreement between the representatives of the Parties on a Sub-Committee shall
be referred to the JSC for resolution in accordance with Section 3.7
(Decision-Making and Committee Dispute Resolution).

-30-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

3.5.2.

Pharmacovigilance Committee.  Without limiting the generality of, and subject
to, the foregoing, the Parties shall establish a pharmacovigilance committee
(the “Pharmacovigilance Committee” or “PVC”) as a Sub-Committee at an
appropriate time, but in any event prior to the earlier of (a) [***], or (b)
[***].  In addition to any other matters that the JSC may delegate to the PVC,
the PVC shall provide a forum for the Parties to discuss and share information
regarding the safety of the Licensed Products and other pharmacovigilance
matters worldwide in accordance with the Pharmacovigilance Agreement.

 

3.5.3.

Operational Teams.  From time-to-time, the JSC or any Sub-Committee may
establish and delegate specific matters or duties within its responsibilities to
directed teams (each an “Operational Team”), the composition, operation, and
responsibilities of which shall be determined by the JSC or the applicable
establishing Sub-Committee (the “Establishing Committee”).  Operational Teams
may be established on an ad hoc basis for purposes of a specific activity or on
such other basis as the applicable Establishing Committee may determine.  Each
Operational Team shall report to, and its activities shall be subject to the
oversight of, the applicable Establishing Committee.  No Operational Team’s
authority may exceed that specified for the applicable Establishing
Committee.  Any disagreement between the representatives of the Parties on any
Operational Committee shall be referred to the applicable Establishing Committee
for resolution in accordance with Section 3.7 (Decision-Making and Committee
Dispute Resolution).

3.6.

Additional Participants.  Other employees of each Party involved in the
Development, manufacturing, performance of Medical Affairs activities and
Non-Promotional Activities with respect to, or Commercialization of the Licensed
Compound or the Licensed Products may attend meetings of the JSC or any
Sub-Committee as non-voting participants, and, with the consent of each Party,
consultants, representatives, or advisors involved in the same activities may
attend meetings of the JSC or any Sub-Committee as non-voting observers;
provided, however, that such Third Party participants and observers are under
written obligations of confidentiality and non-use applicable to the
Confidential Information of each Party that are at least as stringent as those
set forth in Article 13 (Confidentiality).

3.7.

Decision-Making and Committee Dispute Resolution.  Each Party’s representatives
on the JSC and each Sub-Committee will, collectively, have [***] vote (the
“Party Vote”) on all matters brought before such committee for a decision by
consensus.  The JSC and each Sub-Committee will make decisions as to matters
within its jurisdiction by [***], which may either be reflected in the minutes
of the committee meeting or by an action by written consent signed by the
co-chairperson appointed by each Party or his or her designee identified in
writing; provided, however, that neither the JSC nor any Sub-Committee will have
the authority to amend, modify, or waive compliance with this Agreement. Any
disagreement between the representatives of Licensee and Akebia with respect to
matters within the scope of authority of the Alliance Managers, the JDC, the
JCC, or other Sub-Committees that cannot be resolved after good faith efforts
will, at the

-31-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

election of either Party, be submitted to the JSC for resolution.  If, after
good faith efforts, the JSC is unable to resolve any such disagreement referred
to it by the JDC, JCC, or any other Sub-Committee or any disagreement with
respect to the matters within the scope of the JSC’s authority or any other
dispute between the Parties that may be referred to the JSC within a period of
[***], then, at the election of either Party, a Party may refer such matter to
the Party’s respective Executive Officer. The Executive Officers shall use good
faith efforts to resolve any such disagreement so referred to them as soon as
practicable, and any final decision that the Executive Officers agree to in
writing shall be conclusive and binding on the Parties.  If the Executive
Officers are unable to resolve any dispute or disagreement so referred within
[***] after such matter is referred to them (or such longer period as the
Executive Officers may agree upon), then the Parties will continue to operate
under existing plans until the Parties reach agreement on the applicable matter;
provided, however, that (a) if the disagreement is an [***], then the [***] will
have the final say on such dispute, and (b) if the disagreement is an Expert
Reserved Matter then such matter  will be  resolved by binding baseball
arbitration pursuant to Section 16.4 (Baseball Arbitration for Expert Reserved
Matters). Notwithstanding the foregoing, neither the JSC [***] (with respect to
any [***]) shall have the authority to (i) amend or modify, or waive compliance
with this Agreement, (ii) obligate either Party to violate Applicable Law or the
requirements of any Regulatory Authority, or (iii) impose any obligation on
either Party that would be in violation of such Party’s written standard
operating procedures, written business policies, or written compliance policies
or procedures, including written policies and procedures related to interactions
with HCPs.  For the avoidance of doubt, matters that are specified in Section
3.2 (Specific Responsibilities of the JSC), Section 3.3.3 (Specific
Responsibilities of the JDC), or Section 3.4.3 (Specific Responsibilities of the
JCC) to be [***] (as opposed to [***]) do not require any agreement or decision
by either Party and are not subject to the voting and decision-making procedures
set forth in this Section 3.7 (Decision-Making and Committee Dispute
Resolution).

3.8.

Product Material Review Committees.

 

3.8.1.

Establishment and Responsibilities.  At an appropriate time (but at least [***]
prior to [***]), the Parties shall establish a joint Product Materials review
committee to review, discuss, and determine whether to approve all initial
versions of all Product Materials (other than Approved Labeling) and any
amendments thereto to be used by each Party in connection with its Medical
Affairs activities, Commercialization activities, and Non-Promotional Activities
related to the Licensed Products in the Territory under this Agreement (the
“PMRC”), as described in Section 6.4 (Medical Education Materials), Section
7.10.1 (Approval and Branding of Training Materials), and Section 7.11 (CAN
Product Materials).  Each Party shall designate members of the PMRC, such that
approval of the PMRC will constitute the approval of its own internal review
committee. Each Party may replace its PMRC representatives at any time upon
written notice to the other Party.  At an appropriate time prior to the First
Commercial Sale of the first Licensed Product in the Territory, the Parties will
separate the PMRC into two separate committees, one to review and approve
Medical Education

-32-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Materials and the other to review and approve all other Product Materials (other
than the Approved Labeling, which will remain subject to the JDC’s [***]
pursuant to Section 3.3.3(l) (Specific Responsibilities of the JDC)), and will
have members from each Party such that approval of each such committee will
constitute the approval of each Party’s own internal review committee.  In
addition, concurrently with the establishment of the PMRC, the Parties shall
establish a committee to resolve disagreements arising at the PMRC (the
“Super-PMRC”).

 

3.8.2.

Decision-Making and Dispute Resolution.  Each Party’s representatives on the
PMRC will have a Party Vote on all matters or proposed Product Materials brought
before the PMRC for a decision by consensus.  The PMRC shall document all
changes to any proposed Product Materials in writing and the Parties shall
incorporate all such changes to such materials into the final versions of the
applicable Product Materials.  The PMRC will make decisions as to matters within
its jurisdiction by [***], which shall be documented via electronic or original
signatures for each representative; provided, however, that neither the PMRC nor
the Super-PMRC will have the authority to amend, modify, or waive compliance
with this Agreement.  Any disagreement between the representatives of Licensee
and Akebia with respect to matters within the scope of authority of the PMRC
that cannot be resolved after good faith efforts will, at the election of either
Party, be submitted to the Super-PMRC for resolution.  If, after good faith
efforts, the Super-PMRC is unable to resolve any disagreement between the
Parties as to the approval of any Product Material within a period of [***],
then (a) neither Party will be required to use, and Licensee shall not use, the
applicable Product Material in connection with its activities under this
Agreement, and (b) if Akebia elects to use any such Product Material, then
Akebia will bear [***]% of the costs of such Product Material (and the costs of
such Product Material [***]) and Akebia shall [***]. Neither the PMRC nor the
Super-PMRC shall have the authority to obligate either Party to (i) violate
Applicable Law, the Approved Labeling, or the requirements of any Regulatory
Authority, or (ii) impose any obligation on either Party that would be in
violation of such Party’s written standard operating procedures, written
business policies, or written compliance policies or procedures.  For the
avoidance of doubt, matters that are specified in Section 3.8.1 (Establishment
and Responsibilities) as responsibilities of the PMRC will be fully and finally
resolved by the PMRC or the Super-PMRC (as applicable) in accordance with this
Section 3.8 (Product Materials Review Committees) and are not subject to the
voting and decision-making procedures set forth in Section 3.7 (Decision-Making
and Committee Dispute Resolution).

3.9.

Interactions Between Committees and Internal Teams.  The Parties recognize that
while they will establish the JSC, the JDC, the JCC, and other Sub-Committees
under this Agreement, each Party possesses an internal structure (including with
various committees, teams and review boards) that will be involved in
administering such Party’s activities under this Agreement.  If requested by a
Party, the JSC, the JDC, the JCC, the PMRC,

-33-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

and other Sub-Committees shall establish procedures to facilitate communications
between the JSC, the JDC, the JCC, the PMRC, or such Sub-Committee and the
relevant internal committee, team, or board of the requesting Party.  Such
procedures may include, to the extent reasonably necessary, requiring
appropriate members of the JSC, the JDC, the JCC, the PMRC, or other
Sub-Committee to be available at reasonable times and places and upon reasonable
prior notice to make appropriate reports to or respond to reasonable inquiries
from, the relevant internal committee, team, or board.

3.10.

Alliance Managers.  Each of the Parties shall appoint a single individual to
manage Development and Commercialization obligations between the Parties (each,
an “Alliance Manager”).  The role of the Alliance Manager is to act as a single
point of contact between the Parties to ensure a successful relationship under
this Agreement.  The Alliance Managers shall attend all JSC meetings and the
Alliance Managers or their respective designees shall attend all Sub-Committee
meetings and will support the co-chairpersons of the JSC and each Sub-Committee
in the discharge of his or her responsibilities.  Alliance Managers shall be
non-voting participants in all JSC and Sub-Committee meetings; provided,
however, that an Alliance Manager may bring any matter to the attention of the
JSC or any Sub-Committee if such Alliance Manager reasonably believes that such
matter warrants such attention.  Each Party will designate its initial Alliance
Manager promptly after the Effective Date and each Party may change its
designated Alliance Manager at any time upon written notice to the other
Party.  Any Alliance Manager may designate a substitute to temporarily perform
the functions of that Alliance Manager by written notice to the other
Party.  Each Alliance Manager will also: (a) be the point of first referral in
all matters of conflict resolution; (b) provide a single point of communication
for seeking consensus between the Parties regarding key strategy and plan
issues; (c) identify and bring disputes to the attention of the JSC in a timely
manner; (d) plan and coordinate cooperative efforts and internal and external
communications; and (e) take responsibility for ensuring that governance
activities, such as the conduct of required JSC and Sub-Committee meetings and
production of meeting minutes, occur as set forth in this Agreement, and that
the relevant action items resulting from such meetings are appropriately carried
out or otherwise addressed.

ARTICLE 4

DEVELOPMENT

4.1.

Current Global Development.  Subject to the remainder of this Section 4.1
(Current Global Development), Akebia will be responsible for and will use
Commercially Reasonable Efforts to perform all Development of the Licensed
Compound and the Licensed Products in the Initial Indications in the Territory,
and Licensee will provide assistance reasonably requested by Akebia in
connection with the activities under the Current Global Development Plan.  If
Licensee agrees to perform any activities under the Current Global Development
Plan and the JSC [***] the allocation of such activities to Licensee pursuant to
Section 3.2.3 (Specific Responsibilities of the JSC), then Licensee will use
Commercially Reasonable Efforts to perform such activities, and Akebia will
provide all assistance reasonably requested by Licensee in connection therewith.

-34-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

4.1.1.

Current Global Development Plan.  Akebia will provide the current Global
Development Plan (including corresponding budget, which will be consistent with
the budget provided to Licensee during due diligence) to the JSC within [***]
following the Effective Date for its review and discussion as set forth in
Section 3.2.2 (Specific Responsibilities of the JSC).  Such current Global
Development Plan and the corresponding budget will contain a reasonably detailed
summary of internal costs and out-of-pocket expenses for each of the Global
Phase 3 DD-CKD Program and the Global Phase 3 NDD-CKD Program, including
expenses owed to each contract manufacturing organization engaged by Akebia to
manufacture and supply the Licensed Compound and the Licensed Products for
Development purposes.  Akebia may prepare amendments or updates to the
then-current Current Global Development Plan, including any Approval Study, and
will provide each such amendment or update to the Current Global Development
Plan (or corresponding budget) to the JDC for its review and discussion as set
forth in Section 3.3.3(a) (Specific Responsibilities of the JDC) and to the JSC
for its [***] as set forth in Section 3.2.2 (Specific Responsibilities of the
JSC).  Each amendment or update to the Current Global Development Plan (and
corresponding budget) will become effective and will supersede the previous
Current Global Development Plan (and corresponding budget) upon [***] of the
JSC.

 

4.1.2.

New Studies; Revisions to Protocols.  If Akebia desires to create a new protocol
(including any Approval Study), or to revise the protocol for any clinical study
included in the Current Global Development Program, then Akebia will provide a
draft of the applicable new or revised protocol to the JDC reasonably in advance
of Akebia’s submission thereof for the JDC’s [***] as set forth in Section
3.3.3(a) (Specific Responsibilities of the JDC).

 

4.1.3.

Current Global Development Costs. Licensee will be responsible for [***]and
Akebia will be responsible for [***], in each case, in accordance with Section
4.1.5 (Payment of Licensee R&D Cost Share).  If Licensee agrees to perform any
activities under the Current Global Development Plan and the JSC [***] such
allocation of activities pursuant to Section 3.2.3 (Specific Responsibilities of
the JSC), then Licensee will perform such activities in accordance with the
estimated budget for such activities, and the costs incurred by Licensee in
connection with such activities will be credited against the [***] described in
[***].

 

4.1.4.

R&D Funding Option.  If the total Current Global Development Costs exceed or are
anticipated to exceed the Threshold Amount, then Akebia may elect in its sole
discretion to require Licensee to fund [***]% of the Current Global Development
Costs in excess of the Threshold Amount (the “R&D Funding Option”).  No later
than [***] of [***] in which the total Global Development Costs are anticipated
to exceed the Threshold Amount, Akebia will provide written notice to Licensee
of such anticipated event. If Akebia wishes to exercise the [***], then Akebia
will provide written notice to

-35-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Licensee of Akebia’s exercise of such option no later than [***] in advance of
the date on which the total Current Global Development Costs are anticipated to
exceed the Threshold Amount. If Akebia exercises the [***], then from and after
the date on which the Global Development Costs exceed the [***], Licensee will
contribute the [***] in accordance with Section 4.1.5 (Payment of Licensee R&D
Cost Share).  [***] an amount equal to the amount of the Excess Cost Share paid
to Akebia; provided that Licensee [***].  In addition, if, but for the proviso
in the preceding sentence, application of the credit of the Excess Cost Share
would have reduced payments due to Akebia by more than [***]% in any calendar
year, then the portion of the Excess Cost Share that exceeds [***]% of such
payments (and thus could not be credited in such calendar year) will be carried
over and applied as a credit against payments due to Akebia under this Agreement
in subsequent calendar years until the full Excess Cost Share is credited.

 

4.1.5.

Payment of Licensee R&D Cost Share.

 

(a)

Initial R&D Cost Share.  On or before December 31, 2016, Akebia will provide to
Licensee an estimate of the total Current Global Development Costs expected to
be incurred by Akebia through December 31, 2016.  By no later than January 31,
2017, Akebia will provide to Licensee a detailed report itemizing the total
Current Global Development Costs actually incurred by Akebia through December
31, 2016, together with an invoice for an amount equal to the Licensee R&D Cost
Share of such actual total Current Global Development Costs incurred by Akebia
through December 31, 2016 (the “Initial R&D Cost Share Amount”).  Licensee shall
pay the Initial R&D Cost Share Amount within [***] of receipt of the invoice
therefor from Akebia.

 

(b)

Cost Share Transition Date.  Commencing on January 1, 2017 Akebia will be
responsible for and will bear [***]% of the Current Global Development Costs
until the date on which Akebia has incurred, on and after January 1, 2017, total
Current Global Development Costs in an amount equal to $[***] (the “Cost Share
Transition Date”).  For clarity, the foregoing amount does not include any
Current Global Development Costs incurred by Akebia prior to January 1,
2017.  On a [***] basis until the Cost Share Transition Date, Akebia shall
provide Licensee a written report setting forth in reasonable detail the [***]
in the prior [***].

 

(c)

Cost Share Transition Quarter.  Prior to the start of the calendar quarter in
which the Cost Share Transition Date is expected to occur (the “Cost Share
Transition Quarter”), Akebia will provide to Licensee an estimate of the total
Current Global Development Costs expected to be incurred by Akebia during the
period between the Cost Share Transition Date and the end of such Cost Share
Transition Quarter, together with an invoice for the Licensee R&D Cost Share of
such amount (the “Transition Quarter Cost Share Amount”), and Licensee shall pay
the Transition Quarter Cost Share

-36-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Amount within [***] of receipt of the invoice from Akebia.  After the end of the
Cost Share Transition Quarter, Akebia will provide Licensee with a report of
actual Current Global Development Costs during the period between the Cost Share
Transition Date and the end of the Cost Share Transition Quarter.  If the
Transition Quarter Cost Share Amount paid by Licensee to Akebia for the Cost
Share Transition Quarter exceeds the Licensee R&D Cost Share of the actual
Current Global Development Costs incurred by Akebia during the period between
the Cost Share Transition Date and the end of such Cost Share Transition Quarter
(based on the report provided pursuant to the preceding sentence), then such
overpayment will be credited to the next Prepayment.  If the Transition Quarter
Cost Share Amount paid by Licensee to Akebia is less than the Licensee R&D Cost
Share of the actual Current Global Development Costs incurred by Akebia for such
period, then Licensee will pay to Akebia the amount of such underpayment within
[***] of Akebia’s invoice therefor.

 

(d)

Cost Share Notice.  On a calendar quarterly basis commencing during the Cost
Share Transition Quarter, Akebia will provide Licensee with written notice (the
“Cost Share Notice”), which notice will include: (i) the estimated budget for
the Current Global Development Program for the next 12 months (on a rolling
basis) following the date of such Cost Share Notice, (ii) an invoice for the
estimated amount of the applicable Licensee R&D Cost Share for each calendar
quarter following such Cost Share Notice, and (iii) a report of actual
Development costs incurred in performing the Current Global Development Program
during the previous [***]. Within [***] of receipt of each Cost Share Notice,
Licensee will pay to Akebia the estimated amount of the Licensee R&D Cost Share
for the next calendar quarter, as set forth in the invoice provided pursuant to
clause (ii) above (the “Prepayment”). If the Prepayment paid by Licensee to
Akebia for a calendar quarter exceeds the applicable Licensee R&D Cost Share of
the actual Current Global Development Costs incurred by Akebia for such calendar
quarter (based on the quarterly reports provided pursuant to clause (iii)
above), then such overpayment will be credited to the next Prepayment, or, if
there are no subsequent Prepayments owed to Akebia, then Licensee may credit the
amount of such overpayment to the next milestone payment due to Akebia under
Section 9.3 (Milestone Payments).  If the Prepayment paid by Licensee to Akebia
is less than the applicable Licensee R&D Cost Share of the actual Current Global
Development Costs incurred by Akebia for such calendar quarter (based on the
quarterly reports provided pursuant to clause (iii) above), then Licensee will
pay to Akebia the amount of such underpayment within [***] of Akebia’s invoice
therefor.

 

4.1.6.

Other Development. If either Party desires to conduct Other Global Development
or Territory-Specific Development, then such Party will present a proposal to
the JSC for its [***] pursuant to Section 3.2.6 (Specific Responsibilities of
the JSC), and the Parties shall determine whether to

-37-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

conduct such Other Global Development or Territory-Specific Development in
accordance with the process set forth in Section 4.2 (Additional Development),
and Section 4.2 (Additional Development) shall govern the Parties’ respective
rights and obligations with respect thereto.

 

4.1.7.

Development Reports.  On a [***] basis, Akebia will provide the JDC with a
written summary of the Development activities executed under the Current Global
Development Plan and any Other Global Development Plan or Territory-Specific
Development Plan in the Territory during the prior [***], including patient
enrollment and the ongoing status of each clinical study under any such plan,
the status of each pending and proposed Regulatory Filing set forth in the
Current Global Development Plan or any Other Global Development Plan or
Territory-Specific Development Plan for each Licensed Product in the Territory
(to the extent not already provided, and without limiting the obligations under,
Article 5 (Regulatory)), and Akebia’s manufacturing activities under the
Manufacturing Plan if Akebia is supplying to Licensee any Licensed Product for
clinical Development purposes.  In addition, Akebia will promptly provide
written notice, through the JDC or Alliance Managers, to Licensee of any
significant Development events in the Territory (e.g., clinical trial initiation
or completion, clinical holds, Regulatory Approvals, and clinical data that
Akebia reasonably believes is of interest to Licensee).  In addition to the
foregoing, on a quarterly basis, Akebia shall provide the JDC with a written
summary of any Development, manufacturing, and regulatory activities related to
the Licensed Compound and the Licensed Products outside of the Territory that
materially impact the Current Global Development Program.  Notwithstanding the
foregoing, the Parties acknowledge and agree that any information and updates
provided pursuant to this Section 4.1.7 (Development Reports) shall be subject
to the rules and regulations set forth by the relevant Regulatory Authorities.

4.2.

Additional Development.  If either Party (the “Proposing Party”) desires to
conduct Development of the Licensed Compound or a Licensed Product in the
Territory for any New Indication or New Formulation or any Other Global
Development or Territory-Specific Development, then the Proposing Party will
present a proposal to the JSC for its [***], including a synopsis of the
Development activities related to such New Indications, New Formulation, Other
Global Development or Territory-Specific Development (the “Additional
Development”), the potential role of the non-Proposing Party with respect to
such Additional Development, the timeline for the Additional Development, and
the estimated costs associated with such Additional Development.

 

4.2.1.

Approval of Additional Development.

 

(a)

JSC [***]; Agreement. If the JSC [***] any Additional Development and both
Parties agree to participate in such Additional Development, then the Parties
will enter into a co-development agreement (or an amendment to this Agreement)
regarding such Additional Development, including the allocation

-38-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

of costs and responsibilities related to the Additional Development and the
reporting of information regarding the Additional Development.

 

(b)

Licensee Proposal.  With respect to any Additional Development proposed by
Licensee, if the JSC does not agree to [***] such Additional Development and,
after escalation of the dispute to the Executive Officers pursuant to Section 7
(Decision-Making and Committee Dispute Resolution), Akebia ultimately determines
not to approve such Additional Development ([***]), then Licensee will not
conduct any Development activities related to such Additional
Development.  However, if the JSC [***] any Additional Development, but Akebia
does not agree to participate in such Additional Development, then Licensee may
conduct such Additional Development in the Territory at its own expense subject
to Section 4.2.3 (Reimbursement for Additional Development).

 

(c)

Akebia Proposal. With respect to any Akebia Development proposed by Akebia, if
(i) the JSC [***] such Additional Development, but Licensee does not agree to
participate in such Additional Development, or (ii) the JSC [***] such
Additional Development and, after escalation of the dispute to the Executive
Officers pursuant to Section 3.7 (Decision-Making and Committee Dispute
Resolution), Akebia ultimately determines to proceed with such Additional
Development ([***]), then Akebia may conduct such Additional Development inside
or outside of the Territory at its cost and expense subject to Section 4.2.3
(Reimbursement for Additional Development).

 

(d)

Conduct of Additional Development.  In all cases, the Proposing Party will
conduct any such Additional Development in accordance with the terms of this
Agreement and pursuant to (i) an applicable Other Global Development Plan or
amendment thereto [***] JSC pursuant to Section 3.2.6 (Specific Responsibilities
of the JSC) (if such Additional Development is for the purpose obtaining
Regulatory Approval from the FDA and the EMA), or (ii) an applicable
Territory-Specific Development Plan or amendment thereto [***] by the JSC
pursuant to Section 3.2.6 (Specific Responsibilities of the JSC) (if such
Additional Development is for the purpose obtaining Regulatory Approval solely
from the FDA or any other Regulatory Authority in the Territory).

 

4.2.2.

Additional Development Reports; Information.

 

(a)

By Licensee.  If Licensee is permitted to conduct Additional Development
pursuant to a co-development agreement (or amendment to this Agreement) with
respect to such Additional Development as set forth in Section 4.2.1(a) (JSC
[***]; Agreement) or Section 4.2.1(b) (Licensee Proposal), then, on [***] basis,
Licensee will deliver to the JDC for its [***] a written report that describes
in reasonable detail the Additional Development in each country in the Territory
performed by Licensee or its

-39-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Affiliates during the prior [***]. In addition, Licensee will promptly provide
written notice, through the JDC, to Akebia of any significant Development events
in the Territory, and will provide to Akebia copies of all material
documentation and information related to such Additional Development, including
any research data and reports and clinical and preclinical data and reports that
are reasonably necessary or useful for Akebia to Develop, manufacture, perform
Medical Affairs activities with respect to, or Commercialize the Licensed
Compound or the Licensed Products.

 

(b)

By Akebia.  If Akebia conducts Additional Development and the Parties do not
enter into a co-development agreement (or amendment to this Agreement) with
respect to such Additional Development in accordance with Section 4.2.1
(Approval of Additional Development), including if Akebia conducts Additional
Development in accordance with Section 4.2.1(c) (Akebia Proposal), then Akebia
will deliver to the JDC for its [***] Development reports regarding such
Additional Development (with the level of information set forth in Section 4.1.7
(Development Reports)).

 

4.2.3.

Reimbursement for Additional Development.  If the JSC [***] such Additional
Development or the proposing Party elects to proceed with Additional Development
as permitted under Section 4.2.1(b) (Licensee Proposal) or Section 4.2.1(c)
(Akebia Proposal) and the non-proposing Party does not agree to participate in
the Additional Development at such time, then if the proposing Party [***] of
the Licensed Products in a [***], in each case, resulting from the applicable
Additional Development, then (1) if Licensee is the proposing Party, then Akebia
will reimburse to Licensee the applicable Akebia Collaboration Share Percentage
plus a [***]% mark-up, and (2) if Akebia is the proposing Party, then Licensee
will reimburse to Akebia the applicable Licensee Collaboration Share Percentage
plus a [***]% mark-up, in each case, ((1) and (2)), of the Development costs
borne by the proposing Party attributable to such Additional Development and
allocable to the Territory, as provided below in clauses (a) through (c) of this
Section 4.2.3 (Reimbursement for Additional Development).  As an example, if
Akebia is the proposing Party, and if the Licensee Collaboration Share
Percentage is [***]% and the Additional Development is for a New Formulation in
an Initial Indication, then Licensee will reimburse to Akebia [***]% ([***]%
plus a [***]% mark-up) of [***]% of the total Development costs borne by Akebia
in conducting such Additional Development.

 

(a)

Initial Indications.  If there is a [***] an [***] as a result of the Additional
Development conducted pursuant to Section 4.2.1(b) (Licensee Proposal) or
Section 4.2.1(c) (Akebia Proposal) and if such Additional Development is for the
purpose of [***] (and [***]), then [***]% of the total Development costs will be
allocable to the Territory.

-40-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

(b)

New Indications; New Formulations.  If there is a New Indication or New
Formulation (other than in an Initial Indication) with respect to a Licensed
Product as a result of the Additional Development conducted pursuant to Section
4.2.1(b) (Licensee Proposal) or Section 4.2.1(c) (Akebia Proposal), and if such
Additional Development is for the purpose of [***] (and [***]), and if the
Parties agree that the market value of such New Indication or New Formulation is
substantially different than [***], then the Parties will discuss a reasonable
allocation to the Territory of the total Development costs, based on the [***]
applicable to such New Indication or New Formulation in the U.S., the EU, and
Japan.

 

(c)

Territory-Specific Development. If the Additional Development conducted pursuant
to Section 4.2.1(b) (Licensee Proposal) or Section 4.2.1(c) (Akebia Proposal) is
for the sole purpose of [***], then [***]% of the total Development costs will
be allocable to the Territory.

4.3.

Standards of Conduct.  Akebia and Licensee will perform, and each will ensure
that their Affiliates, and sublicensees and licensees (in the case of Akebia),
and subcontractors perform, all Development activities under the Current Global
Development Plan in a good scientific manner, in accordance with GLP, GMP, and
GCP, as applicable, and in compliance with Applicable Law.

4.4.

Developmental Efforts.  Akebia or Licensee (if Licensee is to perform any
Development activities pursuant to Section 4.1 (Current Global Development) or
any Additional Development), each directly or through their Affiliates or
permitted sublicensees (with respect to Akebia), as applicable, shall use
Commercially Reasonable Efforts to Develop, or support the Development of,
Licensed Products in the Territory.

4.5.

Development Records.  Each Party and its Affiliates will maintain written or
electronic records, in sufficient detail, in a good scientific manner (in
accordance with GLP, GCP, and GMP, as applicable) and appropriate for regulatory
and patent purposes, which are complete and accurate in all material respects
and reflect all Additional Development and other Development work performed by
or on behalf of such Party and its Affiliates or sublicensees (in the case of
Akebia) under the Current Global Development Plan, or any Other Global
Development Plan or Territory-Specific Development Plan, and results achieved.

ARTICLE 5 

REGULATORY

5.1.

Responsibility for Regulatory Filings.  Subject to this Article 5 (Regulatory),
Akebia shall be solely responsible for (a) preparing, filing, and submitting,
directly or through its Affiliates or permitted licensees or sublicensees, all
Regulatory Filings in the Territory in its name (or in the name of its
Affiliates or licensees or permitted sublicensees), including the IND and NDA
for each Licensed Product in each Initial Indication, (b) obtaining and
maintaining all Regulatory Approvals in the Territory, and (c) all interactions
with

-41-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Regulatory Authorities in the Territory relating to the Licensed Products both
prior to and after Regulatory Approval.  Akebia will use Commercially Reasonable
Efforts to obtain and maintain Regulatory Approval of the Licensed Products in
the Territory.  Akebia shall be the NDA holder for each Licensed Product in each
country in the Territory.

5.2.

Collaboration With Respect to Regulatory Interactions.

 

5.2.1.

Submissions. Akebia’s regulatory team will work in collaboration with a
representative from Licensee’s regulatory team to prepare each IND and NDA for a
Licensed Product, and each material amendment or update thereto, and briefing
packages for meetings with Regulatory Authorities relating to a Licensed
Product, in each case to be submitted to a Regulatory Authority in the Territory
during the Term.

 

5.2.2.

Correspondence.  The Parties’ regulatory teams will collaborate with respect to
substantive correspondence in support of submissions made to Regulatory
Authorities in the Territory pursuant to Section 5.2.1 (Submissions). In
addition, Akebia will promptly provide Licensee with copies of all substantive
correspondence submitted to or received from any Regulatory Authority in the
Territory related to any Licensed Product.

 

5.2.3.

Responsibility. Notwithstanding Section 5.2.1 (Submissions) or Section 5.2.2
(Correspondence), Akebia shall be responsible for all submissions,
communications, and other dealings with the Regulatory Authorities in the
Territory relating to the Licensed Products. Akebia will make the final decision
on the content of all submissions, correspondence, and communications with
Regulatory Authorities in the Territory, and Akebia will not be required to
delay any submission, correspondence, or communication with any Regulatory
Authorities in the Territory in a manner that affects Akebia’s ability to comply
with any Regulatory Authority requirement or deadline or Applicable Law in the
Territory or that would delay Akebia’s receipt of Regulatory Approval.

5.3.

Cooperation.  The Parties will cooperate with each other to achieve the
regulatory objectives contemplated herein in a timely, accurate, and responsive
manner.  Licensee will assist Akebia, as is reasonably necessary, in order for
Akebia to obtain and maintain each applicable IND and NDA for each Licensed
Product in the Territory, including in connection with the preparation, filing,
and submission of all Regulatory Filings by Akebia.

5.4.

Regulatory Meetings.  If Akebia meets with Regulatory Authorities in the
Territory relating to the submission of the NDA or other submissions prepared by
the Parties’ regulatory teams in accordance with Section 5.2.1 (Submissions) for
any Licensed Product in the Territory, then then [***]; provided that [***]. The
foregoing shall not apply to [***]; provided that at each JDC meeting Akebia
shall provide the JDC with copies of records of any such substantive meeting or
teleconference that it maintains in the ordinary course.  [***].

-42-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

ARTICLE 6

MEDICAL AFFAIRS

6.1.

Medical Affairs Plan.  Akebia has developed a global Medical Affairs strategy
(including a strategy for managing communications with key opinion leaders), and
in collaboration with Licensee through the JDC, will prepare a reasonably
detailed medical affairs plan for the Territory that will be consistent with
Akebia’s global Medical Affairs strategy (the “Medical Affairs Plan”).  The
Medical Affairs Plan will be compliant with all Applicable Laws and each Party’s
written compliance policies and procedures, and each Medical Affairs Plan will
include:

 

6.1.1.

the Medical Affairs to be undertaken by each Party in the Territory and the
qualification requirements for each Party’s MSLs (if any);

 

6.1.2.

MSL resource planning;

 

6.1.3.

out-of-pocket expenses to be incurred by or on behalf of a Party or its
Affiliates in connection with activities set forth in such Medical Affairs Plan,
including Medical Education Materials; training programs for MSLs; and medical
education programs and planning (including symposia, advisory boards,
conferences and seminars and non-employee Third Party travel to and attendance
at such symposia, conferences and seminars).

Each Medical Affairs Plan will be [***] by the JSC as provided in Section 3.2.6
(Specific Responsibilities of the JSC) no later than [***] following the
Effective Date.  After submission of the initial Medical Affairs Plan, to the
extent required, Akebia, in collaboration with Licensee through the JDC, will
prepare and provide an updated Medical Affairs Plan to the JSC for its [***] as
set forth in Section 3.2.6 (Specific Responsibilities of the JSC) on or before
November 1st of each year during the Term, or more frequently as may be required
during the Term.  Licensee, through the JDC, will provide Akebia with reasonable
cooperation, support, and assistance with respect to preparing the Medical
Affairs Plan.

6.2.

Responsibilities.  In accordance with Section 3.3.3(i) (Specific
Responsibilities of the JDC), the JDC will [***] the final number of MSLs to be
provided in each applicable country in the Territory; provided that the final
number of MSLs must be agreed by [***] and will not [***]. Licensee will deploy
the [***] of the total MSLs to be deployed by the Parties in the Territory (on
an FTE basis) and Akebia will deploy the [***] of the total MSLs to be deployed
by the Parties in the Territory (on an FTE basis), in each case, as [***] by the
JDC and set forth in the Medical Affairs Plan.  Each Party will bear its own FTE
Costs or other personnel costs of such MSLs; provided that if the Parties agree
that one Party will deploy more MSL FTEs than such Party’s applicable [***]
(“Excess MSL FTEs”) and the other Party will deploy fewer MSL FTEs than [***],
then the Party deploying such Excess MSL FTEs will inform the other Party of the
applicable FTE Cost incurred by such Party in connection with deploying such
Excess MSL FTEs and the Parties will update the Medical Affairs Plan to include
such FTE Costs as provided in

-43-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Section 6.1 (Medical Affairs Plan), and the other Party will pay the deploying
Party, from the other Party’s share of Net Sales pursuant to Section 9.4 (Cost
Share and Revenue Share), the FTE Costs of such Excess MSL FTEs; provided,
however, that in no event will the other Party receive less than [***]% of the
Net Sales that such other Party would otherwise receive in any calendar
quarter.  In addition, if, but for the proviso in the preceding sentence,
payment of the FTE Costs of the Excess MSL FTEs would have reduced the such
other Party’s share of Net Sales by more than [***]% of the Net Sales that such
Party would otherwise receive in a calendar quarter, then the portion of the FTE
Costs for the Excess MSL FTEs that exceeds such [***]% threshold (and thus was
not paid to the deploying Party in such calendar quarter) will be carried over
and paid from such other Party’s share of Net Sales in subsequent calendar
quarters until the full FTE Costs for the Excess MSL FTEs is paid.  The Parties
will share responsibilities for conducting all Medical Affairs with respect to
the Licensed Compound and the Licensed Products in the Territory so that
Licensee contributes the applicable [***] and Akebia contributes the applicable
[***], in each case, of all such Medical Affairs set forth in the Medical
Affairs Plan to be conducted in the Territory.

6.3.

Medical Science Liaisons.  During the Term, each Party will provide and maintain
MSLs in each country of the Territory to engage in Medical Affairs with respect
to the Licensed Products in accordance with the Medical Affairs Plan. Each MSL
will (a) meet the qualification requirements set forth in the Medical Affairs
Plan (if any) or otherwise as agreed upon by the Parties, and (b) have
sufficient health care experience to engage in in-depth dialogues with
physicians regarding medical issues associated with a Licensed Product.  Each
Licensee MSL, unless otherwise permitted by the JSC, will be an employee of
Licensee or a Licensee Affiliate and will remain exclusively under the authority
of Licensee or a Licensee Affiliate.  Each Akebia MSL, unless otherwise
permitted by the JSC, will be an employee of Akebia or an Akebia Affiliate and
will remain exclusively under the authority of Akebia or an Akebia Affiliate;
provided that during the period commencing on the Effective Date and ending
[***] after the First Commercial Sale of the first Licensed Product in the
Territory, Akebia may engage contractors to serve as MSLs, so long as such
contractors meet the qualifications and other requirements set forth in the
Medical Affairs Plan (if any) and this Section 6.3 (Medical Science Liaisons)
(other than being employees of Akebia)  and do not represent [***] of Akebia’s
MSLs in the Territory.  Each Party will, and will cause its Affiliates to,
ensure that, in each country of the Territory, such Party’s MSLs only use
Medical Education Materials previously approved for use in such country in
accordance with Section 6.4 (Medical Education Materials).

6.4.

Medical Education Materials.  Akebia will prepare and produce all Medical
Education Materials for use in the Territory and will provide proof copies of
initial versions of all Medical Education Materials and all substantive updates
to such Medical Education Materials to the PMRC for its review and approval as
set forth in Section 3.8.1 (Establishment and Responsibilities).  In addition,
Licensee may propose new or modified Medical Education Materials at any time and
submit such materials to the PMRC for its review and approval as set forth in
Section 3.8.1 (Establishment and Responsibilities).  Neither Party will be
required to use, and Licensee will not use, Medical Education Materials that
have not been approved by the PMRC or the Super-

-44-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

PMRC as provided in Section 3.8.2 (Decision-Making and Dispute Resolution).  All
Medical Education Materials shall be compliant with Applicable Laws and the
Medical Affairs Plan.  In addition, to the extent permitted under Applicable
Laws within the Territory, and to the extent bearing any Housemarks, the Medical
Education Materials to be distributed in such countries by each Party’s
respective MSLs will include the Akebia Housemarks and the Licensee Housemarks
[***]. Each Party will provide to the other Party proof copies of the applicable
Akebia Housemarks and Licensee Housemarks (as applicable) to be included in
connection with all cobranding described in this Section 6.4 (Medical Education
Materials) in the manner and format as may be reasonably specified by a Party
from time-to-time.  Each Party will, directly or through its Affiliates, have
full responsibility for the dissemination of all applicable Medical Education
Materials to its MSLs and other representatives who need such materials to
perform such Party’s Medical Affairs under this Agreement or the Medical Affairs
Plan.

6.5.

Medical Affairs Activity Tracking; Recordkeeping; Reporting; Audit.

 

6.5.1.

Tracking of MSLs.  Each of Licensee and Akebia will establish and maintain one
or more tracking systems that will show with respect to such Party’s MSLs, (a)
the number of Medical Affairs provided by each such MSL, and such Party’s
Medical Affairs in the aggregate, in each case during any designated period of
time (e.g., quarterly or annually), (b) the date of each such Medical Affairs
activity, and (c) the identity of the HCPs to whom such Medical Affairs activity
was targeted.

 

6.5.2.

Medical Affairs Data.  Each Party shall record, on a quarterly basis (broken
down by month within each quarter), (a) the number of its MSLs assigned to the
Licensed Products in the Territory (both in absolute numbers and in FTEs), and
(b) the territories of their assignments and the proportion of their time
devoted to providing Medical Affairs relating to the Licensed Products
(collectively, the “Medical Affairs Data”).

 

6.5.3.

Reporting.  Within [***] days after the end of each calendar quarter, each Party
will provide to the JDC a written report setting forth, on a country-by-country
basis in the Territory, the Medical Affairs Data in such country during such
calendar quarter.  Each Party will provide the foregoing information with
respect to the Licensed Products in the aggregate, and on an individual MSL
basis.  Unless otherwise agreed by the JDC, each Party’s reporting and record
keeping with respect to Medical Affairs Data shall be in accordance with the
format of such Party’s internal reporting procedures customarily employed and
consistently applied.

 

6.5.4.

Books and Records.  Each Party shall maintain complete and accurate books and
records in sufficient detail, in accordance with all Applicable Laws, to enable
verification of the performance of such Party’s Medical Affairs obligations
under this Agreement, including all Medical Affairs Data, and other information
relating to Medical Affairs and such Party’s MSLs.  Such books and records shall
be the Confidential Information of the maintaining

-45-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Party and shall be maintained by such Party for a period of [***] after the end
of each calendar year in which such records were created; provided that such
[***] period will be extended (a) to the extent required by Applicable Laws or
such Party’s document management program, or (b) until the final resolution of
any audit or dispute as to which such records relate.

 

6.5.5.

Inspection; Reporting. Upon reasonable advance notice to the other Party, each
Party shall be entitled, at its expense, to inspect the books and records
maintained by the other Party pursuant to Section 6.5.4 (Books and Records) to
verify the accuracy of the information reported by such other Party in any
quarterly report furnished by the other Party under Section 6.5.3 (Reporting),
such inspection to be permitted with respect to any year ending not more than
[***] prior to the date of the notice requesting such inspection. In addition,
each Party shall provide the other Party with a quarterly written report
summarizing the substance of any investigation by such Party relating to its
MSLs’ alleged violation of Applicable Laws or Professional Requirements in
connection with such Party’s Medical Affairs activities with respect to a
Licensed Product; provided that such report will not include any personally
identifiable information.

ARTICLE 7

COMMERCIALIZATION AND NON-PROMOTIONAL ACTIVITIES

7.1.

General.  Except as otherwise provided in Section 7.8 (Detailing), Section 7.9
(Other Promotional Activities), Section 7.17 (Pricing, Reimbursement, and Market
Access), and Section 7.18 (Product Orders; Invoicing; Distribution and Sales),
the Parties will share responsibilities for conducting all Commercialization
activities and Non-Promotional Activities with respect to the Licensed Compound
and the Licensed Products in the Territory so that Licensee contributes the
applicable Licensee Collaboration Share Percentage and Akebia contributes the
applicable Akebia Collaboration Share Percentage, in each case, of all such
Commercialization activities and Non-Promotional Activities set forth in the CAN
Plan to be conducted in the Territory.

7.2.

CAN Plan.  At least [***] prior to the anticipated First Commercial Sale of a
Licensed Product in each country in the Territory, Akebia, in collaboration with
Licensee through the JCC, will prepare and submit to the JSC for its [***]
pursuant to Section 3.2.8 (Specific Responsibilities of the JSC) an initial CAN
Plan.  Such initial CAN Plan will be a [***].  At least [***] prior to the
anticipated First Commercial Sale of a Licensed Product in each country in the
Territory, Akebia, in collaboration with Licensee through the JCC, will prepare
and submit to the JSC for [***] an update to the CAN Plan for the launch of each
Licensed Product in each country in the Territory that will include: (a) a [***]
for such Licensed Product, to include [***], (b) a [***] to be provided by the
Parties in connection with launch, (c) the [***], (d) the [***], (e) the [***],
(f) [***] (g) the [***], and (h) [***]. After submission of such updated CAN
Plan, Akebia, in collaboration with Licensee through the JCC, will prepare an
updated CAN Plan that includes the elements set forth in Section 7.2.1 through
Section 7.2.12 and will provide

-46-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

such updated plan to the JSC for its [***] as set forth in Section 3.2.8
(Specific Responsibilities of the JSC), on or before [***] of each year during
the Term, or more frequently as may be required by the JCC during the Term, and
in any event no later than [***] prior to the anticipated First Commercial Sale
of a Licensed Product in the Territory. Licensee acknowledges that it is
Akebia’s intent to build its own fully integrated commercial operations in the
Territory, and the Parties agree that the CAN Plan shall be designed to reflect
that intent.

 

7.2.1.

The [***] to be conducted by the Parties in the aggregate in each country in the
Territory during the upcoming year;

 

7.2.2.

[***] of each Licensed Product by each Party’s PSRs (e.g., [***]) during the
upcoming year;

 

7.2.3.

The [***] to whom each Licensed Product should be detailed or promoted by each
Party’s PSRs during the upcoming year;

 

7.2.4.

[***] for each Licensed Product, including [***];

 

7.2.5.

Each Party’s [***]for such Party’s [***] (as established by each Party pursuant
to Section 7.5.2 ([***]) and in accordance with each Party’s [***] review
process) during the upcoming year;

 

7.2.6.

Skills, training, and experience requirements for [***] (if any);

 

7.2.7.

Annual sales forecasts for each Licensed Product for each country in the
Territory, and in total for the entire Territory;

 

7.2.8.

[***] activities to be conducted by the Parties in the Territory during the
upcoming year;

 

7.2.9.

[***] for the upcoming year;

 

7.2.10.

Any [***] to be conducted by the Parties in the Territory during the upcoming
year;

 

7.2.11.

Annual certification from each Party to the other Party in writing that it has
and enforces a written code of conduct and compliance program for its personnel
that is consistent with Applicable Laws and Professional Requirements.  The
certification provided to a Party under this Section 7.2.11 (CAN Plan) and any
information contained therein shall be the Confidential Information of such
Party under Article 13 (Confidentiality); and

 

7.2.12.

Out-of-pocket expenses incurred by or on behalf of a Party or its Affiliates in
connection with activities set forth in such CAN Plan, including [***] and any
activities related thereto, including the [***].

-47-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

7.3.

Commercialization Reports.  Within [***] after the end of each calendar quarter
following the First Commercial Sale of a Licensed Product, each Party will
provide to the JCC a written report that summarizes its Commercialization
activities performed during the prior calendar quarter, including quarterly
sales performance reports, and, for Akebia, its manufacturing activities under
the Manufacturing Plan related to supply of the Licensed Products for
Commercialization purposes.

7.4.

Commercialization Efforts.  Akebia and Licensee, directly or through their
respective Affiliates, shall use Commercially Reasonable Efforts to
Commercialize each Licensed Product that has received Regulatory Approval and,
where applicable, Reimbursement Approval in the Territory in accordance with the
CAN Plan.

7.5.

Sales Force.

 

7.5.1.

Sales Representatives. In each country in the Territory, each Party will provide
and maintain, at its respective sole cost and expense, (a) a well-trained sales
force of PSRs whose skills, training, and experience are consistent with the
requirements set forth in the CAN Plan (if any) or otherwise agreed upon by the
Parties, and that is sufficient to perform such Party’s Detailing obligations
and to promote the Licensed Products in accordance with the CAN Plan, and (b) an
adequate number of well-trained Sales Managers to oversee all of such Party’s
PSRs and other sales force representatives.  Each such PSR and Sales Manager of
a Party, unless otherwise permitted by the JSC, will be an [***] of such Party
or its Affiliate and will remain exclusively under the authority of such Party
or its Affiliate; provided that during the period commencing on the Effective
Date and ending [***] after the First Commercial Sale of the first Licensed
Product, [***].

 

7.5.2.

[***].  During the Term in each country of the Territory, each Party will
establish and maintain an [***] plan for its PSRs and Sales Managers in such
country that is consistent with the [***] each Party then uses for its other
products of similar value and potential in such country. Each such [***] will be
structured such that (a) the incentives provided thereunder can be earned
through proper and lawful promotion, sales, and marketing activities by the PSRs
and Sales Managers, (b) the incentives paid thereunder [***]; provided that the
majority of compensation paid under such [***] shall be [***], and (c) the
program does not directly or indirectly encourage or result in such PSRs
undertaking any such activities that will violate Applicable Law, any
Professional Requirements, or the Approved Labeling, or be inconsistent with
Akebia’s global and applicable regional commercialization strategies for the
Licensed Products.

7.6.

Compliance of Personnel.  If a Party has a reasonable basis to believe that any
Sales Manager or PSR of the other Party or its Affiliates has (a) violated any
Applicable Law or (b) failed to perform any of its obligations under this
Agreement or otherwise comply with the terms of this Agreement, then, with
respect to either (a) or (b), such Party will

-48-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

have the right to (i) request that the other Party immediately assess the
performance of such individual, and (ii) exercise any other rights or remedies
available to it under this Agreement, at law or in equity. The other Party will
(A) promptly use Commercially Reasonable Efforts to evaluate and resolve such
issue in accordance with its internal policies or as it may otherwise deem
appropriate, and (B) to the extent permitted by Applicable Law, keep the first
Party informed of the progress of such evaluation.  Notwithstanding the
foregoing, all employment decisions will be made by the employing Party.

7.7.

Licensed Product Support Services.  Upon Akebia’s request, the Parties shall
discuss and agree upon any support services related to the Licensed Products to
be performed by Licensee (the “Licensed Product Support Services”), and the FTE
Costs and out-of-pockets expenses incurred by Licensee in connection with each
such Licensed Product Support Service. Thereafter, Licensee will perform the
Licensed Product Support Services and the Parties will [***].

7.8.

Detailing.

 

7.8.1.

Detailing Efforts. In accordance with Section 3.4.3(b) (Specific
Responsibilities of the JCC), the JCC will [***] to be provided in each country
in the Territory, which will be set forth in the CAN Plan. Each Party will use
its Commercially Reasonable Efforts to divide Detailing activities between the
Parties in the CAN Plan so that Licensee is to provide the Licensee
Collaboration Share Percentage and Akebia is to provide the Akebia Collaboration
Share Percentage, in each case, of the total Details planned to be provided by
the Parties in the Territory.  In addition, prior to the First Commercial Sale
of the first Licensed Product in the Territory, and thereafter from
time-to-time, the JCC will determine: (a) mechanisms and metrics to assess the
quality and productivity of the Details for the Licensed Products provided by
each Party, which metrics may be based on [***] to which a Party provides
Details (the “Successful Detailing Metrics”), (b) appropriate metrics for
tracking Detailing efforts, (c) appropriate criteria for assessing any
discrepancy between a Party’s Detailing efforts and its Required Details, (d)
thresholds that must be met with respect to such discrepancy in efforts, prior
to any adjustment in Detailing efforts being made in any country in the
Territory; provided that the threshold for rectifying discrepancy in efforts, as
provided in Section 7.8.2 (Detailing Efforts Shortfalls) shall be [***]% unless
the JCC agrees otherwise, and (e) a plan to address situations where a Party is
not performing its Commercialization activities in accordance with this
Agreement or the CAN Plan, including chronic Detailing Shortfalls by a Party in
any country in the Territory.  In addition, prior to such First Commercial Sale,
the JCC will determine the appropriate remedy to compensate the other Party if a
Party (the “Underperforming Party”) (i) materially fails (i.e., beyond the
thresholds determined by the JCC pursuant to clause (d) above) to provide such
Party’s [***], on a country-by-country basis, set forth in the applicable CAN
Plan for such country in the Territory during the applicable year (“Required
Details”) or (ii) does not provide the [***] in a manner that

-49-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

[***] (such failure to perform a Party’s [***] as set forth in clause (i) or
failure to perform such [***] with acceptable [***] as set forth in clause (ii),
in each case, a “Detailing Shortfall”).

 

7.8.2.

Detailing Efforts Shortfalls.  At the end of each calendar year, commencing the
year in which the First Commercial Sale of a Licensed Product in the Territory
occurs, the JCC will review the Detailing efforts actually contributed by each
Party in that calendar year (including any Detailing Shortfall as applicable) in
each country in the Territory and the Detailing efforts that each Party is
expected to contribute in the next calendar year in such country.  On a
country-by-country basis, the Underperforming Party will compensate the other
Party for any Detailing Shortfall, in each case, in accordance with the remedies
determined by the JCC in accordance with Section 7.8.1 (Detailing Efforts).  If
the amount of the Detailing Shortfall is less than [***]% of the Required
Details (or such other threshold as may be determined by the JCC pursuant to
Section 7.8.1 (Detailing Efforts)) in such country during the applicable year,
then such unequal efforts will be rectified in the next calendar year by
revising the applicable CAN Plan for such country to adjust the number of the
Detailing efforts to be provided by each Party.  Notwithstanding the foregoing,
for purposes of determining any shortfall in the number of Details actually
performed by a Party, if a Party has performed more Details in one country than
are set forth in the CAN Plan for such country, then such excess [***].  The
remedies established by the JCC in accordance with Section 7.8.1 (Detailing
Efforts) will be a Party’s sole and exclusive remedy for the Underperforming
Party’s failure to provide its share of Required Details or for any other
Detailing Shortfall.

 

7.8.3.

Additional Details.

 

(a)

Agreement on Additional Details.  If a Party desires to provide more than its
Required Details in a calendar year (i.e., greater than such Party’s applicable
Collaboration Share Percentage of the minimum aggregate number of Details set
forth in the CAN Plan for such year), then either Party may request that the JCC
[***] an increase in the minimum aggregate number of Details (each, an
“Additional Detail”) and if the JCC [***] such request, then the JCC will
prepare an update to the then-current CAN Plan to be [***] by the JSC in
accordance with Section 3.27 (specific JSC responsibilities) to increase the
minimum aggregate number of Details for such calendar year to include such
Additional Details in accordance with Section 7.2 (CAN Plan) (and, thereafter,
following [***] by the JSC of such updated CAN Plan each Party’s Required
Details for such calendar year shall be such Party’s applicable Collaboration
Share Percentage of such increased minimum aggregate number of Details set forth
in the updated CAN Plan).

 

(b)

Failure to Agree on Additional Details.  If a Party proposes to the JCC that it
provide more than its Required Details in a calendar year (i.e., greater

-50-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

than such Party’s applicable Collaboration Share Percentage of the minimum
aggregate number of Details set forth in the CAN Plan for such year), and
neither the JCC, nor the JSC, nor the other Party’s Executive Officer agrees to
change the CAN Plan to increase the number of Details to be performed, then the
proposing Party may provide such Additional Details in the applicable calendar
year at its sole cost and expense; provided that the number of such Additional
Details does not exceed [***]. For example, if the ’aggregate number of Details
in such CAN Plan equal 1,000 Details, then such proposing Party may provide up
to [***]. If the proposing Party informs the JCC that it desires to be
reimbursed for such Additional Details, then prior to the proposing Party
performing such Additional Details, the JCC will determine metrics that will be
applied to assess [***] (which metrics, if the JCC, the JSC, and the Executive
Officers cannot agree thereto, will be an Expert Reserved Matter to be
determined by arbitration in accordance with Section 16.4 (Baseball Arbitration
for Expert Reserved Matters)), and if such Additional Details achieve such
metrics, then the non-proposing Party will pay the proposing Party, from the
non-proposing Party’s share of Net Sales pursuant to Section 9.4 (Cost Share and
Revenue Share), an amount agreed by the JCC per Additional Detail performed by
the proposing Party [***] (the “Additional Detail Payment”); provided, however,
that in no event will the non-proposing Party receive [***]% of the Net Sales
that such Party would otherwise receive in any calendar quarter.  In addition,
if, but for the proviso in the preceding sentence, payment of the Additional
Detail Payment would have [***] the non-proposing Party’s share of Net Sales by
[***]% of the Net Sales that such Party would otherwise receive in a calendar
quarter, then the portion of the Additional Detail Payment that [***]% threshold
(and thus was not paid to the proposing Party in such calendar quarter) will be
carried over and paid from the non-proposing Party’s share of Net Sales in
subsequent calendar quarters until the full Additional Detail Payment is made.

 

7.8.4.

Inability to Perform Details Required by Plan.  If a Party wishes to reduce its
number of Required Details to be performed by such Party under the CAN Plan
following the [***] of such plan by the JCC, then such Party may propose that
the other Party perform a portion of such Party’s Required Details (i.e.,
shifting responsibility for such portion of such Party’s Required Details to the
other Party under the CAN Plan).  If the other Party does not accept such
Party’s proposal, then the proposing Party shall continue to be required to
perform all of its Required Details under the CAN Plan.  If the other Party
accepts such Party’s proposal to shift responsibility for a portion of the
proposing Party’s Required Details to the other Party, then the CAN Plan will be
updated accordingly and the proposing Party will pay the other Party, from the
proposing Party’s share of Net Sales pursuant to Section 9.4 (Cost Share and
Revenue Share), an amount agreed by the JCC per shifted Detail performed by the
other Party (the “Shifted Detail Payment”); provided, however, that in no event
will the proposing Party receive less than

-51-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

[***]% of the Net Sales that such Party would otherwise receive in any calendar
quarter.  In addition, if, but for the proviso in the preceding sentence,
payment of the Shifted Detail Payment would have reduced the proposing Party’s
share of Net Sales by more than [***]% of the Net Sales that such Party would
otherwise receive in a calendar quarter, then the portion of the Shifted Detail
Payment that exceeds such [***]% threshold (and thus was not paid to the other
Party in such calendar quarter) will be carried over and paid from the proposing
Party’s share of Net Sales in subsequent calendar quarters until the full
Shifted Detail Payment is made.

7.9.

Other Promotional Activities.

 

7.9.1.

Agreement on Other Promotional Activities.  If a Party desires to carry out any
marketing or promotional activities in any calendar year in addition to those
set forth in the then-current CAN Plan (other than Additional Details), then
either Party may request that the JCC [***] such additional marketing or
promotional activities (“Additional Promotional Activities”) and if the JCC
[***] such request, then the JCC will prepare an update to the then-current CAN
Plan to be [***] by the JSC in accordance with Section 3.2.7 (specific JSC
responsibilities) to include such Additional Promotional Activities and each
Party’s responsibilities in connection therewith, in accordance with Section 7.2
(CAN Plan), and thereafter, following [***] by the JSC of such updated CAN Plan,
each Party will [***].

 

7.9.2.

Failure to Agree on Additional Promotional Activities.  If a Party proposes to
the JCC to carry out Additional Promotional Activities and neither the JSC nor
the other Party’s Executive Officer (after escalation) [***] such Additional
Promotional Activities, [***].  If the proposing Party intends to conduct such
Additional Promotional Activities and informs the JCC that it desires to be
reimbursed for such Additional Promotion Activities, then prior to the proposing
Party performing such Additional Promotional Activities, the JCC will determine
metrics that will be applied to assess [***] (which metrics, if the JCC, the
JSC, and the Executive Officers cannot agree thereto, will be an Expert Reserved
Matter to be determined by arbitration in accordance with Section 16.4 (Baseball
Arbitration for Expert Reserved Matters)), and if such Additional Promotional
Activities achieve such metrics, then the non-proposing Party will pay the
proposing Party, from the non-proposing Party’s share of Net Sales pursuant to
Section 9.4 (Cost Share and Revenue Share), an amount equal to the actual costs
and expenses incurred by the proposing Party in connection with performing such
Additional Promotional Activities plus a [***]% [***] (the “Additional
Promotional Activities Payment”); provided, however, that in no event will the
non-proposing Party receive [***]% of the Net Sales that such Party would
otherwise receive in any calendar quarter.  In addition, if, but for the proviso
in the preceding sentence, payment of the Additional Promotional Activities
Payment would have reduced the non-proposing Party’s share of Net Sales by
[***]% of the Net Sales that such Party would otherwise receive in a calendar
quarter, then the

-52-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

portion of the Additional Promotional Activities Payment that [***]% threshold
(and thus was not paid to the proposing Party in such calendar quarter) will be
carried over and paid from the non-proposing Party’s share of Net Sales in
subsequent calendar quarters until the full Additional Promotional Activities
Payment is made.

 

7.9.3.

Inability to Pay for Promotional Activities Required by Plan.  If a Party wishes
to reduce its obligation to pay its full Collaboration Share Percentage for any
activities under the CAN Plan following the [***] of such plan by the JCC, then
such Party may propose that the other Party bear a portion of such Party’s
payment obligation (i.e., shifting responsibility to pay for such portion of
such Party’s Collaboration Share Percentage to the other Party under the CAN
Plan).  If the other Party does not accept such Party’s proposal, then the
proposing Party shall continue to be required to pay its full Collaboration
Share Percentage for all activities under the CAN Plan.  If the other Party
accepts such Party’s proposal to shift responsibility for payment of a portion
of the proposing Party’s Collaboration Share Percentage to the other Party, then
the CAN Plan will be updated accordingly and the proposing Party will pay the
other Party, from the proposing Party’s share of Net Sales pursuant to Section
9.4 (Cost Share and Revenue Share), an amount equal to the portion of the
proposing Party’s payment obligation that was shifted to and paid by the other
Party (the “Shifted Portion Payment”); provided, however, that in no event will
the proposing Party receive less than [***]% of the Net Sales that such Party
would otherwise receive in any calendar quarter.  In addition, if, but for the
proviso in the preceding sentence, payment of the Shifted Portion Payment would
have reduced the proposing Party’s share of Net Sales by more than [***]% of the
Net Sales that such Party would otherwise receive in a calendar quarter, then
the portion of the Shifted Portion Payment that exceeds such [***]% threshold
(and thus was not paid to the other Party in such calendar quarter) will be
carried over and paid from the proposing Party’s share of Net Sales in
subsequent calendar quarters until the full Shifted Portion Payment is made.

 

7.9.4.

Communications with the OPDP.  Notwithstanding the foregoing, Akebia will at all
times be solely responsible for all communications and interactions with the
Office of Prescription Drug Promotion of the FDA, regardless of which Party is
allocated responsibility for any Commercialization activities.

7.10.

Training Materials.

 

7.10.1.

Approval and Branding of Training Materials.  Akebia, in collaboration with
Licensee, will prepare and produce all Training Materials for use in the
Territory and will provide proof copies of initial versions of all Training
Materials and all substantive updates to such Training Materials to the PMRC for
its review and approval as set forth in Section 3.8.1 (Establishment and
Responsibilities) prior to any use of such materials in training any of the
Parties’ trainers, PSRs, or Sales Managers.  In addition, Licensee may

-53-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

propose new or modified Training Materials at any time and submit such materials
to the PMRC for its review and approval as set forth in Section 3.8.1
(Establishment and Responsibilities).  Neither Party will be required to [***],
any Training Materials that have not been approved by the PMRC or the Super-PMRC
as provided in Section 3.8.2 (Decision-Making and Dispute Resolution).  All
Training Materials shall be in compliance with all Applicable Laws, Professional
Requirements, and the Approved Labeling.  In addition, to the extent permitted
under Applicable Law within the Territory, and to the extent bearing any
Housemarks, the Training Materials will include the Akebia Housemarks and the
Licensee Housemarks [***].  Each Party will provide to the other Party proof
copies of the applicable Akebia Housemarks and Licensee Housemarks (as
applicable) to be included in connection with all cobranding described in this
Section 7.10.1 (Approval and Branding of Training Materials) in the manner and
format as may be reasonably specified by a Party from time-to-time.

 

7.10.2.

Akebia’s Training Obligations.  Akebia will provide the Training Materials
approved in accordance with Section 7.10.1 (Approval and Branding of Training
Materials) to Licensee for Licensee and its Affiliates, as applicable, to use in
the training of Licensee’s or Licensee’s Affiliates’ trainers, PSRs, Sales
Managers, and other representatives with respect to the Licensed Products and
the Detailing thereof pursuant to Section 7.10.3 (Licensee’s Training
Obligations).  Akebia will be responsible for preparing and delivering training
to its PSRs and Sales Managers using the Training Materials.  Akebia will ensure
that training of its PSR and Sales Manager occurs (a) prior to the provision by
such PSR or Sales Manager of any Detailing under this Agreement, and (b)
periodically thereafter in each country in the Territory during the Term as set
forth in the CAN Plan.  Akebia may provide to Licensee, and Licensee may use in
the conduct of its training pursuant to Section 7.10.3 (Licensee’s Training
Obligations), information regarding (i) the use of such Training Materials, (ii)
any new information pertaining to the Licensed Products that may periodically
arise, and (iii) the conduct of any further training to be provided by
Licensee’s trainers to Licensee’s and its Affiliates’ PSRs, Sales Managers, or
other representatives with respect to the Detailing of the Licensed Products.

 

7.10.3.

Licensee’s Training Obligations.  Licensee will be responsible for preparing and
delivering training to its trainers, PSRs, and Sales Managers using only the
Training Materials approved by the PMRC and provided by Akebia in accordance
with Section 7.10.2 (Akebia’s Training Obligation).  Licensee will ensure that
training of its PSR and Sales Manager occurs (a) prior to the provision by such
PSR or Sales Manager of any Detailing under this Agreement, and (b) periodically
thereafter in each country in the Territory during the Term as set forth in the
CAN Plan, or as may be reasonably requested by Akebia.

-54-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

7.11.

CAN Product Materials.

 

7.11.1.

Review.  Akebia, in collaboration with Licensee, will prepare and produce all
Packaging and Labeling, Promotional Materials and Product Materials for
Non-Promotional Activities (collectively, “CAN Product Materials”) for use in
the Territory and will provide proof copies of initial versions of all CAN
Product Materials (other than Approved Labeling) and all substantive updates to
such CAN Product Materials to the PMRC for its review and approval as set forth
in Section 3.8.1 (Establishment and Responsibilities) prior to any use by either
Party.  In addition, Licensee may propose new or modified CAN Product Materials
(other than Approved Labeling) at any time and submit such materials to the PMRC
for its review and approval as set forth in Section 3.8.1 (Establishment and
Responsibilities).  Approved Labeling will be [***] by the JDC.  All CAN Product
Materials shall be in compliance with all Applicable Laws, Professional
Requirements, and Approved Labeling and otherwise consistent the applicable
terms of this Section 7.11.1 (Review).  Neither Party will be required to use,
and Licensee shall not use, any CAN Product Materials (other than Approved
Labeling) that have not been approved by the PMRC or the Super-PMRC as provided
in Section 3.8.2 (Decision-Making and Dispute Resolution).

 

7.11.2.

Branding.  The Parties agree that, to the extent permitted under Applicable Law
within the Territory, to the extent bearing any Housemarks, the CAN Product
Materials will include the Akebia Housemarks and the Licensee Housemarks
[***].  At Akebia’s request, CAN Product Materials will include an
acknowledgement that the Licensed Products are being sold under a license from
its developer, Akebia Therapeutics.  In addition, each Party will use
Commercially Reasonable Efforts in the Territory to [***], to the extent the
same are solely related to the Licensed Products and such cobranding is
permitted under Applicable Law, and otherwise in accordance with the terms of
this Section 7.11.1 (Review).  Each Party will provide to the other Party proof
copies of the applicable Akebia Housemarks and Licensee Housemarks (as
applicable) to be included in connection with all cobranding described in this
Section 7.11 (CAN Product Materials) in the manner and format as may be
reasonably specified by a Party from time-to-time.

7.12.

Dissemination of Product Materials.  Each Party will, directly or through its
Affiliates, have full responsibility for the dissemination of all applicable
Product Materials to its Sales Managers, PSRs, and other representatives who
need such information to perform such Party’s activities under this Agreement or
the CAN Plan.

7.13.

Ownership of Product Materials.  Akebia will own all rights, title, and
interests in and to all Product Materials worldwide in perpetuity (including all
Product Marks, copyright, and other intellectual property rights associated
therewith); provided that Licensee will retain all rights to any Licensee
Housemarks that may be included on any Product Materials.  Except with respect
to the incorporation of any Licensee Housemark therein, Licensee’s use of the
Product Materials pursuant to rights granted in this Agreement is

-55-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

for Akebia’s benefit and will inure to Akebia, and Licensee will not acquire any
rights in any of them by such use.

7.14.

Restrictions on Use of Product Materials.  Each Party will and will cause its
Affiliates and its and their respective representatives, including each Sales
Manager, PSR, MSL, and other representative, to use all Product Materials solely
in connection with Licensee’s and its Affiliates’ activities under this
Agreement and the CAN Plan and the Medical Affairs Plan.  In addition, without
the prior approval of the PMRC in accordance with Section 3.8.1 (Establishment
and Responsibilities), neither Party will, and will cause its Affiliates not to,
(a) create, distribute, or use sales, promotion, or any other material relating
to the Licensed Products other than the Product Materials approved by the PMRC
or the Super-PMRC, except as set forth in Section 3.8.2 (Decision-Making and
Dispute Resolution), (b) add to, delete from, or modify any Product Materials in
any material manner after approval by the PMRC or the Super-PMRC, or (c)
otherwise make any other changes to any Product Materials after approval by the
PMRC or the Super-PMRC.  If the PMRC or either Party determines that any Product
Materials are inaccurate or non-compliant or if the PMRC or Akebia determines
that any Product Materials must otherwise cease to be used, then each Party will
immediately cease to use such Product Materials and will use its Commercially
Reasonable Efforts to collect and destroy any such materials from its Affiliates
and its and their respective Sales Managers, PSRs, MSLs, and other
representatives.

7.15.

Communications with Sales Representatives. Any information or written
communication disseminated by a Party or its Affiliates to their respective
Sales Managers and PSRs concerning the promotion of the Licensed Products will
be based on and consistent with information set forth in the Product Materials
approved in accordance with Section 3.8.1 (Establishment and Responsibilities)
or otherwise provided by Akebia to Licensee (to the extent that Akebia has
provided to Licensee information relevant to such information or written
communication and that such information provided by Akebia is compliant with
Applicable Laws, Professional Requirements, and Approved Labeling).

7.16.

Commercialization Activity Tracking; Recordkeeping; Reporting; Audit.

 

7.16.1.

Tracking of PSRs.  Each of Licensee and Akebia will establish and maintain one
or more tracking systems that will show with respect to such Party’s PSRs, (a)
the number of Details provided by each such PSR, and such Party’s Details in the
aggregate, in each case during any designated period of time (e.g., quarterly or
annually), (b) the date of each such Detail, and (c) the identity of the HCPs to
whom such Detail was delivered.

 

7.16.2.

Promotional Data.  Each Party shall record, on a quarterly basis (broken down by
month within each quarter):  (a) the number of its PSRs (both in absolute
numbers and in FTEs) assigned to Detail Licensed Product in the Territory; (b)
the territories of their assignments; (c) the proportion of their time devoted
to promoting Licensed Product; (d) the number of Details made by its PSRs and
other information set forth in Section 7.16.1 (Tracking of

-56-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

PSRs); (e) the position of the Details made by its PSRs; (f) such Party’s
Detailing Shortfall (if any) (stated both as a number and as a percentage of its
Required Details); and (g) such other information as the JCC may reasonably
require (collectively, the “Promotional Data”).

 

7.16.3.

Reporting.  Within [***] days after the end of each calendar quarter, each Party
will provide to the JCC a written report setting forth, on a country-by-country
basis in the Territory, the Promotional Data in such country during such
calendar quarter.  Each Party will provide the foregoing information with
respect to the Licensed Products in the aggregate and on an individual PSR
basis.  Unless otherwise agreed by the JCC, each Party’s reporting and record
keeping with respect to Promotional Data shall be in accordance with the format
of such Party’s internal reporting procedures customarily employed and
consistently applied.

 

7.16.4.

Books and Records. Each Party shall maintain complete and accurate books and
records in sufficient detail, in accordance with all Applicable Laws, to enable
verification of the performance of such Party’s Commercialization obligations
under this Agreement, including all Promotional Data, information relating to
Licensed Product training, and other information relating to Commercialization
and such Party’s PSRs.  Such books and records shall be the Confidential
Information of the maintaining Party and shall be maintained by such Party for a
period of [***] after the end of each calendar year in which such records were
created; provided that such [***] period will be extended (a) if required by
Applicable Laws or such Party’s document management program, or (b) until the
final resolution of any audit or dispute as to which such records relate.

 

7.16.5.

Inspection.  Upon [***] notice to the other Party, each Party shall be entitled,
at its expense, to inspect the books and records maintained by the other Party
pursuant to Section 7.16.4 (Books and Records) to verify the accuracy of the
information reported by such other Party in any quarterly report furnished by
the other Party under Section 7.16.3 (Reporting), such inspection to be
permitted with respect to any year ending not more than [***] prior to the date
of the notice requesting such inspection.

7.17.

Pricing, Reimbursement, and Market Access.

 

7.17.1.

Pricing and Reimbursement. Akebia will prepare, [***], all [***] for obtaining
Reimbursement Approval (to the extent applicable) for each Licensed Product in
each country in the Territory, taking into consideration pricing for such
Licensed Product inside and outside of the Territory.  The JSC will have the
sole right and authority to (a) determine all such Licensed Product [***] to be
used in the applicable country of the Territory [***] to be granted with respect
to the sale of the Licensed Products in such country, and (b) determine such
[***] for obtaining Reimbursement Approval (to the extent applicable) and
undertake all Reimbursement Approval proceedings

-57-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

and related regulatory discussions pertaining to the Licensed Products in each
country of the Territory (to the extent applicable), including the negotiation
of all such Reimbursement Approvals.

 

7.17.2.

Contracting with [***].  Akebia will have the sole responsibility for, and final
decision-making authority with respect to, (a) [***] relating to the Licensed
Products and, to the extent necessary, Licensee will join as a party to any such
agreement, (b) [***] regarding the distribution and supply of the Licensed
Products in the Territory to such [***], and (c) negotiating contracts with all
other [***] other than the [***]; provided that Licensee will be one of the
contracting parties with respect to all such contracts with such other
[***].  In each case ((a), (b), and (c)), Akebia will discuss all such
contracting with Licensee through the JDC or the JCC and will consider
Licensee’s comments relating thereto in good faith.  Notwithstanding the
foregoing, Licensee shall have the sole responsibility for, and final
decision-making authority with respect to, contracting with distributors and
wholesalers in connection with Licensee’s activities pursuant to Section 7.18.2
(Licensee Accounts), other than with respect to [***] and their affiliates;
provided that upon Akebia’s request, Licensee (i) will share the terms of
Licensee’s [***] with any distributor or wholesaler, and (ii) will otherwise
discuss all such contracting, in each case, ((i) and (ii)) to the extent related
to the Licensed Products, with Akebia through the JDC or the JCC and will
consider Akebia’s comments relating thereto in good faith.

7.18.

Product Orders; Invoicing; Distribution and Sales.

 

7.18.1.

Booking Sales.  Licensee or its Affiliates will book all sales of the Licensed
Products in the Territory to all Third Party purchasers other than the [***]
(the “Licensee Accounts”).  Akebia or its Affiliates will book all sales of the
Licensed Products in the Territory to the [***].

 

7.18.2.

Licensee Accounts.  Licensee and its Affiliates will have sole control with
respect to (a) receiving orders and order processing, (b) invoicing, (c)
collection and receivables, and (d) distribution and supply, in each case with
respect to sales of the Licensed Products to the Licensee Accounts in each
country of the Territory.  Further, with respect to the Licensee Accounts,
Licensee will have sole control with respect to (i) rejecting or accepting and
fulfilling orders for Licensed Products in the Territory, (ii) effecting all
sales of Licensed Products in the Territory, and (iii) undertaking all other
activities necessary for Licensee to book sales of the Licensed Products in the
Territory. If Akebia or any Affiliate or representative of Akebia receives an
order for any Licensed Product from any Licensee Account, then Akebia will refer
such order to Licensee or Licensee’s Affiliate in the applicable country.

 

7.18.3.

Akebia Account.  Akebia and its Affiliates will have sole control with respect
to (a) receiving orders and order processing, (b) invoicing, (c) collection and
receivables, and (d) distribution and supply, in each case, with

-58-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

respect to sales of the Licensed Products to the Akebia Account in the
Territory.  Further, with respect to the Akebia Account, Akebia will have sole
control with respect to (i) rejecting or accepting and fulfilling orders for
Licensed Products in the Territory, (ii) effecting all sales of Licensed
Products in the Territory, and (iii) undertaking all other activities necessary
for Akebia to book sales of the Licensed Products in the Territory to the Akebia
Account.  If Licensee or any Affiliate or representative of Licensee receives an
order for any Licensed Product from the Akebia Account, then Licensee will refer
such order to Akebia or Akebia’s Affiliate in the applicable country.  Upon
request, Akebia may engage Licensee to fulfill orders for the Licensed Products
to the Akebia Account as a service provider, and upon such engagement, Licensee
will distribute the Licensed Products to the Akebia Account in the Territory in
accordance with Akebia’s instructions, and the costs of any such services
performed by Licensee [***].

7.19.

Returns.

 

7.19.1.

Licensee Accounts. The following will apply with respect to all Licensed
Products returned from any account other than the Akebia Account:

 

(a)

Licensee will have sole control with respect to handling all such returns of the
Licensed Products and destruction of non-saleable or returned Licensed Products.

 

(b)

If any such Licensed Product is returned to Akebia or any of its Affiliates or
representatives, then Akebia will or will cause its Affiliates or
representatives, as applicable, to promptly notify Licensee of such return and
to ship such returned Licensed Product to a facility designated by Licensee.

 

7.19.2.

Akebia Account. The following will apply with respect to all Licensed Product
returned from the Akebia Account:

 

(a)

Akebia will have sole control with respect to handling all such returns of the
Licensed Products and destruction of non-saleable or returned Licensed Products.

 

(b)

If any such Licensed Product is returned to Licensee or any of its Affiliates or
representatives, then Licensee will or will cause its Affiliates or
representatives, as applicable, to promptly notify Akebia of such return and to
ship such returned Licensed Product to a facility designated by Akebia.  Upon
request, Akebia may engage Licensee to handle returns of the Licensed Products
from the Akebia Account as a service provider, and upon such engagement,
Licensee will process all returns of the Licensed Products from the Akebia
Account in the Territory in accordance with Akebia’s instructions, and the costs
of any such services performed by Licensee [***].

-59-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

7.20.

Standards of Conduct; Compliance. Akebia and Licensee shall perform, or shall
ensure that each of their respective Affiliates and subcontractors perform, all
Commercialization activities (including Detailing) in a professional and ethical
business manner and in compliance with Applicable Law, Professional
Requirements, the Approved Labeling, and the CAN Plan.  Without limiting the
foregoing:

 

7.20.1.

Personnel Conduct and Policies.  Each Party shall:  (a) instruct its personnel
not to, and shall use reasonable efforts consistent with industry practices to
ensure that its personnel do not, make any representation, statement, warranty,
or guaranty, whether oral or written, with respect to any Licensed Product that
is inconsistent with the then-current Approved Labeling of such Licensed
Product, Applicable Laws, or the applicable approved Product Materials, in each
case, in the Territory, or that is deceptive or misleading in any way, or take
any action that disparages or may jeopardize the good name, goodwill, or
reputation of any of the Licensed Products or of a Party or its Affiliates; and
(b) maintain and enforce a corporate compliance program consistent with the OIG
Compliance Guidance, including maintaining a mechanism for its personnel to
report, at any time and anonymously if such personnel elects, any concerns about
potential non-compliance with Applicable Laws, Professional Requirements, or
such Party’s written compliance policies, procedures, standards, or practices,
and that requires such Party to promptly and diligently investigate and take
appropriate corrective and disciplinary action with regard to any such reports,
as applicable.  Without limiting the foregoing, each Party’s comprehensive
corporate compliance program shall also include, and each Party shall carry out,
a broad training program in ethics and compliance with Applicable Laws, in
addition to Licensed Product training.

 

7.20.2.

Compliance Program Changes.  Each Party shall promptly notify the other Party of
any material changes to its compliance program (including applicable policies
and procedures) that relate to or may affect such Party’s performance of its
Commercialization or other activities under this Agreement.

 

7.20.3.

Notification of Non-Compliance; Reporting. Unless prohibited by Applicable Law,
each Party shall immediately notify the other Party of any claim, demand,
communication, investigation, or inquiry of any type related to this Agreement
or a Licensed Product in the Territory, or otherwise impacting the Licensed
Products in the Territory, including any subpoena, civil investigative demand,
or congressional inquiry letter, from any Governmental Authority.  In addition,
each Party shall give notice to the other Party’s Chief Compliance Officer in
the U.S. or the other Party’s General Counsel in the U.S. of the substance of
any report relating to non-compliance with Applicable Laws or Professional
Requirements by the other Party’s personnel in connection with the other Party’s
activities under this Agreement within a reasonable time (but in no event later
than [***] Business Days) after such report is received. In addition, each Party
shall provide the other Party with a quarterly written report summarizing the
substance of any investigation

-60-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

by such Party relating to its PSRs’ and Sales Managers’ alleged violation of
Applicable Laws or Professional Requirements in connection with such Party’s
promotion of a Licensed Product; provided that such report will not include any
personally identifiable information.

 

7.20.4.

No Violations.  Notwithstanding any provision of this Agreement, neither Party
shall be required to undertake any activity under or in connection with this
Agreement which violates, or which it believes in good faith and on the advice
of counsel may violate, any Applicable Law, Professional Requirements, or the
Approved Labeling.

 

7.20.5.

No HCP Remuneration.  Neither Party shall, directly or indirectly, provide any
payment, remuneration, or other transfer of value to any HCP in connection with
any Medical Affairs or Commercialization activities under this Agreement, except
as provided in accordance with Applicable Law, Professional Requirements, the
Approved Labeling, such Party’s written compliance and other applicable
policies, procedures, standards, and practices, and the Medical Affairs Plan or
CAN Plan (as applicable), and subject to such Party’s tracking and reporting
obligations under Section 7.20.6 (Tracking and Reporting).

 

7.20.6.

Tracking and Reporting.  Each Party shall be responsible for tracking and
reporting all payments and transfers of value provided by such Party to HCPs in
connection with this Agreement in accordance with the Federal Sunshine Law, 42
U.S.C. 1320a-7h, as amended, and the regulations promulgated thereunder from
time-to-time, and similar transparency laws required by any Governmental
Authority in the Territory that requires such reporting.

7.21.

Marks and International Nonproprietary Name.

 

7.21.1.

Product Marks.  Akebia, in collaboration with Licensee, will select, and [***]
pursuant to Section 3.4.3(h) (Specific Responsibilities of the JCC), the global
brand name for each Licensed Product and the applicable Product Marks for each
such Licensed Product.  Each Party shall Commercialize each Licensed Product
under the Product Marks. Each Party shall monitor the Product Marks against
infringing uses relating to the Licensed Products and shall promptly notify the
other Party of any infringement or threatened infringement of any of the Product
Marks of which it becomes aware.

 

7.21.2.

Required Use and Compliance.

 

(a)

Housemarks.  Each Party will promote the Licensed Products only under the
applicable Product Marks and each Party’s Housemarks as set forth herein, and no
other Marks.

 

(b)

Ownership; Use.  Each Party agrees that it and its Affiliates shall:  (i) ensure
that each use of the Product Marks and the other Party’s Housemarks by such
Party is accompanied by an acknowledgement that

-61-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

such Product Marks are owned by Akebia and such Housemarks are owned by the
other Party; (ii) not use such Product Marks or the other Party’s Housemarks in
a way that might materially prejudice their distinctiveness or validity or the
goodwill of the other Party therein and includes the trademark registration
symbol ® or ™ as appropriate; and (iii) not use any trademarks or trade names so
resembling any of such Product Marks or the other Party’s Housemarks as to be
likely to cause confusion or deception.

 

7.21.3.

Mark Responsibility. [***] will be responsible for (a) registering, prosecuting
and enforcing the Product Marks in the Territory, (b) preparing any guidelines
applicable to the use of Product Marks in the Territory, and (c) investigating
and defending any infringement or threatened infringement relating to any
Product Marks.  [***] will cooperate and assist [***] with any of the foregoing
activities with respect to all Product Marks, including, if requested by [***],
providing any specifications, affidavits, declarations, or other documents
necessary for [***] to submit to appropriate Regulatory Authorities in order to
register and prosecute Product Marks.  [***] will own and be responsible for
securing any domain names associated with the Product Marks.  [***] will not
obtain or hold any such domain name in its own name.

 

7.21.4.

Respect of Marks.  Neither Party shall, and shall ensure that its Affiliates do
not:  (a) attack, challenge, oppose, petition to cancel, or initiate legal
action or proceedings in connection with any Product Mark or the Housemarks of
the other Party during the Term, or, with respect to the Product Mark,
thereafter, or challenge the registration of any Product Mark or Housemark of
the other Party in any country; (b) file, register or maintain any registrations
for any trademarks or trade names that are confusingly similar to any Product
Mark (other than for a Licensed Product), in any country without the express
prior written consent of the other Party; or (c) authorize or assist any Third
Party to do the foregoing.  Licensee shall not have, assert, or acquire any
rights, title, or interests in or to any Akebia Housemarks or the goodwill
pertaining thereto, and Akebia shall not have, assert or acquire any rights,
title, or interest in or to any Licensee Housemarks or the goodwill pertaining
thereto, except in each case for the limited licenses explicitly provided in
this Agreement.  Licensee shall maintain the quality standards of Akebia with
respect to use of Product Marks and each Party shall maintain the quality
standards of the other Party with respect to the use of such other Party’s
Housemarks pursuant to the licenses granted under Section 2.1 (Grant of Licenses
to Licensee), Section 2.2 (Grant of Licenses to Akebia), Section 7.21.5(b)
(Akebia Housemarks), or Section 7.21.5(c) (Licensee Housemarks), as applicable,
and with respect to the goods it sells and the services it provides in
connection with the Product Marks and the other Party’s Housemarks
hereunder.  Each Party recognizes and agrees that no ownership rights are vested
or created by the limited licenses granted pursuant to Section 2.1 (Grant of
Licenses to Licensee), Section 2.2 (Grant of Licenses to Akebia), Section
7.21.5(b) (Akebia

-62-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Housemarks), or Section 7.21.5(c) (Licensee Housemarks), as applicable, and that
all goodwill developed by virtue of the use by Licensee of the Product Marks
inures to the benefit of Akebia.  All use by a Party of the Housemarks of the
other Party shall inure to the benefit of such other Party.

 

7.21.5.

Mark Licenses.

 

(a)

Product Marks.  Subject to the terms and conditions of this Agreement, Akebia
hereby grants and will grant to Licensee a co-exclusive (with Akebia),
royalty-free license to use the Product Marks solely to perform Medical Affairs
activities and Non-Promotional Activities with respect to, and Commercialize,
the Licensed Products in the Territory pursuant to this Agreement, the Medical
Affairs Plan, and the CAN Plan.  Each Party will assure at all times that the
quality of the Product Marks is of a standard of quality consistent with
pharmaceutical industry standards.

 

(b)

Akebia Housemarks. Subject to the terms and conditions of this Agreement, Akebia
hereby grants and will grant to Licensee a non-exclusive, royalty-free license
to use the Akebia Housemarks solely as set forth in the Product Materials and
other materials provided to it by Akebia, and solely to Develop, perform Medical
Affairs activities and Non-Promotional Activities with respect to, and
Commercialize the Licensed Products in the Territory in accordance with this
Agreement.

 

(c)

Licensee Housemarks. Subject to the terms and conditions of this Agreement,
Licensee hereby grants and will grant to Akebia a non-exclusive, royalty-free
license, with the right to grant sublicenses to sublicensees in accordance with
Section 2.3 (Akebia’s Right to Grant Sublicenses), to use the Licensee
Housemarks solely as set forth in the Product Materials and other materials
provided to it by Licensee, and solely to Develop, manufacture, perform Medical
Affairs activities and Non-Promotional Activities with respect to, and
Commercialize the Licensed Products in the Territory in accordance with this
Agreement.

 

7.21.6.

International Non-Proprietary Name. Akebia will be responsible for the selection
and filing of the international nonproprietary name for the Licensed Compound
and each Licensed Product with the World Health Organization and any Regulatory
Authorities in the Territory, which Licensee shall have the right to reference.

7.22.

No Guaranty of Success.  The Parties stipulate and agree that nothing in this
Agreement will be construed as representing any estimate or projection of (a)
whether or not the Licensed Products will receive Regulatory Approval in the
Territory, (b) the degree of commercial success of the Licensed Products in any
country in the Territory if Regulatory Approval is achieved, or (c) anticipated
sales of the Licensed Products in any country in the Territory.  Akebia makes no
representation, warranty, or covenant, either express or implied, that (i) it
will secure Regulatory Approval for the Licensed Products

-63-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

in any country in the Territory, or (ii) if Regulatory Approval is obtained,
that the Licensed Products will achieve any particular sales level, whether in
any individual country or cumulatively throughout the Territory.

ARTICLE 8

MANUFACTURING AND SUPPLY

8.1.

Manufacturing Plan.  Subject to the terms and conditions of this Agreement,
Akebia will use Commercially Reasonable Efforts to manufacture or have
manufactured and supply to Licensee, in accordance with a manufacturing plan
(the “Manufacturing Plan”), the Licensed Products in API, Finished Form, or bulk
form for nonclinical and clinical use (if applicable) in the Territory and the
Licensed Products in Finished Form for commercial supply in the
Territory.  Akebia will prepare the Manufacturing Plan, and shall submit such
Manufacturing Plan to the JSC for [***] pursuant to Section 3.2.10 (Specific
Responsibilities of the JSC). The Parties shall discuss manufacture and supply
of the Licensed Compound and the Licensed Products for Development purposes
through the JDC and for Commercialization purposes through the JCC. In addition,
prior to Akebia’s engagement of any contract manufacturing organization for
manufacture and supply of the Licensed Products in API or Finished Form, Akebia
will [***] with Licensee [***] of such contract manufacturing organization and
will include all such contract manufacturing organizations so engaged by Akebia
in the Manufacturing Plan.

8.2.

Supply Agreement.  To the extent Licensee is to perform any nonclinical studies
or clinical trials in the Territory in accordance with this Agreement, (a) the
Parties will agree upon a supply agreement for the nonclinical and clinical
supply of the Licensed Products by Akebia to Licensee in the Territory pursuant
to which Akebia will supply such Licensed Products to Licensee at the [***], and
(b) Licensee will purchase from Akebia all of Licensee’s requirements of such
Licensed Products in Finished Form or bulk form for such studies and
trials.  Subject to the terms and conditions of this Agreement, Licensee will
purchase from Akebia all of Licensee’s requirements of Finished Form for
commercial use in the Territory.  Prior to the First Commercial Sale of the
Licensed Product, the Parties will agree upon a supply agreement on reasonable
and customary terms for the commercial supply of such Finished Form by Akebia to
Licensee in the Territory (the “Supply Agreement”), which Supply Agreement will
include provisions regarding long-range forecasting of Licensee’s requirements
for Finished Form, specifications, changes to manufacturing process or
specifications, ordering, shipment and delivery, failure to supply (including
appropriate remedies in the event of a failure to supply), audit and inspection,
shortage allocation, acceptance and rejection, and warranties.

8.3.

Quality Agreement.  Prior to delivery of any Licensed Product hereunder or under
the Supply Agreement, the Parties also shall enter into one or more quality
technical agreements (each a “Quality Agreement”) containing reasonable and
customary terms and conditions regarding quality assurance and quality control
and compliance with GMP and GCP (as applicable).  Each Party agrees to provide
information to the other Party regarding quality defects and quality complaints
associated with the use of the Licensed Products in accordance with the
timeframes and procedures for reporting and other terms

-64-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

and conditions set forth in the Quality Agreements.  Akebia shall be responsible
for the management of all product quality complaints and NDA Field Alerts with
respect to the Licensed Products in the Territory, and the Quality Agreement
will define each Party’s roles and responsibilities with respect to the same.

ARTICLE 9

PAYMENTS

9.1.

Upfront Payment.  As partial consideration for the rights and licenses granted
by Akebia to Licensee under this Agreement, within [***] of the Effective Date,
but in any event no later than [***], 2016, Licensee shall pay Akebia a
nonrefundable and noncreditable upfront payment of $125,000,000 (the “Upfront
Payment”).

9.2.

Initial R&D Cost Share Amount.  Licensee shall pay the Initial R&D Cost Share
Amount to Akebia in accordance with Section 4.1.5(a) (Initial R&D Cost Share).

9.3.

Milestone Payments.  As additional consideration for the rights and licenses
granted to Licensee under this Agreement, Licensee shall pay to Akebia, in the
manner set forth in Section 9.9 (Method of Payment), the following
non-refundable and non-creditable milestone payments, as applicable, no later
than [***] after the first occurrence of the indicated event for the Licensed
Product:

 

9.3.1.

NDD-CKD Approval Milestones.  Upon the first Regulatory Approval of a Licensed
Product in the Territory in the NDD-CKD Indication, Licensee will pay to Akebia
[***] of the following payment amounts set forth in Table 9.3.1 below depending
upon which one of the events #1-#4 in Table 9.3.1 occurs.

Table 9.3.1 – NDD-CKD Approval Milestones

Event

Payment Amount (in U.S. Dollars)

1.    If such Licensed Product [***]:

$[***]

2.    If such Licensed Product [***]:

$[***]

3.    If such Licensed Product [***]:

$[***]

4.    If such Licensed Product [***]:

$[***]

 

 

9.3.2.

DD-CKD Approval Milestones.  Upon the first Regulatory Approval of a Licensed
Product in the Territory in the DD-CKD Indication, Licensee will pay to Akebia
[***] of the following payment amounts set forth in Table 9.3.2 below depending
upon which one of the events #1-#4 in Table 9.3.2 occurs.

Table 9.3.2 – DD-CKD Approval Milestones

Event

Payment Amount (in U.S. Dollars)

1.    If such Licensed Product [***]:

$[***]

2.    If such Licensed Product [***]:

$[***]

3.    If such Licensed Product [***]:

$[***]

4.    If such Licensed Product [***]:

$[***]

 

-65-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

9.3.3.

Data Milestones.  If the following milestone events #1-#3 set forth in Table
9.3.3 below are achieved, then Licensee shall pay the applicable corresponding
milestone payment (in each case, either (a) or (b)) to Licensee upon the first
Regulatory Approval of the Licensed Product in the Territory, in addition to any
other approval milestones set forth under Section 9.3.1 (NDD-CKD Approval
Milestones) or Section 9.3.2 (DD-CKD Approval Milestones):

Table 9.3.3 – Data Milestones

Event

Applicable Criteria

Payment Amount
(in U.S. Dollars)

1.  [***]

(a)   [***]

$[***]

(b)   [***]

$[***]

2.  [***]

(a)   [***]

$[***]

(b)   [***]

$[***]

3.  [***]

(a)   [***]

$[***]

(b)   [***]

$[***]

 

 

9.3.4.

Sales Milestones*

Table 9.3.4 – Sales Milestones

Event

Payment Amount (in U.S. Dollars)

Achievement of $[***]of aggregate annual Net Sales of Licensed Products in the
Territory during a calendar year

$[***]

Achievement of $[***]of aggregate annual Net Sales of Licensed Products in the
Territory during a calendar year

$[***]

Achievement of $[***]of aggregate annual Net Sales of Licensed Products in the
Territory during a calendar year

$[***]

Achievement of $[***]of aggregate annual Net Sales of Licensed Products in the
Territory during a calendar year

$[***]

Achievement of $[***]of aggregate annual Net Sales of Licensed Products in the
Territory during a calendar year

$[***]

 

* Each sales milestone set forth in Table 9.3.4 above will be paid upon the
first occurrence of the event in the Territory during the Term and Licensee will
not [***]. If in a given calendar year during the Term more than one of the
foregoing thresholds for the sales milestones is exceeded with respect to
aggregate Net Sales of Licensed Products during the Term, then Licensee will pay
to Akebia [***] with respect to each such threshold that is exceeded for the
first time in such calendar year.

9.4.

Cost Share and Revenue Share.  Throughout the Term, subject to Section 7.8.3
(Additional Details), Section 7.8.4 (Inability to Perform Details Required by
Plan), Section 7.9.2 (Failure to Agree on Additional Promotional Activities),
Section 7.9.3 (Inability to Pay for Promotional Activities Required by Plan),
and Section 9.5 (Royalty Conversion Option), Licensee shall receive the Licensee
Collaboration Share Percentage of Net Sales and shall bear the Licensee
Collaboration Share Percentage of Shared Costs, and Akebia shall receive the
Akebia Collaboration Share Percentage of Net Sales and shall bear the Akebia
Collaboration Share Percentage of Shared Costs, in each case, in accordance with
this Section 9.4 (Cost Share and Revenue Share); provided that neither Party
will be required to bear any Shared Costs incurred by or on behalf of the other
Party or any of its

-66-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Affiliates to the extent such costs exceed [***]% of the amounts budgeted
therefor in [***], as the same may be amended from time to time as provided in
this Agreement.

 

9.4.1.

Flash Reports.  Within [***] Business Days after the end of each calendar
quarter during the Term, each Party or its Affiliate shall provide to the other
Party “flash” reports which shall set forth (a) for the first and second month
of such calendar quarter:  (i) the actual gross sales of the Licensed Products
sold by the reporting Party or its Affiliates in the Territory in such months;
(ii) the actual total aggregate Net Sales of the Licensed Products sold by the
reporting Party or its Affiliates in the Territory in such months; and (iii)
summaries of the actual Shared Costs incurred by the reporting Party or its
Affiliate in such months, and (b) for the third month of such calendar quarter,
the reporting Party’s good faith estimate of the amounts set forth in the
foregoing clauses (a)(i) through (a)(iii) of this Section 9.4.1 (Flash Reports).

 

9.4.2.

Quarterly Report.  In addition to the “flash” reports to be provided in
accordance with Section 9.4.1 (Flash Reports), within [***] days after the end
of each calendar quarter during the Term, each Party or its Affiliate shall
provide a written report (each, a “Quarterly Report”) to the other Party setting
forth in reasonable detail (a) the gross sales of the Licensed Products sold by
such Party or its Affiliate in the Territory in such calendar quarter; (b) the
aggregate Net Sales of the Licensed Products sold by such Party or its
Affiliates in the Territory in such calendar quarter; (c) the Shared Costs
incurred by such Party or its Affiliate during such calendar quarter, together
with such invoices or other appropriate supporting documentation as the other
Party may reasonably request with respect to any Shared Cost payments made by
such Party or its Affiliate to Third Parties; and (d) the quantity and
description of the Licensed Products sold by such Party or its Affiliate in the
Territory during such calendar quarter.  The Parties shall seek to resolve any
questions or issues related to a Quarterly Report within [***] days following
receipt by each Party of the other Party’s Quarterly Report.

 

9.4.3.

Quarterly Reconciliation. Within [***] days of receipt of each Quarterly Report,
the Parties shall confer and agree on a written payment report, based upon the
Quarterly Report for such calendar quarter, setting forth the amount payable by
Licensee to Akebia or the amount payable by Akebia to Licensee (as the case may
be) and the applicable Party shall pay the other Party in accordance with such
payment report, so that, with respect to such calendar quarter:

 

(a)

Akebia shares with Licensee the [***] of the Net Sales from the [***];

 

(b)

Licensee shares with Akebia the [***] of the Net Sales from the [***]; and

 

(c)

Licensee bears the [***] and Akebia bears the [***], in each case, of the Shared
Costs incurred by the Parties and their Affiliates.

-67-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

9.4.4.

Annual Reconciliation.  In addition, to account for any adjustment in Net Sales
that may have occurred after delivery of a Quarterly Report, within [***] days
after the end of each calendar year, (a) each Party or its Affiliate shall
provide to the other Party an accounting of its gross sales of the Licensed
Products and deductions thereto to calculate Net Sales for such calendar year,
as well as any adjustment to the Shared Costs (e.g., Distribution Costs) for
such calendar year, (b) the Parties’ financial teams will conduct a final
reconciliation, and (c) based on such final reconciliation, Akebia or Licensee
(as applicable) shall make a reconciling payment to ensure that, with respect to
such calendar year, the Parties share the Net Sales in such calendar year and
bear the Shared Costs in such calendar year, in each case, in accordance with
ratios set forth in Section 9.4.3(a) through Section 9.4.3(c).

9.5.

Royalty Conversion Option.  Licensee will have an option to convert its rights
and obligations to Develop, perform Medical Affairs activities and
Non-Promotional Activities with respect to, and Commercialize Licensed Compound
and the Licensed Products under this Agreement and to share Shared Costs and Net
Sales under this Agreement into a right to receive a royalty as set forth in
this Section 9.5 (Royalty Conversion Option) (the “Royalty Conversion
Option”).  Licensee may exercise the Royalty Conversion Option by providing
written notice to Akebia [***] earlier of [***] days thereafter or [***] (such
period, the “Option Exercise Period”).  If Licensee notifies Akebia during the
Option Exercise Period that it is exercising the Royalty Conversion Option, then
the following will apply with immediate effect:

 

9.5.1.

Termination of Certain Provisions.  The following provisions of this Agreement
will terminate and be of no further force and effect effective as of the date on
which Akebia receives Licensee’s notice exercising the Royalty Conversion
Option:  Section 2.1 (Grant of Licenses to Licensee), Section 2.3 (Akebia’s
Rights to Grant Sublicenses), Section 2.4 (Subcontracting), 2.6 (Territory),
Article 3 (Governance), Article 4 (Development), Article 5 (Regulatory), Article
6 (Medical Affairs), Article 7 (Commercialization and Non-Promotional
Activities), Article 8 (Manufacturing and Supply), Section 9.3 (Milestone
Payments), Section 9.4 (Cost Share and Revenue Share), Section 9.6 (Increase to
the Licensee Collaboration Share Percentage), Section 10.4 (Prosecution of
Akebia Patents), Section 10.5.5 (Abandonment), Section 10.7 (Enforcement of
Akebia Patents, Joint Patents, or Retained Licensee Improvement Patents) (but
only with respect to Akebia Patents, and provided that notwithstanding Section
10.7.5(b) (Allocation Recoveries), the balance of recovered amounts shall be
paid to the Party that brings the action to terminate such alleged
infringement), Section 10.10 (Defense of Third Party Infringement Claims; Third
Party IP), (except for Akebia’s obligation under Section 10.10.2 (Responsibility
to Defend) to not settle a claim in a manner that materially adversely affects
Licensee’s interests and in a manner that is disproportionate to Akebia’s
interests, without the written consent of Licensee), Section 10.11 (Patent Term
Extensions), Section 10.12 (Housemarks), Article 11 (Information,
Pharmacovigilance, Product Withdrawal, and Limited Recall), Section 12.4
(Additional Covenants),

-68-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Section 13.4 (Publications), Section 14.4 (Insurance), Section 17.3 (Competing
Product), Section 17.4 ([***])), and Section 17.5 ([***]).  Notwithstanding the
foregoing, Akebia will remain obligated to use Commercially Reasonable Efforts
to obtain Regulatory Approval of the Licensed Products in the United States.

 

9.5.2.

Other Termination-Like Effects.  Section 15.8.2 (License to Akebia), Section
15.8.3 (Return of Confidential Information and Product Materials), and Section
15.8.4 (Assignment and Disclosure) will apply as of the date on which Akebia
receives Licensee’s notice exercising the Royalty Conversion Option as if
Licensee has terminated the Agreement for convenience pursuant to Section 15.3
(Termination by Licensee for Convenience), and the co-exclusive licenses granted
to Akebia in Section 2.2 (Grant of License to Akebia) will become exclusive
through the remainder of the Term.

 

9.5.3.

Refund of Portion of Payment for Licensee R&D Cost Share.

 

(a)

During the Cost Share Transition Quarter.  If Akebia receives Licensee’s notice
exercising the Royalty Conversion Option after the [***] but in the [***], then
Akebia will refund to Licensee [***] with respect to the next calendar quarter,
which refunded portion will be calculated by multiplying the [***] by a
fraction, the (i) numerator of which is [***], and (ii) the denominator of which
is [***]. Akebia will refund the amount due to Licensee pursuant to this Section
9.5.3(a) (During the Cost Share Transition Quarter) within [***] days after
receiving Licensee’s invoice for such amount.  For clarity, if Akebia receives
Licensee’s notice exercising the Royalty Conversion Option on or prior to the
[***], then Akebia will not be required to refund any amounts paid to it under
this Agreement.

 

(b)

After the Cost Share Transition Quarter.  If Akebia receives Licensee’s notice
exercising the Royalty Conversion Option after the end of the [***], then Akebia
will refund to Licensee [***], which refunded portion will be calculated by
multiplying the [***] by a fraction, the (i) numerator of which [***], and (ii)
the denominator of which is [***]. Akebia will refund the amount due to Licensee
pursuant to this Section 9.5.3(b) (During the Cost Share Transition Quarter)
within [***] days after receiving Licensee’s invoice for such amount.

 

(c)

No Other Refunds.  In no event will Akebia be required to refund any amounts
paid to it under Section 9.1 (Upfront Payment), or Section 9.2 (Initial R&D Cost
Share Amount).

 

9.5.4.

Royalties.  In lieu of sharing Net Sales and Shared Costs in accordance with
Section 9.4 (Cost Share and Revenue Share), Akebia will pay Licensee the
applicable incremental royalty rate on annual Net Sales of Licensed Products in
each calendar year during the Royalty Term as set forth below; provided,

-69-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

however, that commencing on the LOE Date through the end of the Royalty Term,
such royalty rates [***]:

Portion of Annual Net Sales (in U.S. Dollars)

Royalty Rate

$0 to ≤$[***]

[***]%

>$[***]

[***]%

 

For example, if there is $[***] in Net Sales in the Territory in a given [***]
during the Royalty Term prior to the LOE Date, then Akebia will owe a royalty to
Licensee of ($[***] x [***]%) + ($[***] x [***]%) = $[***]. Similarly, if there
is $[***] in Net Sales in the Territory in a given [***] during the Royalty Term
after the LOE Date, then Akebia will owe a royalty to Licensee of ($[***] x
[***]%) + ($[***] x [***]%) = $[***].

 

9.5.5.

Royalty Term.  Running royalties paid by Akebia to Licensee under Section 9.5.4
(Royalties) will be paid on a Licensed Product-by-Licensed Product and
country-by-country basis from the date of the First Commercial Sale of such
Licensed Product in such country until the [***] anniversary of the LOE Date for
such Licensed Product in such country (the “Royalty Term”).  Akebia shall pay
all royalties under Section 9.5.4 (Royalties) within [***] days after the end of
each calendar quarter after the First Commercial Sale.  Together with each
payment of royalties, Akebia shall deliver a report to Licensee specifying on a
Licensed Product-by-Licensed Product and country-by-country basis:  (a) the
sales in units of each Licensed Product and gross amounts invoiced for such
sales during such calendar quarter; (b) the total amount of Net Sales of each
Licensed Product sold during such calendar quarter, and the detailed and total
deductions from gross amounts invoiced (or otherwise charged) to arrive at such
Net Sales; and (c) the total amount of the royalties owed by Akebia to Licensee
under Section 9.5.4 (Royalties) for such calendar quarter.

 

9.5.6.

Akebia Royalty Buy-Back Right.  At any time prior to the earlier of (a) the
[***] anniversary of the Effective Date, and (b) the First Commercial Sale,
Akebia will have the right to buy-back and terminate its royalty obligation
under Section 9.5.4 (Royalties) (the “Akebia Royalty Buy-Back Right”) by
providing written notice to Licensee and paying Licensee an amount equal to
[***], and all other amounts actually paid by Licensee to Akebia as the [***]
and not refunded by Akebia pursuant to Section 9.5.3 (Refund of Portion of
Prepayment for Licensee R&D Cost Share) (such sum, the “Buy-Back Payment”).

9.6.

Increase to the Licensee Collaboration Share Percentage.

 

9.6.1.

Request and Acceptance. Following the release of topline data for both studies
in the Global Phase 3 Program, Akebia may request to increase the Licensee
Collaboration Share Percentage from [***]% to [***] by providing written notice
to Licensee specifying the new requested Licensee Collaboration Share Percentage
(i.e., [***]) at any time within a period of [***] days after [***], but in any
event at least [***] days [***] for the

-70-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Licensed Product.  Licensee will accept or reject such request by delivering a
notice to Akebia within [***] days after Licensee’s receipt of Akebia’s notice
with such request.  If Licensee rejects such request, then this Section 9.6
(Increase to the Licensee Collaboration Share Percentage) shall terminate and be
of no force and effect and each Party’s Collaboration Share Percentage shall
continue to be [***]%.

 

9.6.2.

Effect of Licensee Acceptance.  If Licensee accepts Akebia’s request to increase
the Licensee Collaboration Share Percentage in accordance with Section 9.6.1
(Increase to the Licensee Collaboration Share Percentage), then:

 

(a)

the new Licensee Collaboration Share Percentage will be applied for all purposes
of this Agreement (including the calculation of the Licensee R&D Cost Share
Percentage) commencing with the beginning of the calendar quarter following
Licensee’s acceptance of such request; and

 

(b)

Licensee will reimburse Akebia an amount equal to the difference between (i)
what the amount of the Licensee R&D Cost Share paid by Licensee to Akebia would
have been had it been calculated using the new Licensee R&D Cost Share
Percentage that results from such increased Licensee Collaboration Share
Percentage (i.e., [***] rather than [***]% (if Akebia has not exercised the R&D
Funding Option)) commencing upon the Effective Date of the Agreement minus (ii)
the [***] paid by Licensee to Akebia using the initial [***] (such difference,
the “Licensee R&D True-Up Amount”).

 

9.6.3.

True-Up.  If Licensee accepts Akebia’s request to increase the Licensee
Collaboration Share Percentage in accordance with Section 9.6.1 (Increase to the
Licensee Collaboration Share Percentage), then Licensee will pay Akebia the
Licensee R&D True-Up Amount as follows:

 

(a)

Licensee will pay Akebia [***]% of the Licensee R&D True-Up Amount on or prior
to [***];

 

(b)

Licensee will pay Akebia [***]% of the Licensee R&D True-Up Amount prior to
[***]; and

 

(c)

Licensee will pay Akebia the remaining [***]% of the [***] from Licensee’s share
of Net Sales pursuant to Section 9.4 (Cost Share and Revenue Share); provided,
however, that in no event will Licensee receive less than [***]% of Net Sales in
any calendar quarter.  In addition, if, but for the proviso in the preceding
sentence, payment of the remaining [***]% of the [***] would have reduced
Licensee’s share of Net Sales by more than [***]% in a calendar quarter, then
the portion of the remaining [***] that exceeds such [***]% threshold (and thus
was not paid to Akebia in such calendar quarter) will be carried over and paid
from Licensee’s share of Net Sales in subsequent calendar quarters until the
full remaining [***]% of the [***] is paid.

-71-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

9.7.

Accounting; Audit.  Each Party agrees to keep full, clear and accurate records
in accordance with the U.S. GAAP (with respect to Akebia) and IFRS (with respect
to Licensee) consistently applied for a period of at least three years after the
relevant payment is owed pursuant to this Agreement, setting forth Development
costs, including Current Global Development Costs, Shared Costs, and sales of
the Licensed Products in sufficient detail to enable payments based on Net
Sales, and amounts owed or compensation payable to the other Party hereunder to
be determined.  Each Party further agrees to permit its books and records to be
examined by an independent accounting firm selected by the auditing Party and
reasonably acceptable to the audited Party to verify reports provided for in
Section 4.1.5 (Payment of Licensee R&D Cost Share) and Section 9.4 (Cost Share
and Revenue Share) (subject to such independent accounting firm’s written
obligations of confidentiality and non-use applicable to Licensee’s Confidential
Information that are at least as stringent as those set forth described in
Article 13 (Confidentiality) hereof).  Such auditor will be bound by a legal
agreement obligating it to maintain the confidentiality of such
information.  Such audit shall not be (a) performed more frequently than once
per calendar year, (b) conducted for any calendar year more than three years
after the end of such year, or (c) repeated for any calendar year.  Such
examination is to be made at the expense of the auditing Party, except in the
event that the results of the audit reveal an underpayment by the audited Party
of [***]% or more during the period being audited, in which case reasonable
audit fees for such examination shall be paid by the audited Party.

9.8.

Currency Conversion.  Any Net Sales or Shared Costs that are invoiced or
incurred in a currency other than Dollars will be converted into U.S. Dollars at
the applicable rate of exchange to U.S. Dollars as listed in the Wall Street
Journal, Eastern Edition on the last business day of the reporting calendar
quarter.

9.9.

Method of Payment.  All payments due to a Party under this Agreement shall be
made in U.S. Dollars by wire transfer to a U.S. bank account of such Party
designated from time-to-time in writing by the relevant Party.

9.10.

Taxes.  If under any law or regulation of any country of the Territory
withholding of taxes of any type, levies or other charges is required with
respect to any amounts payable hereunder to a Party, the other Party
(“Withholding Party”) shall apply the withholding or deduction as so required
and shall promptly pay such tax, levy or charge to the proper Governmental
Authority, and shall promptly furnish the Party with proof of such payment.  The
Withholding Party shall have the right to withhold or deduct any such tax, levy
or charge actually paid from payment due the Party or be promptly reimbursed by
the Party if no further payments are due the Party.  Any amounts so withheld or
deducted from the payment due the Party pursuant to the relevant law or
regulation shall be deemed paid to such Party for all purposes of this
Agreement.  Each Withholding Party agrees to assist the other Party in claiming
exemption from (or reduction in) such deductions or withholdings under double
taxation or similar agreement or treaty from time-to-time in force and in
minimizing the amount required to be so withheld or deducted.  Notwithstanding
the foregoing, all sums payable by either Party hereunder are stated exclusive
of any sales tax, value added tax or other similar taxes, assessments and
charges imposed by the jurisdiction of the Withholding Party or the payee and
any such taxes shall be paid by the Withholding Party.

-72-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

9.11.

Late Payments.  Any amount owed by Licensee to Akebia under this Agreement that
is not paid within the applicable time period set forth herein shall accrue
interest at the lesser of (a) the London Interbank Offered Rate plus [***]%, or
(b) the highest rate permitted under Applicable Law.  In the event that a Party
disputes an invoice or other payment obligation under this Agreement, such Party
will timely pay the undisputed amount of the invoice or other payment
obligation, and the Parties will resolve such dispute in accordance with Article
16 (Dispute Resolution; Governing Law).

ARTICLE 10

OWNERSHIP OF INTELLECTUAL PROPERTY

10.1.

Akebia Intellectual Property.  Ownership of the Akebia Know-How, Akebia
Improvements, Licensee Product Improvements, and Akebia Patents shall remain
vested at all times in Akebia.  Licensee hereby assigns its entire right, title
and interest in any Licensee Product Improvements to Akebia.  Licensee shall
promptly disclose to Akebia any Licensee Product Improvements conceived or
reduced to practice, but no later than 30 days after Licensee’s intellectual
property department receives notice of such conception or reduction to
practice.  Licensee and its Affiliates will provide and will cause its employees
and contractors to provide all further cooperation that Akebia reasonably
determines is necessary to accomplish the complete transfer of such Licensee
Product Improvements and all associated rights to Akebia, including executing
further assignments, consents, releases, and other commercially reasonable
documentation and providing good faith testimony by affidavit, declaration,
in-person, or other proper means in support of any effort by Akebia to
establish, perfect, defend, or enforce its rights in any Licensee Product
Improvements through prosecution of governmental filings, regulatory
proceedings, litigation and other means.  Without limitation, Licensee will
cooperate with Akebia if Akebia applies for U.S. or foreign patent protection
for such Licensee Product Improvements and will obtain the cooperation of the
individual inventors of any such Licensee Product Improvements assigned to
Akebia under this Agreement.  If Licensee is unable to assign any Licensee
Product Improvement, then Licensee hereby grants to Akebia a royalty-free, fully
paid-up, exclusive (even as to Licensee), perpetual, irrevocable license (with
the right to grant sublicenses through multiple tiers) under such Licensee
Product Improvement for any and all purposes.

10.2.

Licensee Intellectual Property.  Ownership of the Licensee Know-How, Retained
Licensee Improvement Technology, and Licensee Patents shall remain vested at all
times in Licensee.

10.3.

Joint Technology.

 

10.3.1.

Invention Disclosure.  The Parties shall promptly disclose to each other any
Joint Know-How conceived or reduced to practice, but no later than 30 days after
the applicable Party’s intellectual property department receives notice of such
conception or reduction to practice.

-73-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

10.3.2.

Ownership.  All Joint Technology shall be jointly owned by the Parties, with
each Party entitled to the free use and enjoyment of such Joint Technology, but
subject to the terms and conditions of this Agreement, including the license
grants under Article 2 (Licenses).  Subject to such terms and conditions,
neither Party shall have a duty to account to the other or seek any consent with
respect to the licensing or exploitation of Joint Technology.  To the extent any
further consent is required to enable a Party to so license or exploit its
interest in the Joint Technology, the other Party will grant such consent
promptly upon request.

10.4.

Prosecution of Akebia Patents.

 

10.4.1.

Akebia’s First Right to Prosecute.  Akebia shall have the first right, but not
the obligation, to prosecute and maintain the Akebia Patents.  On the reasonable
request of Akebia, Licensee shall cooperate in connection with the prosecution
of all patent applications included within Akebia Patents.

 

10.4.2.

Status Updates.  On a semi-annual basis [***], Akebia shall provide to Licensee
a written summary of the status of all Akebia Patents, including patent
applications, within Akebia Patents in the Territory.  Furthermore, upon
Licensee’s request, but no more than once per calendar quarter, Akebia will
reasonably discuss and consult with Licensee and will provide updates to
Licensee by audio or video teleconference regarding Akebia Patents being
prosecuted and maintained by Akebia in the Territory, including the strategies
for the filing, prosecution and maintenance of such Akebia Patents.

 

10.4.3.

Assistance; Costs.  Licensee undertakes without cost to Akebia to obtain all
necessary assignment documents for Akebia with respect to prosecution of Akebia
Patents, to render all signatures that shall be necessary for Akebia Patent
filings and to assist Akebia in all other reasonable ways that are necessary for
the issuance of the Akebia Patents as well as for the maintenance and
prosecution of such patents.  Akebia shall be responsible for [***]% of the
costs incurred with respect to the filing, prosecution and maintenance of Akebia
Patents.

 

10.4.4.

Abandonment.  Should Akebia decide that it is no longer interested in
maintaining or prosecuting a particular Akebia Patent during the Term, it shall
promptly provide written notice to Licensee of this decision.  Licensee may,
upon written notice to Akebia, assume such prosecution and maintenance at its
sole expense.  Akebia shall assign such Akebia Patent to Licensee at
[***].  Following such assignment, (a) such patent or patent application shall
no longer be considered an Akebia Patent and shall be considered a Licensee
Patent, (b) Akebia shall undertake [***] to obtain all necessary assignment
documents for Licensee with respect to prosecution of such Licensee Patent, to
render all signatures that shall be necessary for such Licensee Patent filings
and to assist Licensee in all other reasonable ways that are necessary for the
issuance of such Licensee Patent as well as for the

-74-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

maintenance and prosecution of such Licensee Patent, and (c) Licensee shall be
responsible for [***]% of the costs incurred with respect to the prosecution and
maintenance of such Licensee Patent.

10.5.

Prosecution of Joint Patents.

 

10.5.1.

Filing of Joint Patents.  Akebia will have the first right of election to file
patent applications claiming Joint Know-How.  If Akebia declines to file such
applications, then Licensee may do so.

 

10.5.2.

Akebia’s First Right to Prosecute.  Regardless of which Party files patent
applications claiming Joint Know-How, Akebia shall have the first right, but not
the obligation, to prosecute and maintain the Joint Patents.  On the reasonable
request of Akebia, Licensee shall cooperate in connection with the prosecution
of all patent applications included within the Joint Patents.

 

10.5.3.

Status Updates.  On a semi-annual basis [***], Akebia shall provide to Licensee
a written summary of the status of all Joint Patents, including patent
applications, within the Joint Patents being prosecuted and maintained by
Akebia.  Furthermore, upon Licensee’s request, but no more than once per
calendar quarter, Akebia will reasonably discuss and consult with Licensee and
will provide updates to Licensee by audio or video teleconference regarding
Joint Patents being prosecuted and maintained by Akebia, including the
strategies for the filing, prosecution and maintenance of such Joint Patents.

 

10.5.4.

Assistance; Costs.  Licensee undertakes without cost to Akebia to obtain all
necessary assignment documents for Akebia with respect to prosecution of Joint
Patents, to render all signatures that shall be necessary for Joint Patent
filings and to assist Akebia in all other reasonable ways that are necessary for
the issuance of the Joint Patents as well as for the maintenance and prosecution
of such patents.  Licensee will be responsible for the Licensee Collaboration
Share Percentage and Akebia will be responsible for the Akebia Collaboration
Share Percentage, in each case, of the costs incurred with respect to the
filing, prosecution and maintenance of such Joint Patents in the Territory, and
Licensee will reimburse Akebia for the Licensee Collaboration Share Percentage
of such costs incurred by Akebia in the Territory within [***] days of receiving
Akebia’s invoice therefor.  Akebia shall be responsible for [***]% of the costs
incurred with respect to the filing, prosecution and maintenance of Joint
Patents outside of the Territory.

 

10.5.5.

Abandonment.  If Akebia decides that it is no longer interested in maintaining
or prosecuting a particular Joint Patent during the Term, then it shall promptly
provide written notice to Licensee of this decision.  Licensee may, upon written
notice to Akebia, assume such prosecution and maintenance at its sole
expense.  Akebia shall assign such Joint Patent to Licensee [***].  Following
such assignment, (a) such patent or patent application shall no longer be
considered a Joint Patent and shall be

-75-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

considered a Licensee Patent, (b) Akebia shall undertake [***] to obtain all
necessary assignment documents for Licensee with respect to prosecution of such
Licensee Patent, to render all signatures that shall be necessary for such
Licensee Patent filings and to assist Licensee in all other reasonable ways that
are necessary for the issuance of such Licensee Patent as well as for the
maintenance and prosecution of such Licensee Patent, and (c) Licensee shall be
responsible for [***]% of the costs incurred with respect to the prosecution and
maintenance of such Licensee Patent.

10.6.

Prosecution of Retained Licensee Improvement Patents.

 

10.6.1.

Filing of Retained Licensee Improvement Patents.  Licensee will have the first
right of election to file patent applications claiming Retained Licensee
Improvements.  If Licensee declines to file such applications, then Akebia may
do so.

 

10.6.2.

Licensee’s First Right to Prosecute.  Regardless of which Party files patent
applications claiming Retained Licensee Improvements, Licensee shall have the
first right, but not the obligation, to prosecute and maintain Retained Licensee
Improvement Patents.  On the reasonable request of Licensee, Akebia shall
cooperate in connection with the prosecution of all patent applications included
within such Retained Licensee Improvement Patents.

 

10.6.3.

Territory-Related Status Updates. On a semi-annual basis [***], Licensee shall
provide to Akebia a written summary of the status of all Retained Licensee
Improvement Patents being prosecuted and maintained by Licensee in the
Territory.  Furthermore, upon Akebia’s request, but no more than once per
calendar quarter, Licensee will reasonably discuss and consult with Akebia and
will provide updates to Akebia by audio or video teleconference regarding
Retained Licensee Improvement Patents being prosecuted and maintained by
Licensee in the Territory, including the strategies for the filing, prosecution
and maintenance of such Retained Licensee Improvement Patents in the Territory.

 

10.6.4.

Assistance; Costs.  Akebia undertakes without cost to Licensee to obtain all
necessary assignment documents for Licensee with respect to prosecution of
Retained Licensee Improvement Patents, to render all signatures that shall be
necessary for Retained Licensee Improvement Patent filings and to assist
Licensee in all other reasonable ways that are necessary for the issuance of
Retained Licensee Improvement Patents as well as for the maintenance and
prosecution of such patents.  Licensee shall be responsible for [***]% of the
costs incurred with respect to the filing, prosecution, and maintenance of the
Retained Licensee Improvement Patents.

 

10.6.5.

Abandonment Inside the Territory.  If Licensee decides that it is no longer
interested in maintaining or prosecuting a particular Retained Licensee
Improvement Patent in the Territory during the Term, then it shall promptly

-76-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

provide written notice to Akebia of this decision.  Akebia may, upon written
notice to Licensee, assume such prosecution and maintenance in the Territory at
its sole expense.  License shall assign such Retained Licensee Improvement
Patent in the Territory to Akebia [***].  Following such assignment, (a) such
patent or patent application shall no longer be considered a Retained Licensee
Improvement Patent and shall be considered an Akebia Patent, (b) Licensee shall
undertake [***] to obtain all necessary assignment documents for Akebia with
respect to prosecution of such Akebia Patent, to render all signatures that
shall be necessary for such Akebia Patent filings and to assist Akebia in all
other reasonable ways that are necessary for the issuance of such Akebia Patent
as well as for the maintenance and prosecution of such Akebia Patent, and (c)
Akebia shall be responsible for [***]% of the costs incurred with respect to the
prosecution and maintenance of such Akebia Patent in the Territory.

 

10.6.6.

Abandonment Outside of the Territory.  If Licensee decides that it is no longer
interested in filing, maintaining, or prosecuting a particular Retained Licensee
Improvement Patent outside of the Territory on a country-by-country basis during
the Term, then it shall promptly provide written notice to Akebia of this
decision. Akebia may, upon written notice to Licensee, assume responsibility for
such filing, prosecution, and maintenance in such country and upon Akebia’s
notice, (a) such patent or patent application shall remain a Retained Licensee
Improvement Patent for all purposes of this Agreement, (b) Licensee shall
undertake [***] to take such further actions as may be necessary to enable
Akebia to assume responsibility for such filing, prosecution, and maintenance in
such country outside of the Territory, including by executing such documents as
may be necessary for such purpose, and (c) Akebia shall be responsible for
[***]% of the costs incurred with respect to the filing, prosecution, and
maintenance of such Retained Licensee Improvement Patent in such country outside
of the Territory.

10.7.

Enforcement of Akebia Patents, Joint Patents or Retained Licensee Improvement
Patents in the Territory.

 

10.7.1.

Notice of Infringement.  If either Party becomes aware of any Third Party
activity in the Territory, including any Development activity in the Territory
(whether or not an exemption from infringement liability for such Development
activity is available under applicable law) that infringes (or that is directed
to the Development of a product that would infringe) an Akebia Patent, a Joint
Patent or a Retained Licensee Improvement Patent, then the Party becoming aware
of such activity shall give prompt written notice to the other Party regarding
such alleged infringement.

 

10.7.2.

Rights to Enforce Akebia Patents and Joint Patents in the Territory.  As between
the Parties, [***] shall have the first right, but not the obligation, to
attempt to resolve such Third Party activity in the Territory that infringes (or
that is directed to the Development of a product that would infringe) an Akebia

-77-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Patent or a Joint Patent by commercially appropriate steps at its own expense,
including the filing of an infringement suit to enforce the Akebia Patents or
Joint Patents using counsel of its own choice.  If [***] fails to initiate a
suit or take other action to terminate such alleged infringement within [***]
after the notice provided under Section 10.7.1 (Notice of Infringement) and
[***], then [***] shall have the second right, but not the obligation, to
attempt to resolve such Third Party activity in the Territory by commercially
appropriate steps at its own expense, including the filing of an infringement
suit to enforce the Akebia Patents or Joint Patents using counsel of its own
choice.

 

10.7.3.

Rights to Enforce Retained Licensee Improvement Patents in the Territory.  As
between the Parties, [***] shall have the first right, but not the obligation,
to attempt to resolve such Third Party activity in the Territory that infringes
(or that is directed to the Development of a product that would infringe) a
Retained Licensee Improvement Patent by commercially appropriate steps at its
own expense, including the filing of an infringement suit to enforce the
Retained Licensee Improvement Patent using counsel of its own choice.  If [***]
fails to initiate a suit or take other action to terminate any such alleged
infringement by a product that competes with a Licensed Product in the Territory
within [***] after the notice provided under Section 10.7.1 (Notice of
Infringement), then [***] shall have the second right, but not the obligation,
to attempt to resolve such Third Party activity in the Territory at its own
expense, including the filing of an infringement suit to enforce the Retained
Licensee Improvement Patents using counsel of its own choice.

 

10.7.4.

Paragraph IV Challenge.  Notwithstanding the foregoing Section 10.7.2 (Rights to
Enforce in the Territory), if either Party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or a similar notice in another
country (a “Paragraph IV Notice”) in the Territory concerning an Akebia Patent,
a Joint Patent, or a Retained Licensee Improvement Patent, then it shall provide
a copy of such notice to the other Party within [***] Business Days after its
receipt thereof.  In collaboration with [***], [***] shall initiate Patent
infringement litigation in the Territory based on a Paragraph IV Notice
concerning an Akebia Patent or a Joint Patent. In collaboration with
[***],[***]shall initiate Patent infringement litigation in the Territory based
on a Paragraph IV Notice concerning a Retained Licensee Improvement
Patent.  After initiating any Patent infringement litigation in the Territory
based on a Paragraph IV Notice concerning an Akebia Patent, a Joint Patent, or a
Retained Licensee Improvement Patent, the initiating Party shall control such
Patent litigation, [***]; provided that the other Party shall be entitled to
participate (with its own counsel, [***]) in any meetings, and to attend any
hearings and other proceedings related to such Patent litigation.  The
initiating Party shall keep the other Party informed with regard to such
litigation, including by providing to the other Party copies of all pleadings
and other documents filed in such litigation and by considering the other
Party’s reasonable input during the course of the litigation.

-78-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

10.7.5.

Allocation of Recoveries.  Any amounts recovered by a Party as a result of an
action pursuant to this Section 10.7 (Enforcement of Akebia Patents, Joint
Patents or Retained Licensee Improvement Patents in the Territory), whether by
settlement or judgment, shall be allocated as follows:  (a) first each Party
shall be reimbursed [***]; provided that if amounts recovered are insufficient
to reimburse all such out-of-pocket expenses incurred by both Parties, then such
recovered amounts shall be shared pro-rata in proportion to the relative amount
of such out-of-pocket expenses incurred by each Party, and (b) second, the
balance of such recovered amounts shall be allocated such that Licensee receives
[***] and Akebia receives [***].

 

10.7.6.

Cooperation; Procedures.  In any event, at the request and expense of the Party
bringing an infringement action under this Section 10.7 (Enforcement of Akebia
Patents, Joint Patents or Retained Licensee Improvement Patents in the
Territory), the other Party will provide reasonable assistance and cooperation
in any such action (including entering into a common interest agreement if
reasonably deemed necessary by any Party) and agrees to be joined as a party to
the suit if necessary for the initiating Party to bring or continue an
infringement action hereunder.  Neither Party may settle any action or
proceeding brought under this Section 10.7 (Enforcement of Akebia Patents, Joint
Patents or Retained Licensee Improvement Patents in the Territory) or knowingly
take any other action in the course thereof, in a manner that materially
adversely affects the other Party’s interest in the Akebia Patents, Joint
Patents or Retained Licensee Improvement Patents in the Territory, without the
written consent of such other Party.  Each Party will have the right to be
represented by counsel of its own selection and its own expense in any suit or
other action instituted by the other Party pursuant to this Section 10.7
(Enforcement of Akebia Patents, Joint Patents or Retained Licensee Improvement
Patents in the Territory).  In addition, the Parties will reasonably assist each
other and cooperate in any such investigation, pre-litigation preparation, or
litigation to ensure that there is an aligned global litigation and enforcement
strategy.

10.8.

Enforcement of Joint Patents Outside of the Territory.

 

10.8.1.

Rights to Enforce.  As between the Parties, [***] shall have the exclusive
right, but not the obligation, to attempt to resolve any Third Party activity
outside of the Territory, including any Development activity (whether or not an
exemption from infringement liability for such Development activity is available
under applicable law) that infringes (or that is directed to the development of
a product that would infringe) any Joint Patent outside of the Territory, by
commercially appropriate steps at its own expense, including the filing of an
infringement suit to enforce the Joint Patents using counsel of its own choice.

 

10.8.2.

Paragraph IV Challenge. Notwithstanding the foregoing Section 10.8.1 (Rights to
Enforce), if [***] receives a Paragraph IV Notice related to a

-79-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Licensed Product and concerning a Joint Patent outside of the Territory, then it
shall provide a copy of such notice to [***] within [***] Business Days after
its receipt thereof. [***] will have the right, but not the obligation, to
initiate Patent infringement litigation outside of the Territory based on such a
Paragraph IV Notice concerning a Joint Patent.  After initiating any such Patent
infringement litigation based on such a Paragraph IV Notice concerning a Joint
Patent, [***] shall control such Patent litigation, [***]; provided that [***]
shall be entitled to participate (with its own counsel, [***]) in any meetings,
and to attend any hearings and other proceedings related to such Patent
litigation outside of the Territory.  [***] shall reimburse [***] for its
out-of-pocket and internal expenses incurred in or cooperating with any such
action outside of the Territory within [***] days of receiving [***] invoice
therefor.

 

10.8.3.

Allocation of Recoveries Outside of the Territory.  Any amounts recovered by
[***] as a result of an action pursuant to this Section 10.8 (Enforcement of
Joint Patents outside of the Territory), whether by settlement or judgment,
shall be retained by [***].

 

10.8.4.

Cooperation.  In any event, at the request and expense of [***], [***] will
provide reasonable assistance and cooperation in any infringement action brought
under this Section 10.8 (Enforcement of Joint Patents Outside of the Territory),
including entering into a common interest agreement if [***] determines it is
reasonably necessary to do so, and [***] agrees to be joined as a party to the
suit if necessary for [***] to bring or continue an infringement action
hereunder.

10.9.

Enforcement of Retained Licensee Improvement Patents Outside of the Territory.

 

10.9.1.

Rights to Enforce Retained Licensee Improvement Patents Outside of the
Territory.  As between the Parties, [***] shall have the first right, but not
the obligation, to attempt to resolve any Third Party activity outside of the
Territory, including any Development activity (whether or not an exemption from
infringement liability for such Development activity is available under
applicable law), that infringes (or that is directed to the Development of a
product that would infringe) a Retained Licensee Improvement Patent by
commercially appropriate steps at its own expense, including the filing of an
infringement suit to enforce the Retained Licensee Improvement Patent using
counsel of its own choice. If [***] fails to initiate a suit or take other
action to terminate such alleged infringement within [***] after being notified
by [***] of such infringement and [***], then [***] shall have the second right,
but not the obligation, to attempt to resolve such Third Party activity outside
of the Territory against a product that was competitive to the Licensed Product
by commercially appropriate steps at its own expense, including the filing of an
infringement suit to enforce the Retained Licensee Improvement Patents using
counsel of its own choice.

-80-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

10.9.2.

Paragraph IV Challenge.  Notwithstanding the foregoing Section 10.9.1 (Rights to
Enforce), if [***] receives a Paragraph IV Notice related to a Licensed Product
and concerning a Retained Licensee Improvement Patent outside of the Territory,
then it shall provide a copy of such notice to [***] within [***] Business Days
after its receipt thereof.  [***] will have the right, but not the obligation,
to initiate Patent infringement litigation outside of the Territory based on
such a Paragraph IV Notice concerning a Retained Licensee Improvement
Patent.  After initiating any such Patent infringement litigation based on such
a Paragraph IV Notice concerning a Retained Licensee Improvement Patent, [***]
shall control such Patent litigation, at its own expense.  [***] shall reimburse
[***] for its out-of-pocket and internal expenses incurred in or cooperating
with any such action outside of the Territory within [***] days of receiving
[***] invoice therefor. If [***] receives a Paragraph IV Notice concerning a
Retained Licensee Improvement Patent outside of the Territory that is not
related to a Licensed Product, then [***] will have the right, but not the
obligation, to initiate and control such Patent litigation.

 

10.9.3.

Allocation of Recoveries Outside of the Territory.  Any amounts recovered by
either Party as a result of an action pursuant to this Section 10.9 (Enforcement
of Retained Licensee Improvement Patents outside of the Territory), whether by
settlement or judgment, shall be allocated as follows:  (a) first, each Party
shall be reimbursed its out-of-pocket and internal expenses, including expenses
associated with FTEs, incurred in conducting, or cooperating with, such action;
provided that if amounts recovered are insufficient to reimburse all such
out-of-pocket expenses incurred by both Parties, then such recovered amounts
shall be shared pro-rata in proportion to the relative amount of such
out-of-pocket expenses incurred by each Party, and (b) second, the balance of
such recovered amounts shall be retained by the Party bringing such action.

 

10.9.4.

Cooperation.  In any event, at the request and expense of the Party bringing an
infringement action under this Section 10.9 (Enforcement of Retained Licensee
Improvement Patents Outside of the Territory), the other Party will provide
reasonable assistance and cooperation in any such action (including entering
into a common interest agreement if reasonably deemed necessary by any Party)
and agrees to be joined as a party to the suit if necessary for the initiating
Party to bring or continue an infringement action hereunder.

10.10.

Defense of Third Party Infringement Claims; Third Party IP.

 

10.10.1.

Notice; Akebia Initiation.  If a Third Party asserts that a Patent or other
right controlled by it is or will be infringed by a Party’s activities in the
Territory under this Agreement or a Party becomes aware of a Patent or other
right that might form the basis for such a claim, the Party first obtaining
knowledge of such a claim or such potential claim shall immediately provide the
other Party with written notice thereof and the related facts in reasonable
detail.  [***].

-81-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

10.10.2.

Responsibility to Defend.  If, during the Term of the Agreement, a Third Party
asserts that a Patent or other right controlled by such Third Party is infringed
or will be infringed in the Territory by the exercise of the licenses granted
under Article 2 (Licenses), [***] will be solely responsible for defending
against any such claim at its own expense using Commercially Reasonable Efforts
and the counsel of its own choosing.  [***].  [***] will not [***]. In addition,
the Parties will reasonably assist each other and cooperate and share
information with respect to such claim.

 

10.10.3.

Responsibility for Third Party Licenses.  At any time during the Term, if [***]
believes it is necessary or advisable to seek to acquire or obtain a license
from any Third Party in order to avoid infringement of Patents owned or
controlled by such Third Party by the exercise of the licenses granted under
Article 2 (Licenses), whether or not there has been the institution of any
infringement claim, [***] will have the sole right, but not the obligation, to
negotiate and acquire or obtain a license under such Patents from such Third
Party.  [***].  This Section 10.10 (Defense of Third Party Infringement Claims;
Third Party IP) will not be interpreted as placing on either Party a duty of
inquiry regarding Third Party intellectual property rights.  Each Party will
keep the other Party informed of the status of any Third Party claim of
infringement.

10.11.

Patent Term Extensions.  Akebia shall be solely responsible for making all
decisions regarding patent term extensions, including supplementary protection
certificates and any other extensions that are now or become available in the
future, that are applicable to Akebia Patents licensed hereunder and that become
available directly as a result of the Regulatory Approval of a Licensed Product;
provided that Akebia shall consult with Licensee with respect to such decisions
and shall consider the comments and concerns of Licensee in good faith.

10.12.

Housemarks.  Licensee shall be responsible for the registration and maintenance
of the Licensee Housemarks throughout the Territory, as well as all expenses
associated therewith.  Akebia shall be responsible for the registration and
maintenance of the Akebia Housemarks throughout the Territory, as well as all
expenses associated therewith.

ARTICLE 11 

INFORMATION; PHARMACOVIGILANCE; PRODUCT WITHDRAWAL,
AND LIMITED RECALL

11.1.

Information.  Akebia and Licensee will use Commercially Reasonable Efforts to
disclose and make available to each other in a timely manner all clinical data,
post-marketing data, Commercialization information and other information
concerning the Licensed Compound or the Licensed Products, known by Akebia or
Licensee at any time during the Term of this Agreement (the “Information”),
subject to receipt of any required Third Party consents.  Notwithstanding the
foregoing, neither Party will be obligated to disclose to the other Party
confidential information about its products other than the Licensed Compound or
any Licensed Product.

-82-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

11.2.

Data Security.  During the Term of this Agreement, each Party will maintain
(and, as applicable, cause its Affiliates to maintain) environmental, safety,
and facility procedures, data security procedures and other safeguards against
the disclosure, destruction, loss, or alteration of the other Party’s
Information in the possession of such Party or its Affiliates, including
procedures to ensure compliance with Privacy Laws, which are no less rigorous
than those maintained by such Party (or any of its Affiliates) for its own
Information of a similar nature.  In addition, each Party has implemented and
will continue to implement during the Term of this Agreement appropriate
controls to comply with Privacy Laws and maintain data privacy of its own
Information, including for detecting, responding to, and reporting potential
breaches in accordance with Applicable Law.  Without limiting the foregoing,
Akebia shall put in place a “business continuity plan” to be implemented in the
event of a catastrophic data loss of Akebia’s primary databases.

11.3.

Pharmacovigilance Agreement.  No later than [***] prior to the first anticipated
Regulatory Approval of a Licensed Product in the Territory (or earlier if
Licensee conducts any Development activities in the Territory with respect to
the Licensed Product), the Parties (under the guidance of their respective
pharmacovigilance departments, or equivalent thereof) shall define and finalize
the Parties’ responsibilities with respect to pharmacovigilance activities in a
written Pharmacovigilance Agreement.  Such Pharmacovigilance Agreement will
provide for the receipt, investigation, recording, communication, and exchange
by the Parties of information that a Party becomes aware of in the Territory and
globally concerning adverse events in or involving a research patient or subject
or, in the case of non-clinical studies, an animal in a toxicology study, and
the seriousness thereof, whether or not determined to be attributable to the
Licensed Compound or any Licensed Product, including any such information
received by either Party from a Third Party (subject to receipt of any required
consents from such Third Party) (such information, the “Safety Data”).  Such
guidelines and procedures shall be in accordance with, and shall enable each
Party and its Affiliates to fulfill, local and international regulatory
reporting obligations to Regulatory Authorities.  Subject to compliance with
Applicable Law, each Party hereby agrees to comply with its respective
obligations under the Pharmacovigilance Agreement (as the Parties may agree to
modify it from time-to-time) and to cause its Affiliates and licensees and
sublicensees (with respect to Akebia) to comply with such obligations.  It is
understood that each Party and its Affiliates or licensee or sublicensees (with
respect to Akebia) will have the right to disclose Safety Data if such
disclosure is reasonably necessary to comply with Applicable Laws and
regulations and requirements of Regulatory Authorities within the Territory (or
outside of the Territory with respect to Akebia) with respect to its filings and
activities related to the Licensed Compound and the Licensed Products.

11.4.

Safety Reporting and Global Safety Database.  In each case in accordance with,
and subject to (once executed), the Pharmacovigilance Agreement to be entered
into pursuant to Section 11.3 (Pharmacovigilance Agreement), (a) Akebia will own
all of the Safety Data, and the Pharmacovigilance Agreement will include
provisions requiring the establishment of a global safety database for the
Licensed Products owned and maintained by Akebia, (b) Akebia will have sole
control and discretion with respect to the collection, assessment, and safety
reporting to Regulatory Authorities with respect to the Licensed Products inside
and outside of the Territory; provided, however, that the

-83-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

PVC shall review and discuss, and Akebia shall consult, communicate and
cooperate with Licensee through the PVC with respect to the foregoing in the
Territory, and (c) Licensee will promptly (in accordance with the timeframes set
forth in the Pharmacovigilance Agreement) forward to Akebia for handling and
reporting to applicable Regulatory Authorities all reports received by Licensee
of adverse drug events, pregnancy reports, and any other information concerning
the safety and benefit-risk profile that are or may be associated with the
Licensed Products.  To the extent that there are any inconsistencies between
this Section 11.4 (Safety Reporting and Global Safety Database), and the
Pharmacovigilance Agreement, then the Pharmacovigilance Agreement will control.

11.5.

Product Withdrawals and Limited Recalls.

 

11.5.1.

Notice. Each Party shall notify the other Party promptly following the first
Party’s determination that any event, incident, or circumstance has occurred
that may result in the need for a Product Withdrawal anywhere in the world
(including in the Territory) or a Limited Recall in the Territory, which notice
need not be in writing.  Such Party shall include in such notice the reasoning
behind such determination, and any supporting facts.

 

11.5.2.

Mandated Withdrawal or Recall.  If a Regulatory Authority mandates that any
Product Withdrawal be implemented or that any Limited Recall be undertaken, then
[***], in consultation and coordination with [***] in the Territory, shall
initiate and manage the Product Withdrawal or Limited Recall as and to the
extent mandated by the Regulatory Authority and in compliance with Applicable
Law.

 

11.5.3.

Voluntary Withdrawal or Recall in the Territory.  With respect to any Product
Withdrawal or Limited Recall within the Territory that is not mandated by a
Regulatory Authority, immediately after receipt of notification thereof, (a)
each Party’s quality, safety, compliance or regulatory affairs personnel with
authority to make product recall decisions on behalf of such Party (the “Recall
Decision-Makers”)  shall discuss and attempt to agree on whether or not to
voluntarily implement the Product Withdrawal or undertake the Limited Recall,
and (b) if the Parties’ Recall Decision-Makers fail to agree within a reasonably
appropriate time period (depending upon the circumstances), whether or not to
voluntarily implement or undertake a Product Withdrawal or a Limited Recall
within the Territory, then [***] shall have the right to determine whether or
not to voluntarily undertake a Product Withdrawal or Limited Recall within the
Territory.  If such a Product Withdrawal or Limited Recall is to be undertaken
in the Territory, then [***] shall carry out all Product Withdrawal or Limited
Recall activities (as applicable) in coordination and collaboration with [***],
in a manner that enables both Parties to comply with regulatory requirements as
expeditiously as possible, and in compliance with all Applicable Laws.  If [***]
does not choose to undertake a voluntary Product Withdrawal or Limited Recall in
the Territory despite [***] notice to [***] (which may be given to any of [***]
Recall Decision-Makers) that such Product Withdrawal or Limited Recall

-84-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

should be undertaken, then, notwithstanding anything to the contrary herein,
[***] shall [***].

 

11.5.4.

Withdrawals and Recalls; Costs and Cooperation.  Each Party will provide all
cooperation reasonably requested by the other Party in connection with any
Product Withdrawal or Limited Recall in the Territory.  The Parties will [***]
incurred in connection with any Product Withdrawal or Limited Recall in the
Territory so that [***].

ARTICLE 12

REPRESENTATIONS, WARRANTIES, AND COVENANTS

12.1.

Mutual Representations and Warranties.  Each of Licensee and Akebia hereby
represents and warrants to the other Party as of the Effective Date:

 

12.1.1.

(a) It is a corporation or entity duly organized and validly existing under the
laws of the state, municipality, provinces, administrative division or other
jurisdiction of its incorporation or formation; and (b) it has full power and
authority and the legal right to own and operate property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;

 

12.1.2.

The execution, delivery and performance of this Agreement by it has been duly
authorized by all requisite corporate action;

 

12.1.3.

This Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid, and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity;

 

12.1.4.

It has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and such performance does not conflict with
or constitute a breach of any of its agreements with Third Parties;

 

12.1.5.

It has obtained all necessary consents, approvals, and authorizations of all
Regulatory Authorities and other Third Parties required to be obtained in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder;

 

12.1.6.

The execution and delivery of this Agreement and the performance of its
obligations hereunder (a) do not conflict with or violate any requirement of
Applicable Law or any provision of its articles of incorporation, bylaws,
limited partnership agreement, or any similar instrument, as applicable, in any
material way, and (b) do not conflict with, violate, or breach or constitute a

-85-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

default or require any consent under, any Applicable Law or any contractual
obligation or court or administrative order by which it is bound;

 

12.1.7.

It has the right to grant the rights and licenses described in this Agreement;

 

12.1.8.

To its Knowledge, it has not, directly or indirectly, offered, promised, paid,
authorized or given to any Government Official or Other Covered Party for the
purpose, pertaining to this Agreement, of: (a) influencing any act or decision
of the Government Official or Other Covered Party; (b) inducing the Government
Official or Other Covered Party to do or omit to do an act in violation of a
lawful duty; (c) securing any improper advantage; or (d) inducing the Government
Official or Other Covered Party to influence the act or decision of a government
or government instrumentality, in order to obtain or retain business, or direct
business to, any person or entity, in each case in any way related to this
Agreement;

 

12.1.9.

It is not aware of any Government Official or Other Covered Party having any
financial interest in the subject matter of this Agreement or in any way
personally benefiting, directly, or indirectly, from this Agreement; and

 

12.1.10.

It has not been debarred or suspended under 21 U.S.C. §335(a) or (b), is not the
subject of a conviction described in Section 306 of the FD&C Act, has not been
excluded from a federal health care program, debarred from federal contracting,
convicted of or pled nolo contendere to any felony, or to any federal or state
legal violation (including misdemeanors) relating to prescription drug products
or fraud, and is not subject to any similar sanction of other Regulatory
Authorities outside of the Territory (“Debarred/Excluded”), and neither it nor
any of its Affiliates has used, in any capacity in the performance of
obligations relating to the Licensed Product, any employee, subcontractor,
consultant, agent, representative, or other person who has been
Debarred/Excluded.

12.2.

Additional Akebia Warranties. Akebia hereby represents and warrants as of the
Effective Date to Licensee that:

 

12.2.1.

to Akebia’s Knowledge, the patent applications within the Akebia Patents set
forth on Schedule 1.7 have been duly filed and maintained and are being
diligently prosecuted in the Territory;

 

12.2.2.

Other than routine patent prosecution, there is no pending, or to Akebia’s
Knowledge threatened, litigation relating to it or any Affiliate that seeks to
invalidate or challenge the enforceability of any of the Akebia Patents set
forth on Schedule 1.7 in the Territory, and no Third Party has challenged in
writing, or, to the Knowledge of Akebia, has threatened to challenge, Akebia’s
right to use and license the Akebia Know-How in the Territory;

-86-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

12.2.3.

Akebia has obtained the assignment of all interests and all rights of any and
all Third Parties who are named as inventors with respect to the subject matter
of the Akebia Patents in the Territory;

 

12.2.4.

To Akebia’s Knowledge, there is no use, infringement or misappropriation of the
Akebia Technology in the Territory in derogation of the rights granted to
Licensee in this Agreement;

 

12.2.5.

There are no investigations, inquiries, actions, or other proceedings pending
before or, to Akebia’s Knowledge, threatened by any Regulatory Authority or
other Government Authority in the Territory with respect to the Licensed
Products arising from any default by Akebia or a Third Party acting on behalf of
Akebia in the discovery or Development of the Licensed Compound, and Akebia has
not received written notice threatening any such investigation, inquiry, action
or other proceeding;

 

12.2.6.

Other than routine patent prosecution, there are no claims asserted in writing,
judgments, or settlements in effect against Akebia relating to the Akebia
Patents or the Akebia Know-How in the Territory;

 

12.2.7.

There are no claims or litigation pending or, to the Knowledge of Akebia,
threatened alleging that the Development, manufacture, or Commercialization of
the Licensed Products in the Tablet Formulation in the manner reasonably
contemplated herein as of the Effective Date, infringes or would infringe any
issued patent of any Third Party in the Territory;

 

12.2.8.

Akebia and, to Akebia’s Knowledge, its contractors and consultants, have
complied in all material respects with all Applicable Law, including GLP and
GCP, in the Development and manufacture of the Licensed Compound and Licensed
Products prior to the Effective Date;

 

12.2.9.

To Akebia’s Knowledge, [***] have not violated any Applicable Laws;

 

12.2.10.

To Akebia’s Knowledge, Akebia has disclosed to Licensee all material information
in Akebia’s possession or control as of the Effective Date pertaining to
Development of the Licensed Compound and the Licensed Products in the Territory,
including all briefing documents, meeting minutes, and all protocols and
protocol amendments for all past and active studies in the Current Global
Development Program, in each case, submitted to or received from Regulatory
Authorities in the Territory (including the FDA) relating to the Licensed
Compound and the Licensed Products; and

 

12.2.11.

Akebia owns or has licensed the rights, title, and interests in and to the
Akebia Patents set forth on Schedule 1.7 and licensed to Licensee pursuant to
Section 2.1 (Grant of License to Licensee) of this Agreement.

-87-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

12.3.

Additional Licensee Warranties.  Licensee hereby represents and warrants as of
the Effective Date that Licensee has immediately available funds sufficient to
cover Licensee’s financial obligations under this Agreement.

12.4.

Additional Covenants.  Each of Licensee and Akebia hereby covenant to the other:

 

12.4.1.

It will, and will ensure that its Affiliates, comply with all Applicable Laws
and, to the extent applicable, Professional Requirements, with respect to the
performance of its obligations under this Agreement, including, as applicable,
the Approved Labeling, and the EU General Data Protection Regulation (GDPR).

 

12.4.2.

It will not in the future offer, promise, pay, authorize, or give, money or
anything of value, directly or indirectly, to any Government Official (as
defined below) or Other Covered Party (as defined below) for the purpose,
pertaining to this Agreement, of:  (a) influencing any act or decision of the
Government Official or Other Covered Party; (b) inducing the Government Official
or Other Covered Party to do or omit to do an act in violation of a lawful duty;
(c) securing any improper advantage; or (d) inducing the Government Official or
Other Covered Party to influence the act or decision of a government or
government instrumentality, in order to obtain or retain business, or direct
business to, any person or entity, in each case in any way related to this
Agreement.

 

12.4.3.

In performing under this Agreement, it and its Affiliates agree to comply with
all applicable anti-corruption laws, including the Foreign Corrupt Practices Act
of 1977, as amended from time-to-time; the anti-corruption laws of the
Territory; and all laws enacted to implement the Organization for Economic
Co-operation and Development Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

 

12.4.4.

It will not engage, in any capacity in connection with this Agreement or any
ancillary agreements, any officer, employee, contractor, consultant, agent,
representative, or other person who has been Debarred/Excluded.  Each Party will
inform the other Party in writing promptly if it or any person engaged by it or
any of its Affiliates who is performing any obligations under this Agreement or
any ancillary agreements is Debarred/Excluded, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to each
Party’s Knowledge, is threatened, pursuant to which a Party, any of its
Affiliates or any such person performing obligations hereunder or thereunder may
become Debarred/Excluded.

12.5.

Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE INTELLECTUAL PROPERTY
RIGHTS PROVIDED BY AKEBIA ARE PROVIDED “AS IS” AND WITHOUT WARRANTY.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN, EACH OF THE PARTIES EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE

-88-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OR ENFORCEABILITY OF THEIR RESPECTIVE INTELLECTUAL PROPERTY RIGHTS, AND
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, ARISING
FROM A COURSE OR DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT
THERETO.

12.6.

Limitation of Liability.  NEITHER OF THE PARTIES SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES OR DAMAGES FOR LOSS OF PROFIT OR LOST OPPORTUNITY IN CONNECTION
WITH THIS AGREEMENT, ITS PERFORMANCE OR LACK OF PERFORMANCE HEREUNDER, OR ANY
LICENSE GRANTED HEREUNDER, EXCEPT TO THE EXTENT THE DAMAGES RESULT FROM A
PARTY’S WILLFUL MISCONDUCT OR INTENTIONAL BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, A BREACH OF THE OBLIGATIONS OF A PARTY UNDER [***], A VIOLATION BY A
PARTY OR ITS AFFILIATES OF THE [***].

-89-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

ARTICLE 13

CONFIDENTIALITY

13.1.

Generally.  During the Term of this Agreement and for a period of five years
following the early termination of this Agreement, each Party (a) shall maintain
in confidence all Confidential Information of the other Party; (b) shall not use
such Confidential Information for any purpose except in connection with the
activities contemplated by this Agreement or in order to further the purpose of
this Agreement; and (c) shall not disclose such Confidential Information to
anyone other than those of its Affiliates, investors, prospective investors,
lenders, prospective lenders, prospective acquirers, permitted sublicensees,
prospective sublicensees (to the extent sublicensing is permitted), employees,
consultants, financial or legal advisors, agents or subcontractors who are bound
by written obligations of nondisclosure and non-use no less stringent than those
set forth in this Article 13 (Confidentiality) and to whom such disclosure is
necessary in connection with such Party’s activities as contemplated in this
Agreement or in connection with financing or acquisition activities.  Each Party
shall ensure that such Party’s Affiliates, investors, prospective investors,
lenders, prospective lenders, acquirors, prospective acquirors, permitted
sublicensees, prospective sublicensees, employees, consultants, agents,
consultants and subcontractors comply with these obligations.  Each Party shall
notify the other Party promptly on discovery of any unauthorized use or
disclosure of the other’s Confidential Information, including the other’s trade
secrets or proprietary information.  The Joint Know-How and the terms of this
Agreement will be the Confidential Information of each Party.  Licensee
acknowledges that (a) all Safety Data, (b) Akebia Know-How, and (c) all other
information related to Akebia’s and its Affiliates’ and sublicensees’
Development and Commercialization of the Licensed Compound and the Licensed
Products constitutes Confidential Information of Akebia.  Akebia acknowledges
that all Licensee Know-How constitutes Confidential Information of Licensee.

13.2.

Exceptions.  The obligations of confidentiality, non-disclosure, and non-use set
forth in Section 13.1 (Generally) shall not apply to the extent the receiving
Party (the “Recipient”) can demonstrate that the disclosed information (a) was
in the public domain at the time of disclosure to the Recipient by the other
Party, or thereafter entered the public domain, in each case other than as a
result of actions of the Recipient, its Affiliates, employees, licensees, agents
or subcontractors, in breach of this Agreement; (b) was rightfully known by the
Recipient or its Affiliates (as shown by its written records) prior to the date
of disclosure to the Recipient by the other Party; (c) was received by the
Recipient or its Affiliates on an unrestricted basis from a Third Party
rightfully in possession of such information and not under a duty of
confidentiality to the other Party; or (d) was independently developed by or for
the Recipient or its Affiliates without reference to or reliance on the
Confidential Information of the other Party (as demonstrated by written
records). Notwithstanding any other provision of this Agreement, Recipient’s
disclosure of Confidential Information shall not be prohibited if such
disclosure:  (i) is in response to a valid order of a court or other
governmental body; or (ii) is otherwise required by Applicable Law or regulation
or rules of a nationally recognized securities exchange.  Further
notwithstanding any other provision of this Agreement, either Party may disclose

-90-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

the other Party’s Confidential Information to the extent necessary to exercise
the rights granted to or retained by the Recipient under this Agreement,
including in filing or prosecuting patent applications, prosecuting, or
defending litigation, responding to an investigation by a Governmental
Authority, or otherwise establishing rights or enforcing obligations under this
Agreement, making Regulatory Filings with respect to the Licensed Products in
their respective territories and fields of use, or conducting Development or
clinical studies with respect to the Licensed Product.  If a Recipient is
required to disclose Confidential Information pursuant to this Section 13.2
(Exceptions), then prior to any disclosure the Recipient shall provide the other
Party with prior written notice of such disclosure in order to permit the other
Party to seek a protective order or other confidential treatment of such
Confidential Information.

13.3.

Publicity.  The Parties recognize that each Party may from time-to-time desire
to issue press releases and make other public statements or disclosures
regarding the terms of this Agreement.  In such event, the Party desiring to
issue a press release or make a public statement or disclosure shall provide the
other Party with a copy of the proposed press release, statement, or disclosure
for review and approval as soon as practicable prior to publication, which
advance approval shall not be unreasonably withheld.  No other public statement
or disclosure of, or concerning, the terms of this Agreement shall be made,
either directly or indirectly, by either Party hereto, without first obtaining
the written approval of the other Party.  Once any public statement or
disclosure has been approved in accordance with this Section 13.3 (Publicity),
then either Party may appropriately communicate information contained in such
permitted statement or disclosure.  Notwithstanding the foregoing provisions of
this Article 13 (Confidentiality), a Party may (a) disclose the terms of this
Agreement where required, as reasonably determined by the disclosing Party, by
Applicable Law, regulation or legal process or by applicable stock exchange rule
(with prompt notice of any such legally required disclosure to the other Party
and, to the extent practicable, sufficient opportunity for the other Party to
review and comment on such required disclosure and request confidential
treatment thereof or a protective order therefor), and (b) disclose the terms of
this Agreement under obligations of confidentiality to such Party’s Affiliates,
investors, prospective investors, lenders, prospective lenders, acquirors,
prospective acquirors, sublicensees, prospective sublicensees (to the extent
sublicensing is permitted), employees, consultants, agents, and subcontractors
in connection with such Party’s activities hereunder and in connection with such
Party’s financing activities.

13.4.

Publications.

 

13.4.1.

Prior to Release of Data by Akebia.  Until the [***], Akebia will have the sole
right to publish any clinical data or other clinical or nonclinical results from
such programs or any other results under the Current Global Development Program;
provided that Akebia shall [***].

 

13.4.2.

After Release of Data by Akebia.  Following [***] will coordinate the plans of
the Parties regarding planned publication in the Territory of clinical data or
other clinical or preclinical results relating to the Licensed Compound or the
Licensed Products into a single schedule (“Joint Publication Plan”) that will

-91-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

be shared with the Parties, and the terms of this Section 13.4.2 (After Release
of Data by Akebia) will apply.  With respect to publication in any academic
journal, authorship of any publication shall be determined based on the accepted
standards used in peer-reviewed, academic journals at the time of the proposed
publication.  Notwithstanding the forgoing, each Party recognizes the mutual
interest in obtaining valid Patent protection and in protecting business
interests and trade secret information.  Consequently, except for disclosures
permitted pursuant to Section 13.2 (Exceptions), if either Party, its employees,
or consultants wishes to publish or present to any Third Party results of the
Development work, or any research results, or any clinical data or other
clinical information about the Licensed Compound or a Licensed Product, or
Combination Product being Developed pursuant to this Agreement, then it shall
deliver to the other Party a copy of the proposed written publication or an
outline of an oral disclosure as soon as practicable prior to submission for
publication or presentation.  The reviewing Party shall notify the other Party
promptly after receipt of such proposed publication whether such draft
publication contains (a) Confidential Information of the reviewing Party, or (b)
information that if published would have an adverse effect on a Patent.  The
reviewing Party shall have the right to (i) propose modifications to the
publication or presentation for Patent reasons, trade secret reasons,
confidentiality reasons or business reasons or (ii) request a reasonable delay
in publication or presentation in order to protect patentable information.  If
the reviewing Party requests a delay to protect patentable information, the
publishing Party shall delay submission or presentation for a period not to
exceed [***] to enable Patent applications protecting each Party’s rights in
such information to be filed in accordance with the terms of this
Agreement.  Upon expiration of such [***], the publishing Party shall be free to
proceed with the publication or presentation.  If the reviewing Party reasonably
requests modifications to the publication or presentation to prevent disclosure
of trade secret or proprietary business information, the publishing Party shall
edit such publication to prevent the disclosure of such information prior to
submission of the publication or presentation.

13.5.

Injunctive Relief.  Each Party acknowledges and agrees that there may be no
adequate remedy at law for any breach of its obligations under this Article 13
(Confidentiality), that any such breach may result in irreparable harm to such
other Party and, therefore, that upon any such breach or any threat thereof,
such other Party may seek appropriate equitable relief in addition to whatever
remedies it might have at law, without the necessity of showing actual damages.

ARTICLE 14

INDEMNIFICATION

14.1.

Indemnification by Akebia.  Akebia shall indemnify, hold harmless and defend
Licensee and its Affiliates and their respective directors, officers, employees,
and agents (the “Licensee Indemnitees”) from and against any and all Third Party
suits, claims,

-92-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

actions, demands, liabilities, expenses, or losses (including reasonable
attorneys’ fees, court costs, witness fees, damages, judgments, fines, and
amounts paid in settlement) (“Losses”) to the extent that such Losses arise out
of (a) a breach of this Agreement by Akebia, (b) [***], (c) the [***] of a
Licensed Product by or on behalf of Akebia or its licensees (other than
Licensee), (d) [***], and (e) the negligence or willful misconduct of any Akebia
Indemnitee (as defined in Section 14.2 (Indemnification by
Licensee)).  Notwithstanding the foregoing, Akebia will not have any obligation
to indemnify the Licensee Indemnitees to the extent that any Losses arise out of
the negligence or willful misconduct of any Licensee Indemnitee or any breach of
this Agreement by Licensee.

14.2.

Indemnification by Licensee. Licensee shall indemnify, hold harmless and defend
Akebia and its Affiliates, directors, officers, employees and agents (the
“Akebia Indemnitees”) from and against any and all Losses, to the extent that
such Losses arise out of (a) a breach of this Agreement by Licensee, (b) [***]
of a Licensed Product by or on behalf of Licensee, or (c) the negligence or
willful misconduct of any Licensee Indemnitee.  Notwithstanding the foregoing,
Licensee will not have any obligation to indemnify the Akebia Indemnitees to the
extent that any Losses arise out of the negligence or willful misconduct of any
Akebia Indemnitee or any breach of this Agreement by Akebia.

14.3.

Indemnification Procedure.  Each Party, if seeking indemnification under this
Article 14 (Indemnification) (the “Indemnified Party”), will give written notice
of the claim to the other Party (the “Indemnifying Party”) within [***] Business
Days of becoming aware of the claim; provided, however, that any failure or
delay in providing such notice will not relieve the Indemnifying Party of its
indemnification obligation, except to the extent it is actually prejudiced by
such failure or delay.  Each Party will promptly furnish to the other Party
copies of all papers and official documents received in respect of any
Losses.  The Indemnifying Party will have the right to assume and control the
defense of the indemnification claim at its own expense with counsel selected by
the Indemnifying Party and reasonably acceptable to the Indemnified Party;
provided, however, that an Indemnified Party will have the right to retain its
own counsel, with the fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceedings.  If the Indemnifying Party does not assume the
defense of the indemnification claim as described in this Section 14.3
(Indemnification Procedure), then the Indemnified Party may defend the
indemnification claim but will have no obligation to do so.  The Indemnified
Party will not settle or compromise the indemnification claim without the prior
written consent of the Indemnifying Party, and the Indemnifying Party will not
settle or compromise the indemnification claim in any manner which would have an
adverse effect on the Indemnified Party’s interests (including any rights under
this Agreement or the scope, validity, or enforceability of any Patents,
Confidential Information, or other rights licensed to Licensee by Akebia
hereunder), without the prior written consent of the Indemnified Party, which
consent, in each case (by the Indemnifying Party or Indemnified Party, as the
case may be), will not be unreasonably withheld.  The Indemnified Party will
reasonably cooperate with the Indemnifying Party at the

-93-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Indemnifying Party’s expense and will make available to the Indemnifying Party
all pertinent information under the control of the Indemnified Party, which
information will be subject to Article 13 (Confidentiality).  The Indemnifying
Party will not be liable for any settlement or other disposition of Losses by
the Indemnified Party if such settlement is reached without the written consent
of the Indemnifying Party pursuant to this Section 14.3 (Indemnification
Procedure).

14.4.

Insurance.  Each Party shall, at its own expense, obtain and maintain insurance
with respect to the Development and Commercialization of the Licensed Compound
and the Licensed Products under this Agreement in such amount and subject to
such deductibles and other limitations as biopharmaceutical companies in the
Territory customarily maintain with respect to the research, development, and
commercialization of similar products.  Each Party shall provide a copy of such
insurance policy to the other Party upon request.

ARTICLE 15

TERM AND TERMINATION

15.1.

Term.  The term of this Agreement shall begin on the Effective Date and, unless
earlier terminated in accordance with the terms of this Article 15 (Term and
Termination), will expire on a country-by-country and Licensed
Product-by-Licensed Product basis on the date that one or more Generic Licensed
Products first achieves a Generic Competition Percentage of 90% in such country
in the Territory (the “Term”).

15.2.

Termination for Breach.  Subject to the terms and conditions of this Section
15.2 (Termination for Breach), a Party (the “Non-Breaching Party”) shall have
the right, in addition to any other rights and remedies, to terminate this
Agreement in its entirety in the event the other Party (the “Breaching Party”)
is in material breach of its obligations under this Agreement.  The
Non-Breaching Party shall first provide written notice to the Breaching Party,
which notice shall identify with particularity the alleged breach and state the
Non-Breaching Party’s intent to terminate this Agreement if such breach is not
cured.  With respect to material breaches of any payment provision hereunder,
the Breaching Party shall have a period of [***] after such written notice is
provided to cure such breach.  With respect to all other breaches, the Breaching
Party shall have a period of [***] after such written notice is provided to cure
such breach; provided, however, if such breach is not reasonably curable within
[***] and if the Breaching Party is making a bona fide effort to cure such
breach, such termination shall be delayed for a time period to be agreed by the
Parties in order to permit the Breaching Party a reasonable period of time to
cure such breach (but in no event will such time period be more than
[***]).  Notwithstanding the foregoing, if a Party gives to the other Party a
notice pursuant to this Section 15.2 (Termination for Breach) of a material
breach by such other Party, and such other Party provides notice during the
applicable cure period set forth above that such other Party disputes the basis
for termination pursuant to this Section 15.2 (Termination for Breach), then
this Agreement shall not terminate unless and until an arbitrator issues a final
award pursuant to Section 16.2 (Arbitration) upholding such basis for
termination.  

-94-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

The waiver by either Party of any breach of any term or condition of this
Agreement shall not be deemed a waiver as to any subsequent or similar breach.

15.3.

Termination by Licensee for Convenience.  At any time after release of the first
topline data in the Current Global Development Program (i.e., release of topline
data from either the Global Phase 3 NDD-CKD Program or the Global Phase 3 DD-CKD
Program, whichever comes first), Licensee may terminate this Agreement in its
entirety, by providing written notice to Akebia thereof, which termination will
be effective 12 months following the date of such notice; provided, however,
that such 12 months notice period may be shortened by Akebia in its sole
discretion.

15.4.

Termination Upon Akebia Royalty Buy-Back.  If Licensee exercises the Royalty
Conversion Option in accordance with Section 9.5 (Royalty Conversion Option) and
Akebia subsequently exercises the Akebia Royalty Buy-Back Right in accordance
with Section 9.5.6 (Akebia Royalty Buy-Back Right), then, upon payment by Akebia
to Licensee of the Buy-Back Payment pursuant to Section 9.5.6 (Akebia Royalty
Buy-Back Right), this Agreement will automatically terminate in its entirety,
which termination will be treated as a termination by Licensee pursuant to
Section 15.3 (Termination by Licensee for Convenience) for the purposes of
Section 15.8 (Effects of Termination).

15.5.

Termination Upon Patent Challenge. Akebia may terminate this Agreement by
providing written notice of termination to Licensee if Licensee contests the
validity or enforceability of any Patent Controlled by Akebia or any of its
Affiliates that Covers a Licensed Product or its manufacture, use, sale, or
importation, in any court, arbitration proceeding, or other tribunal, including
the United States Patent and Trademark Office and the United States
International Trade Commission.  As used in this definition the term “contest”
includes (a) filing an action under 28 U.S.C. §§ 2201-2202 seeking a declaration
of invalidity or unenforceability of any such Patent; (b) filing, or joining in,
a petition under 35 U.S.C. § 311 to institute inter partes review of any such
Patent; (c) filing, or joining in, a petition under 35 U.S.C. § 321 to institute
post-grant review of any such Patent or any portion thereof; (d) filing or
commencing any opposition, nullity, or similar proceedings challenging the
validity of any such Patent in any country, or (e) any foreign equivalent of
clauses (a), (b), (c), or (d).  Notwithstanding the foregoing, Akebia will not
have a right to terminate this Agreement pursuant to this Section 15.5
(Termination Upon Patent Challenge) with respect to any claim that Akebia first
asserts against Licensee or any of its Affiliates where the contest of the
validity or enforceability is made by Licensee or its Affiliates in defense of
such assertion by Akebia.

15.6.

Termination Based on Mutual Written Agreement.  This Agreement may be terminated
in its entirety upon the written agreement of both Akebia and Licensee.

15.7.

Effects of Expiration.  Upon expiration of the Term for each country and
Licensed Product, all rights and licenses granted to Licensee under this
Agreement will automatically terminate with respect to such country and such
Licensed Product.

15.8.

Effects of Termination.  In the event of any termination (but not expiration) of
this Agreement for any reason the following shall apply:

-95-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

15.8.1.

Termination of Rights.  All rights and licenses granted to Licensee under this
Agreement will automatically terminate.

 

15.8.2.

License to Akebia.  The licenses granted to Akebia in Section 2.2 (Grant of
License to Akebia) will become freely sublicenseable (through multiple tiers).

 

15.8.3.

Return of Confidential Information and Product Materials. Licensee shall cease
using the Akebia Technology and Developing, performing Medical Affairs or
Non-Promotional Activities with respect to, or Commercializing the Licensed
Compound and the Licensed Product, and will return all inventory of the Licensed
Compound and the Licensed Products in Licensee’s possession to Akebia together
with all copies of the Product Materials in the possession or control of
Licensee and its Affiliates; provided, however, that if Akebia gives written
permission to Licensee to sell its inventory of the Licensed Products in the
Territory and if not prohibited by Applicable Laws or Regulatory Authorities,
then Licensee shall have the right to sell-off such inventory in the Territory
during the [***] period following the effective date of termination of this
Agreement, and all provisions of this Agreement applicable to the
Commercialization of the Licensed Products in the Territory shall continue to
apply with respect to Licensee’s sale of such inventory.  In addition, at the
disclosing Party’s election, each Party will return or destroy all Confidential
Information of the other Party in its possession. The receiving Party will
provide a written confirmation of such destruction within [***] of such request;
provided, however, that the foregoing will not apply to any Confidential
Information that is necessary to allow such Party to perform its obligations or
exercise any of its rights that expressly survive the termination or expiration
of this Agreement.

 

15.8.4.

Assignment and Disclosure. Licensee shall promptly: (a) assign and transfer to
Akebia or its designee all of Licensee’s rights, title, and interests in and to
any clinical trial agreements and distribution agreements (to the extent
assignable and not cancelled), confidentiality, and other agreements and data
relating to Development, performing Medical Affairs or Non-Promotional
Activities with respect to, or Commercialization of the Licensed Compound and
the Licensed Products, including data, materials, and Know-How relating to
clinical trials, in each case to the extent in Licensee’s Control; and (b)
disclose to Akebia all documents that are controlled by Licensee or that
Licensee is able to obtain using reasonable efforts and that embody the
foregoing.  The costs associated with the assignments set forth in this Section
15.8.4 (Assignment and Disclosure) shall be borne by Licensee.

 

15.8.5.

Termination by Licensee For Breach. Notwithstanding anything to the contrary in
this Section 15.8 (Effects of Termination), in the event of any termination of
this Agreement by Licensee pursuant to Section 15.2 (Termination for Breach),
(a) the licenses granted to Akebia in Section 2.2 (Grant of License to Akebia)
will automatically terminate unless Akebia notifies Licensee within [***] of the
effective date of such termination that

-96-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

Akebia wishes to retain such license, in which case Akebia and Licensee will
negotiate and agree upon a reasonable royalty on Net Sales of the Licensed
Products to be payable by Akebia to Licensee in consideration for such license,
and (b) Akebia will be responsible for reimbursing Licensee for the costs
associated with the assignments set forth in Section 15.8.4 (Assignment and
Disclosure).

 

15.8.6.

Termination For Convenience; Costs. If Licensee terminates this Agreement in its
entirety pursuant to Section 15.3 (Termination by Licensee for Convenience),
then Licensee will be responsible for all costs of activities allocated to
Licensee under this Agreement during such [***] notice period (or shorter period
if shortened by Akebia).

15.9.

Survival; Accrued Rights. The following articles and sections of this Agreement
shall survive expiration or early termination for any reason:  Article 1
(Definitions), Section 2.2 (License Grant to Akebia) (subject to Section 15.8.5
(Termination by Licensee For Breach)), Section 9.7 (Accounting; Audit) (but only
for a period of three years following expiration or termination), Section 10.1
(Akebia Intellectual Property), Section 10.2 (Licensee Intellectual Property),
Section 10.3 (Joint Technology), Section 10.5 (Prosecution of Joint Patents),
Section 10.6 (Prosecution of Retained Licensee Improvement Patents), Section
10.7 (Enforcement of Akebia Patents and Joint Patents or Retained Licensee
Improvement Patents in the Territory) (but only with respect to Joint Patents
and Retained Licensee Improvement Patents), Section 10.9 (Enforcement of Akebia
Patents and Joint Patents or Retained Licensee Improvement Patents Outside of
the Territory) (unless the Agreement is terminated by Licensee for Akebia’s
material breach pursuant to Section 15.8.5 (Termination by Licensee For
Breach)), Section 12.5 (Disclaimer), and Section 12.6 (Limitation of Liability);
Article 13 (Confidentiality), Article 14 (Indemnification), excluding Section
14.4 (Insurance), Section 15.8 (Effects of Termination); Section 15.9 (Survival;
Accrued Rights), Article 16 (Dispute Resolution; Governing Law), Section 17.1
(Assignment), Section 17.7 (Entire Agreement), Section 17.8 (Severability),
Section 17.9 (Notices), Section 17.11 (Agency), Section 17.13 (No Waiver),
Section 17.14 (No Strict Construction), and Section 17.15 (Cumulative Remedies).
In any event, expiration or termination of this Agreement shall not relieve the
Parties of any liability that accrued hereunder prior to the effective date of
such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party’s right to obtain
performance of any obligation.

ARTICLE 16

DISPUTE RESOLUTION; GOVERNING LAW

16.1.

Executive Officers; Disputes.  Each Party shall ensure that an Executive Officer
is designated for such Party at all times during the Term for dispute resolution
purposes, and shall promptly notify the other Party of any change in its
designated Executive Officer.  Unless otherwise set forth in this Agreement, in
the event of a dispute arising under this Agreement between the Parties, the
Parties shall refer such dispute to their

-97-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

respective Executive Officer, and such Executive Officers or designees shall
attempt in good faith to resolve such dispute.  If the dispute is an Akebia
Reserved Dispute, then the Executive Officer of Akebia will determine the final
outcome of such dispute.

16.2.

Arbitration.  If the Parties are unable to resolve a given dispute, other than
an Akebia Reserved Dispute, pursuant to Section 16.1 (Executive Officers;
Disputes), within [***] of referring such dispute to the designated Executive
Officers, then either Party may have the given dispute settled by binding
arbitration in the manner described below:

 

16.2.1.

Arbitration Request.  If a Party intends to begin an arbitration proceeding to
resolve a dispute arising under this Agreement (other than an Akebia Reserved
Dispute), such Party shall provide written notice (the “Arbitration Request”) to
the other Party of such intention and the issues for resolution.  From the date
of the Arbitration Request and until such time as the dispute has become finally
settled, the running of the time periods as to which a Party must cure a breach
of this Agreement becomes suspended as to the subject matter of the dispute.

 

16.2.2.

Additional Issues.  Within [***] after the receipt of the Arbitration Request,
the other Party may, by written notice, add additional issues for resolution.

 

16.2.3.

Arbitration Procedure.  Except as expressly provided in this Agreement, any
dispute, controversy, or claim arising out of or in connection with this
Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by binding arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its International Arbitration Rules as then in effect, which rules are deemed to
be incorporated by reference into this Section 16.2.3 (Arbitration
Procedure).  There shall be one arbitrator, and such arbitrator will be chosen
pursuant to the AAA Rules.  The seat, or legal place, of arbitration shall be
New York, New York, or such other venue as the Parties agree.  The language to
be used in the arbitral proceedings shall be English. THE PARTIES UNDERSTAND AND
ACKNOWLEDGE THAT UNDER THIS SECTION 16.2 (ARBITRATION) EACH PARTY WAIVES THE
RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ARBITRABLE CONTROVERSY OR
CLAIM.  The Parties hereby agree that the arbitrator has authority to issue
rulings and orders regarding all procedural and evidentiary matters that the
arbitrator deems reasonable and necessary with or without petition therefor by
the Parties as well as the final ruling and judgment.  All rulings by the
arbitrator will be final.  Judgment on the award granted in any arbitration
hereunder may be entered in any court having jurisdiction over the award or any
of the Parties or any of their respective assets. Nothing in this Agreement
shall be deemed as preventing either Party from seeking injunctive relief (or
any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of the dispute as necessary to protect either
Party’s name, proprietary information, trade secrets, Know-How, or any other
proprietary right or otherwise to avoid irreparable harm.  If the issues in
dispute involve scientific or technical

-98-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

matters, then any arbitrator chosen hereunder shall have educational training or
experience sufficient to demonstrate a reasonable level of knowledge in the
field of biotechnology and pharmaceuticals.  The Parties agree that arbitration
of any dispute will be confidential, and all claims, proceedings and evidence
provided in the arbitration and all decisions of the arbitrators will be
considered the Confidential Information of both Parties under this Agreement.

16.3.

Intellectual Property Disputes.  Notwithstanding Section 16.2 (Arbitration), in
the event that a dispute arises with respect to the validity, scope,
enforceability or ownership of any Patent or other intellectual property rights,
and such dispute is not resolved in accordance with Section 16.1 (Executive
Officers; Disputes), such dispute shall not be submitted to an arbitration
proceeding in accordance with Section 16.2 (Arbitration), unless otherwise
agreed by the Parties in writing, and instead, either Party may initiate
litigation in a court of competent jurisdiction in any country in which such
rights apply.

16.4.

Baseball Arbitration for Expert Reserved Matters.  If the Parties, following
escalation through the JSC and the Executive Officers, cannot reach agreement
regarding an Expert Reserved Matter, then the matter will be determined through
binding “baseball” arbitration as follows:

 

16.4.1.

Proposals.  Each Party will (a) prepare its proposed resolution of the matter
(which must be consistent with the terms and conditions of this Agreement and
the applicable provisions of this Agreement under which the matter arises), and
(b) submit its proposed resolution to the other Party.  Within [***] of such
submissions, the Parties will meet to determine whether they agree to adopt
either Party’s proposed resolution, or a modified version thereof, as the
resolution of the Expert Reserved Matter.

 

16.4.2.

Submission to Expert.  If the Parties are unable to agree within the [***]
period set forth in Section 16.4.1 (Proposals), then the Parties will appoint an
agreed expert with relevant experience and expertise and, within [***] after the
appointment of such expert, each Party will submit its proposed resolution to
the expert.  The expert will be instructed to select one of the Parties’
proposed resolutions within [***] following the receipt of both such proposed
resolutions and to select the proposed resolution that he or she determines is
the most commercially reasonable under the circumstances and best gives effect
to the intent of the Parties under this Agreement.  The expert will be limited
to selecting only one or the other of the proposed resolutions submitted by the
Parties without modification.  The selection by the expert of one proposed
resolution will be binding and conclusive upon both Parties, and the Parties
will use such proposed resolution as contemplated by Section 7.8.3(b) (Failure
to Agree on Additional Details) and Section 7.9.2 (Failure to Agree on
Promotional Activities).

 

16.4.3.

Costs of Baseball Arbitration.  The (a) fees of the expert and (b) costs and
expenses of the baseball arbitration will, in each case ((a) and (b)), be borne
by the Party whose proposed resolution is not selected by the expert.

-99-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

16.5.

Choice of Law; English Language. This Agreement and all amendments,
modifications, alterations, or supplements hereto, and the rights of the Parties
hereunder, shall be construed under and governed by the laws of the state of New
York, United States, exclusive of its conflicts of laws principles.  This
Agreement has been prepared in the English language and the English language
shall control its interpretation.  All consents, notices, reports and other
written documents to be delivered or provided by a Party under this Agreement
shall be in the English language, and in the event of any conflict between the
provisions of any document and the English language translation thereof, the
terms of the English language translation shall control.

ARTICLE 17

MISCELLANEOUS

17.1.

Assignment.  Neither Party may assign this Agreement and the licenses herein
granted without the other Party’s prior written consent unless such assignment
is to (a) a Third Party successor or purchaser of all or substantially all of
the assets or businesses to which this Agreement relates whether pursuant to a
sale of assets, merger, or other transaction, in which case the assigning Party
will provide prior written notice to the other Party and need not obtain the
other Party’s consent, or (b) an Affiliate of such Party, in which case the
assigning Party will provide prior written notice to the other Party and need
not obtain the other Party’s consent; provided that the assigning Party remains
fully liable for the performance of its obligations hereunder by such
assignee.  Any other assignment of this Agreement by a Party requires the prior
written consent of the other Party.  Any assignment in violation of this Section
17.1 (Assignment) shall be null and void.  This Agreement shall be binding on
and shall inure to the benefit of the permitted successors and assigns of the
Parties.

17.2.

Standstill.  Licensee will not, without the written consent of Akebia, acquire
directly or indirectly, in a public or private transaction, including by
purchase in the open market, any common stock of Akebia if the Licensee’s
beneficial ownership of the common stock of Akebia would thereafter exceed
[***]%.  In addition, unless approved in advance in writing by Akebia, Licensee
will not, directly or indirectly:

 

17.2.1.

Make any statement or proposal to Akebia, other than a non-public statement or
proposal delivered directly to the chief executive officer or chairman of the
board of directors, or to any of Akebia’s stockholders regarding, or make any
public announcement, proposal or offer (including an “solicitation” of “proxies”
as such terms are defined or used in Regulation 14A of the Exchange Act) with
respect to, or otherwise solicit, seek or offer to effect (including, for the
avoidance of doubt, indirectly by means of communication with the press or
media) (i) any business combination, merger, tender offer, exchange offer or
similar transaction in Akebia, (ii) any restructuring, recapitalization,
liquidation or similar transaction involving Akebia, (iii) any acquisition of
any of Akebia’s equity securities or assets or rights or options to acquire
equity securities or assets, (iv) any proposal to seek representation on the
board of directors of Akebia or otherwise seek to control or influence the
management, board of

-100-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

directors or policies of Akebia, or (v) any proposal, arrangement or other
statement that is inconsistent with this Section 17.2 (Standstill);

 

17.2.2.

Instigate, encourage, or assist any Third Party (including forming a “group”
with any such third party) to do, or enter into any discussions or agreements
with any Third Party with respect to, any of the actions set forth in Section
17.2.1 (Standstill); or

 

17.2.3.

Take any action which would reasonably be expected to require Akebia or any of
its Affiliates to make a public announcement regarding any of the actions set
forth in Section 17.2.1 (Standstill).

Notwithstanding the foregoing provisions, the restrictions set forth in this
Section 17.2 (Standstill) shall terminate and be of no further force and effect
(i) if [***], as defined below, provided that the provisions of this Section
17.2 (Standstill) shall be revived if such [***]; or (ii) upon the termination
of this Agreement’. For the avoidance of doubt, nothing in this Section 17.2
(Standstill) shall prohibit Licensee from acquiring beneficial ownership of the
common stock of Akebia to the extent such ownership remains less than [***]%
’’of Akebia’s total outstanding common stock.  For purposes of this Section 17.2
(Standstill), “Sale Transaction” shall mean a transaction between Akebia and a
Third Party (A) involving the direct or indirect acquisition by such Third Party
of [***]% or more of Akebia’s outstanding shares of common stock or consolidated
assets (including assets held by subsidiaries), or (B) involving the sale of
substantially all of the Akebia’s rights with respect to vadadustat.

17.3.

Competing Products.  Except as provided in this Section 17.3 (Competing
Products), until the date that is [***] prior to the anticipated LOE Date in a
country in the Territory, neither Party nor its Affiliates [***] in such country
in the Territory.

 

17.3.1.

Exception for Acquisition by a Third Party.  Notwithstanding the foregoing, if a
Party, as a result of a merger, acquisition, change of control, or similar
transaction, is acquired by an entity that, as of the time of such transaction,
directly or through an affiliate, is (a) [***] so long as the Acquiror [***] in
the Territory following such acquisition (and, if the [***] is [***]), unless
otherwise agreed by the non-acquired Party through the JSC. In addition, in such
event, if the Acquiror does not divest its rights to such [***] in the Territory
or [***] in the Territory within [***] of the closing of such acquisition
transaction, then (a) the Acquiror will be required to continue to [***] in the
Territory (and, if the [***] is [***]), unless otherwise agreed by the
non-acquired Party through the JSC, and (b) the restrictions set forth in this
Section 17.3 ([***]) will otherwise cease to bind either Party.  In addition, in
such event if Akebia is the acquired Party, then, unless the Acquiror gives
Licensee written notice within [***] of the closing of such acquisition
transaction that [***]:

“[***]”

-101-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

17.3.2.

Divestiture.  If a Party or any of its Affiliates, either as a result of a
merger, acquisition, change of control, or similar transaction, acquires an
entity that is [***] a Competing Product in the Territory, then such Party or
its Affiliates shall not be in breach of this Section 17.3 (Competing Products)
if such Party or such Affiliate divests its rights to such Competing Product in
the Territory or discontinues [***] such Competing Product in the Territory
within [***] of the closing of such acquisition transaction.

 

17.3.3.

Discussion of Competing Products. On a case-by-case basis, either Party may
propose to exclude a specific product from the definition of Competing Product.
If the Parties agree to exclude such product from the definition of Competing
Product, then the terms of this Section 17.3 (Competing Products) will not apply
with respect to such excluded product, and each Party will be free to promote,
market, and sell such excluded product in the Territory.

17.4.

[***]. If either Party Controls Patents, Know-How, or other intellectual
property rights with respect to a [***] during the Term, then it will promptly
notify the other Party of such product.  In such event, upon the other Party’s
request, the Parties, [***], shall discuss whether or not to enter into a
collaboration agreement with respect to such [***].

17.5.

[***].  If Akebia’s board of directors elects to engage in negotiations with
respect to a potential change of control transaction with a Third Party that is
clinically Developing or Commercializing a Competing Product, then Akebia will
[***].

17.6.

Force Majeure.  If either Party shall be delayed, interrupted in, or prevented
from the performance of any obligation hereunder by reason of any cause beyond
its reasonable control, including an act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, strike or labor
differences, such Party shall not be liable to the other therefor; and the time
for performance of such obligation shall be extended for a period equal to the
duration of the force majeure which occasioned the delay, interruption or
prevention.  The Party invoking such force majeure rights of this Section 17.5
(Force Majeure) must notify the other Party by courier or overnight dispatch
(e.g., Federal Express) within a period of [***] days of both the first and last
day of the force majeure unless the force majeure renders such notification
impossible in which case notification will be made as soon as possible.  If the
delay resulting from the force majeure exceeds [***].

17.7.

Entire Agreement; Amendment.  This Agreement, together with all exhibits and
schedules attached hereto, constitutes the entire agreement between the Parties
with respect to the subject matter hereof (including that certain Confidential
Disclosure Agreement between the Parties dated June 23, 2014, as amended by
Amendment #1 dated June 23, 2015 (“Confidential Disclosure Agreement”));
provided that all information shared by the Parties pursuant to the Confidential
Disclosure Agreement shall be deemed Confidential Information under this
Agreement, and the use and disclosure thereof shall be governed by Article 13
(Confidentiality)).  This Agreement shall not be modified, or amended, except by
another agreement in writing executed by the Parties.

-102-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

17.8.

Severability.  If any provision of this Agreement is declared invalid by a court
of last resort or by any court or other governmental body from the decision of
which an appeal is not taken within the time provided by law, then and in such
event, this Agreement will be deemed to have been terminated only as to the
portion thereof that relates to the provision invalidated by that decision and
only in the relevant jurisdiction, but this Agreement, in all other respects and
all other jurisdictions, will remain in force; provided, however, that if the
provision so invalidated is essential to the Agreement as a whole, then the
Parties shall negotiate in good faith to amend the terms hereof as nearly as
practical to carry out the original intent of the Parties, and, failing such
amendment, either Party may submit the matter for resolution pursuant to Article
16 (Dispute Resolution; Governing Law).

17.9.

Notices.  Except as expressly provided otherwise in this Agreement, any notice
or report required or permitted to be given under this Agreement shall be in
writing and shall be mailed by internationally recognized express delivery
service, or sent by email or facsimile and confirmed by mailing, as follows:

If to Akebia:

Akebia Therapeutics, Inc.
245 First Street
Cambridge, MA 02142
Attention:  Chief Executive Officer
Facsimile:  [***]

Email:  [***]

 

With a copy to (which shall not constitute notice for purposes of this
Agreement):

Akebia Therapeutics, Inc.
245 First Street
Cambridge, MA 02142
Attention:  General Counsel
Facsimile:  [***]

Email:  [***]

and

Ropes & Gray LLP
Prudential Tower, 800 Boylston Street
Boston, MA  02199-3600
Attention:  [***]
Facsimile:  [***]

Email:  [***]

 

-103-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

If to Licensee:

Otsuka Pharmaceutical Co., Ltd.
Shinagawa Grand Central Tower,

2-16-4 Konan, Minato-ku,
Tokyo, 108-8242 Japan,
Attention:  [***]
Tel:  [***]
Facsimile:  [***]

With a copy to (which shall not constitute notice for purposes of this
Agreement):

Otsuka Pharmaceutical Co., Ltd.
Shinagawa Grand Central Tower,
2-16-4 Konan, Minato-ku,
Tokyo, 108-8242 Japan,
Attention:  [***]
Email:  [***]
Tel:  [***]

Otsuka Pharmaceutical Co., Ltd.
Shinagawa Grand Central Tower
2-16-4 Konan, Minato-ku
Tokyo, 108-8242 Japan
Attn:  [***]
Email:  [***]
Tel:  [***]

Otsuka America Pharmaceutical, Inc.
508 Carnegie Center Drive
Princeton, NJ 08540
Attn:  [***]

Email:  [***]

 

Otsuka America Pharmaceutical, Inc.
2440 Research Boulevard
Rockville, MD 20850  
Attn:  [***]

Facsimile: [***]

Email: [***]

17.10.

Further Assurances.  The Parties agree to reasonably cooperate with each other
in connection with any actions required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish to each other such
further information; (b) execute and deliver to each other such other documents;
and (c) do such other acts and things (including working collaboratively to
correct any clerical, typographical, or other

-104-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

similar errors in this Agreement), all as the other Party may reasonably request
for the purpose of carrying out the intent of this Agreement.

17.11.

Performance by Affiliates.  Notwithstanding anything to the contrary set forth
herein, either Party shall have the right to perform any or all of its
obligations and exercise any or all of its rights under this Agreement through
any Affiliate.  Each Party hereby guarantees the performance by its Affiliates
of such Party’s obligations under this Agreement, and shall cause its Affiliates
to comply with the provisions of this Agreement in connection with such
performance.  Akebia acknowledges that Licensee will perform its Medical Affairs
activities, Non-Promotional Activities, and Commercialization obligations
hereunder and may perform its other obligations hereunder through its
Affiliates, Otsuka America Pharmaceutical, Inc. and Otsuka Pharmaceutical
Development & Commercialization, Inc.

17.12.

Agency.  Neither Party is, nor will be deemed to be an employee, agent or
representative of the other Party for any purpose.  Each Party is an independent
contractor, not an employee or partner of the other Party.  Neither Party shall
have the authority to speak for, represent or obligate the other Party in any
way without prior written authority from the other Party.

17.13.

No Waiver.  Any omission or delay by either Party at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof, by the other Party, shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement.  Any waiver by a Party of a particular breach or default by the other
Party shall not operate or be construed as a waiver of any subsequent breach or
default by the other Party.

17.14.

No Strict Construction.  This Agreement has been prepared jointly by the Parties
and shall not be strictly construed against either Party.

17.15.

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

17.16.

Counterparts.  This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.  Each Party may
execute this Agreement in Adobe™ Portable Document Format (PDF) sent by
electronic mail.  PDF signatures of authorized signatories of the Parties will
be deemed to be original signatures, will be valid and binding upon the Parties,
and, upon delivery, will constitute due execution of this Agreement.

 

[Signature Page Follows]

 

-105-

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives to be effective as of the Effective Date.

 

AKEBIA THERAPEUTICS, INC.

 

OTSUKA PHARMACEUTICAL CO. LTD.

 

 

 

By:

/s/ John P. Butler

 

By:

/s/ Tatsuo Higuchi

 

 

 

 

 

Name:

John P. Butler

 

Name:

Tatsuo Higuchi

 

 

 

 

 

Title:

President and CEO

 

Title:

President & Representative BOD

 

AKEBIA THERAPEUTICS, INC.

 

OTSUKA PHARMACEUTICAL CO. LTD.

 

 

 

By:

/s/ Jason A. Amello

 

By:

/s/ Susumu Tamai

 

 

 

 

 

Name:

Jason A. Amello

 

Name:

Susumu Tamai

 

 

 

 

 

Title:

SVP, CFO

 

Title:

Ex Deputy President

 

 

 

[Signature Page to Collaboration and License Agreement]

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Schedule 1.7

Akebia Patents

 

Patent/Patent Application No.

Country

Title

Filing Date / Issue Date

7,811,595

US

PROLYL HYDROXYLASE INHIBITORS AND METHODS OF USE

10/12/2010

8,323,671

US

PROLYL HYDROXYLASE INHIBITORS AND METHODS OF USE

12/04/2012

8,343,952

US

PROLYL HYDROXYLASE INHIBITORS AND METHODS OF USE

01/01/2013

8,598,210

US

PROLYL HYDROXYLASE INHIBITORS AND METHODS OF USE

12/03/2013

8,940,773

US

PROLYL HYDROXYLASE INHIBITORS AND METHODS OF USE

01/27/2015

14/854,080

US

PROLYL HYDROXYLASE INHIBITORS AND METHODS OF USE

09/15/2015

9,145,366

US

PROCESS FOR PREPARING [(3-HYDROXYPYRIDINE-2-CARBONYL)AMINO]ALKANOIC ACIDS,
ESTERS AND AMIDES

09/29/2015

14/833,222

US

PROCESS FOR PREPARING [(3-HYDROXYPYRIDINE-2-CARBONYL)AMINO]ALKANOIC ACIDS,
ESTERS AND AMIDES

08/24/2015

14/897,849

US

COMPOSITIONS AND METHODS FOR TREATING ANEMIA

06/04/2014

14/541,284

US

SOLID FORMS OF {[5-(3-CHLOROPHENYL)-3-HYDROXYPYRIDINE-2-CARBONYL]AMINO} ACETIC
ACID, COMPOSITIONS, AND USES THEREOF

11/14/2014

PCT/US16/23132

PCT

DEUTERIUM-ENRICHED HYPOXIA-INDUCIBLE FACTOR PROLYL HYDROXYLASE ENZYME INHIBITORS

03/18/2016

PCT/US16/25235

PCT

COMPOSITIONS AND METHODS FOR TREATING ANEMIA

03/31/2016

 

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

Schedule 1.28

Current Global Development Program Studies

PRO2TECT program (Global Phase 3 NDD-CKD Program)

INNO2VATE program (Global Phase 3 DD-CKD Program)

Three times weekly dosing study

Hyporesponder study

[***]

[***]

[***]:

–      [***]

[***]:

–      [***]

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.